Exhibit 10.1
ASSET PURCHASE AGREEMENT
BY
AND
BETWEEN
ST. DAVID’S HEALTHCARE PARTNERSHIP, L.P., LLP
AND
HEART HOSPITAL IV, L.P.
Dated as of February 16, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
1.1 Definitions
    1  
1.2 Interpretation
    11  
 
       
2. SALE OF MEDCATH PARTY ASSETS AND CERTAIN RELATED MATTERS
    12  
2.1 Sale of MedCath Party Assets
    12  
2.2 Excluded MedCath Party Assets
    13  
2.3 Assumed MedCath Party Liabilities
    14  
2.4 Excluded MedCath Party Liabilities
    15  
2.5 Purchase Price
    16  
2.6 Interim Cash Payment
    17  
2.7 Final Cash Payment
    17  
2.8 Dispute of Adjustments/Reconciliation of Cash Payment
    17  
2.9 Proration
    18  
 
       
3. CLOSING
    18  
3.1 Closing
    18  
3.2 Actions of St. David’s at Closing
    18  
3.3 Actions of MedCath Party at Closing
    19  
3.4 Additional Acts
    21  
 
       
4. REPRESENTATIONS AND WARRANTIES OF ST. DAVID’S
    21  
4.1 Organization, Qualification and Capacity
    21  
4.2 Partnership Powers; Consents; Absence of Conflicts With Other Agreements,
Etc
    21  
4.3 Binding Agreement
    21  
4.4 Solvency
    22  
4.5 Litigation
    22  
4.6 St. David’s Acknowledgements
    22  
4.7 Statements True and Correct
    22  
 
       
5. REPRESENTATIONS AND WARRANTIES OF MEDCATH PARTY
    22  
5.1 Incorporation, Qualification and Capacity
    23  
5.2 Limited Partnership Powers; Consents; Absence of Conflicts With Other
Agreements, Etc.
    23  
5.3 Affiliates and Minority Interests
    23  
5.4 No Outstanding Rights
    24  
5.5 Binding Agreement
    24  
5.6 MedCath Party Financial Information
    24  
5.7 Permits and Approvals
    25  
5.8 MedCath Party Intellectual Property
    25  
5.9 Medicare Participation/Accreditation
    26  

 



--------------------------------------------------------------------------------



 



              Page  
5.10 Regulatory Compliance
    28  
5.11 Scheduled MedCath Party Contracts
    28  
5.12 Encumbrances; Real Property
    29  
5.13 Personal Property
    30  
5.14 Insurance
    30  
5.15 Employee Benefit Plans
    31  
5.16 Employees and Employee Relations
    31  
5.17 Litigation or Proceedings
    32  
5.18 Tax Matters
    33  
5.19 Environmental Matters
    34  
5.20 Immigration Act
    35  
5.21 WARN Act
    35  
5.22 OSHA
    35  
5.23 MedCath Party Inventory
    36  
5.24 Absence of Changes
    36  
5.25 Medical Staff Matters
    37  
5.26 Solvency
    37  
5.27 Litigation
    37  
5.28 Sufficiency and Condition of Assets
    38  
5.29 Transactions with Affiliates
    38  
5.30 MedCath Party Facilities
    38  
5.31 Statements True and Correct
    38  
 
       
6. COVENANTS OF ST. DAVID’S
    38  
6.1 Notification of Certain Matters
    38  
6.2 HSR Act Filings
    39  
6.3 Approvals
    39  
 
       
7. COVENANTS OF MEDCATH PARTY
    40  
7.1 Information
    40  
7.2 Operations
    41  
7.3 Negative Covenants
    42  
7.4 Notification of Certain Matters
    43  
7.5 HSR Act Filings
    43  
7.6 Approvals
    44  
7.7 Additional Financial Information
    44  
7.8 No-Shop Clause
    44  
7.9 Title Policies and Surveys
    45  
 
       
8. CONDITIONS PRECEDENT TO OBLIGATIONS OF MEDCATH PARTY
    46  
8.1 Compliance With Covenants
    46  
8.2 HSR Act Waiting Period
    46  
8.3 Action/Proceeding
    46  
8.4 Representations and Warranties
    46  
8.5 Opinion of St. David’s Counsel
    46  
 
       
9. CONDITIONS PRECEDENT TO OBLIGATIONS OF ST. DAVID’S
    47  
9.1 Compliance With Covenants
    47  

ii 



--------------------------------------------------------------------------------



 



              Page  
9.2 Pre-Closing Confirmations
    47  
9.3 Action/Proceeding
    47  
9.4 Representations and Warranties
    47  
9.5 Opinion of MedCath Party’s Counsel
    48  
9.6 Consent to Assignment of Sublease
    49  
9.7 Parking
    49  
9.8 MedCath Transition Services Agreement
    49  
 
       
10. TRANSITIONAL ARRANGEMENTS
    49  
10.1 MedCath Party Transition Patients
    49  
10.2 MedCath Party’s Cost Reports
    50  
10.3 MedCath Party Continuing Employees
    51  
10.4 Misdirected Payments
    53  
 
       
11. ADDITIONAL AGREEMENTS
    54  
11.1 Fair Market Value/Allocations
    54  
11.2 Termination Prior to Closing
    54  
11.3 Post-Closing Access to Information
    55  
11.4 St. David’s Preservation and MedCath Party Access to Records After the
Closing
    55  
11.5 Capital Expenditures
    56  
11.6 Reproduction of Documents
    56  
11.7 Tax Matters
    57  
11.8 Consented Assignment
    57  
11.9 Post-Closing Operations
    57  
11.10 Post-Closing Assistance
    57  
11.11 MedCath Party Non-Competition Agreement
    58  
11.12 Casualty
    59  
11.13 MedCath Corporation Guaranty
    60  
11.14 MedCath Transition Services Agreement
    60  
11.15 National Contracts
    61  
11.16 Supplemental Reporting Endorsement
    61  
11.17 Perfusionist Agreement
    61  
11.18 CVSTAT Program
    62  
 
       
12. INDEMNIFICATION
    62  
12.1 Indemnification by St. David’s
    62  
12.2 Indemnification by MedCath Party
    62  
12.3 Limitation
    62  
12.4 Notice and Control of Litigation
    63  
12.5 Survival
    64  
12.6 Exclusive Remedy
    64  
12.7 Mitigation
    64  
12.8 Limitation on Damages
    65  
12.9 Treatment of Payments
    65  
 
       
13. GENERAL
    65  
13.1 Consents, Approvals and Discretion
    65  

iii 



--------------------------------------------------------------------------------



 



              Page  
13.2 Legal Fees and Costs
    65  
13.3 Choice of Law; Arbitration; Damages
    65  
13.4 Benefit; Assignment
    66  
13.5 Effective Time; Accounting Date
    66  
13.6 No Brokerage
    66  
13.7 Cost of Transaction
    67  
13.8 Confidentiality
    67  
13.9 Press Release
    68  
13.10 Waiver of Breach
    68  
13.11 Notice
    68  
13.12 Severability
    69  
13.13 No Inferences
    69  
13.14 Divisions and Headings of this Agreement
    69  
13.15 No Third-Party Beneficiaries
    69  
13.16 Tax and Medicare Advice and Reliance
    69  
13.17 Entire Agreement; Amendment
    69  
13.18 Knowledge
    70  
13.19 Multiple Counterparts
    70  
13.21 Other Owners of the MedCath Party Assets
    70  
13.22 Disclaimer of Warranties
    70  
13.23 Schedules
    71  

iv 



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

     
Schedule 1.1A
  Excluded MedCath Party Intellectual Property
Schedule 1.1B
  MedCath Party Leased Real Property
Schedule 1.1C
  MedCath Party Owned Real Property
Schedule 1.1D
  MedCath Party Debt as of September 30, 2009, MedCath Party Long Term
 
  Debt, MedCath Party Capital Lease Obligations
Schedule 1.1E
  MedCath Party Net Working Capital as of December 31, 2009
Schedule 2.2(vi)
  Excluded MedCath Party Contracts
Schedule 2.2(xviii)
  Excluded MedCath Party Assets
Schedule 4.2
  Required Approvals for St. David’s
Schedule 5.2
  Required Approvals for MedCath Party
Schedule 5.3
  Affiliates and Minority Interests in MedCath Party
Schedule 5.4
  Rights Regarding MedCath Party Assets
Schedule 5.6
  MedCath Party Historical Financial Information
Schedule 5.7
  Permits; Deficiency Reports of MedCath Party
Schedule 5.8
  MedCath Party Intellectual Property
Schedule 5.9
  MedCath Party Medicare Participation/Accreditation
Schedule 5.10
  MedCath Party Regulatory Compliance
Schedule 5.11(a)
  Scheduled MedCath Party Contracts
Schedule 5.11(b)
  MedCath Party Rent Roll
Schedule 5.12(a)
  MedCath Party Encumbrances
Schedule 5.12(b)
  MedCath Party Notices of Violation
Schedule 5.14
  MedCath Party Insurance
Schedule 5.15
  MedCath Party Employee Benefit Plans
Schedule 5.16(a)
  MedCath Party Labor Disputes
Schedule 5.16(b)
  MedCath Party Employees
Schedule 5.17
  Litigation or Proceedings against MedCath Party
Schedule 5.18
  MedCath Party Tax Matters
Schedule 5.19
  MedCath Party Environmental Matters
Schedule 5.21
  MedCath Party WARN Act Disclosures
Schedule 5.22
  MedCath Party OSHA Compliance
Schedule 5.24
  Certain MedCath Party Changes
Schedule 5.25
  MedCath Party Medical Staff Matters
Schedule 5.29
  MedCath Party Transactions with Affiliates
Schedule 7.2
  MedCath Party Operating Covenants
Schedule 7.3
  MedCath Party Negative Covenants
Schedule 10.3(a)
  MedCath Party Senior Management/Retained Employees
Schedule 11.1(b)
  Allocations
Schedule 11.16
  MedCath Party Tail Insurance
Schedule 13.18
  Persons with Knowledge

LIST OF EXHIBITS

     
Exhibit A
  Form of MedCath Guaranty

MedCath Corporation agrees to furnish supplementally a copy of any omitted
schedules to the Securities and Exchange Commission upon request.

v 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of February 16, 2010 by and between ST. DAVID’S HEALTHCARE PARTNERSHIP, L.P.,
LLP, a Texas limited liability limited partnership (“St. David’s”), and HEART
HOSPITAL IV, L.P., a Texas limited partnership (“MedCath Party”).
W I T N E S S E T H:
     WHEREAS, MedCath Party owns, leases and operates, directly and indirectly
through subsidiaries and Affiliates, the MedCath Party Facilities (as defined
herein) and the MedCath Party Assets (as defined herein);
     WHEREAS, in reliance upon the representations, warranties and covenants of
MedCath Party set forth herein, St. David’s desires to acquire the MedCath Party
Facilities and the MedCath Party Assets from MedCath Party, and to assume the
Assumed MedCath Party Liabilities, all as more fully set forth herein; and
     WHEREAS, in reliance upon the representations, warranties and covenants of
St. David’s set forth herein, MedCath Party desires to sell the MedCath Party
Facilities and the MedCath Party Assets to St. David’s, and to assign the
Assumed MedCath Party Liabilities to St. David’s, all as more fully set forth
herein.
     NOW, THEREFORE, for and in consideration of the premises, and the
agreements, covenants, representations and warranties hereinafter set forth, and
other good and valuable consideration, the receipt and adequacy of which are
forever acknowledged and confessed, the parties hereto agree as follows:
1. DEFINITIONS
     1.1 Definitions. As used herein the terms below shall have the following
meanings:
     “AAA” has the meaning set forth in Section 13.3(b).
     “ADA” mean the Americans with Disabilities Act, as amended.
     “Additional Financial Statements” has the meaning set forth in Section 7.7.
     “Affiliate” means, as to the Person in question, any Person that directly
or indirectly controls, is controlled by, or is under common control with, the
Person in question and any successors or assigns of such Person; and the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person whether through
ownership of voting securities, by Contract or otherwise; provided that, (i)
with respect to St. David’s, “Affiliate” shall not include direct or indirect
stockholders, officers or directors of HCA Inc. and (ii) with respect to MedCath
Party, “Affiliate” shall not include direct or indirect stockholders, officers
or directors of MedCath Corporation or any equityholder of MedCath Party other
than General Partner and its Affiliates.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Agreement, as amended or supplemented, together with
all Exhibits and Schedules attached or delivered with respect hereto or
expressly incorporated herein by reference.
     “Applicable Rate” means the “prime rate” as quoted in the “Money Rates”
section of The Wall Street Journal on the Closing Date.
     “Appraiser” has the meaning set forth in Section 11.1(a).
     “Approval” means any approval, authorization, consent, notice,
qualification or registration, or any extension, modification, amendment or
waiver of any of the foregoing, of or from, or any notice, statement, filing or
other communication to be filed with or delivered to, any Governmental Entity.
     “Approved Capital Expenditures” means expenditures for improvements,
equipment, repairs or other expenses which would be capital in nature and which
are either (i) less than $25,000 for an individual improvement or project or
(ii) if such expenditure equals or exceeds $25,000 for an individual improvement
or project, then the party seeking to make the improvement or complete a project
shall have obtained the consent of the other party with respect to the costs of
such improvement or project prior to making same, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that in no
event will Approved Capital Expenditures of a party exceed a total of
$100,000.00 without the consent of the other party.
     “Assumed MedCath Party Contracts” has the meaning set forth in Section 2.1.
     “Assumed MedCath Party Liabilities” has the meaning set forth in
Section 2.3.
     “Basket Amount” has the meaning set forth in Section 12.3(c).
     “Cash Payment” or “Final Cash Payment” means an amount equal to the Final
Austin Purchase Price.
     “CERCLA” has the meaning set forth in the definition of Environmental Laws.
     “Change in Control Transaction” means (i) a transaction in which a Person
is or becomes the beneficial owner, directly or indirectly, of securities of
MedCath Corporation representing fifty percent (50%) or more of the total voting
power represented by MedCath Corporation’s then outstanding voting securities;
(ii) a merger or consolidation in which MedCath Corporation is a party and in
which the equityholders of MedCath Corporation before such merger or
consolidation do not retain, directly or indirectly, at a least majority of the
beneficial interest in the voting equity interests of the Person that survives
or results from such merger or consolidation; or (iii) a sale or disposition by
MedCath Corporation or its Affiliates of all or substantially all of MedCath
Corporation’s assets or those of its Affiliates existing as of the date hereof
(excluding the MedCath Party Facilities) either to a single or multiple
purchasers thereof. Notwithstanding the foregoing, in no event shall the
acquisition of voting securities by one or more Persons (even if such offering
represents 50% or more of the total voting power

2



--------------------------------------------------------------------------------



 



represented by MedCath Corporation’s then outstanding voting securities) in a
public offering constitute a Change in Control Transaction.
     “Closing” has the meaning set forth in Section 3.1.
     “Closing Date” has the meaning set forth in Section 3.1.
     “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
     “Confidential Information” means all information of any kind concerning
either party or its Affiliates, obtained directly or indirectly from such party
or its Affiliates, in connection with the transactions contemplated by this
Agreement except information (i) ascertainable or obtained from public or
published information, (ii) received from a third party not known by MedCath
Party or St. David’s to be under an obligation to St. David’s or MedCath Party,
respectively, to keep such information confidential, (iii) which is or becomes
known to the public (other than through a breach of this Agreement or the
Confidentiality Agreement), or (iv) which was in a party’s possession on a
nonconfidential basis prior to disclosure thereof to such party in connection
herewith.
     “Confidentiality Agreement” has the meaning set forth in Section 13.8.
     “Contract” means any binding written or oral contract, commitment,
instrument, lease, or other arrangement or agreement.
     “CVSTAT License Agreement” has the meaning set forth in Section 11.18.
     “De Minimis Contract” means any Contract that does not contain an
exclusivity or similar provision restricting MedCath Party from engaging in any
business or conducting business with any Person and that either (i) requires
total expenditures subsequent to Closing of not more than $10,000 and, or
(ii) can be terminated without cause or penalty within ninety (90) days after
Closing without the expenditure of more than $10,000 within such ninety (90) day
period.
     “Drop Dead Date” has the meaning set forth in Section 11.2(a)(ii).
     “EEOC” means the Equal Employment Opportunity Commission.
     “Effective Time” has the meaning set forth in Section 13.5.
     “Employment Loss” means (i) an employment termination, other than a
discharge for cause, voluntary departure, or retirement, (ii) a layoff exceeding
six (6) months or (iii) a reduction in hours of work of more than fifty percent
(50%).
     “Encumbrance” means any claim, charge, easement, encumbrance, conditional
sales agreement, right of first refusal, option, encroachment, security
interest, mortgage, lien, pledge or restriction, whether imposed by Contract,
Law, equity or otherwise.

3



--------------------------------------------------------------------------------



 



     “Environmental Condition” as to either party, means any event, circumstance
or conditions related in any manner whatsoever to: (i) the current or past
presence or spill, emission, discharge, disposal, release or threatened release
of any hazardous, infectious or toxic substance or waste (as defined by any
applicable Environmental Laws) or any chemicals, pollutants, petroleum,
petroleum products or oil (“Hazardous Materials”), into the environment; or
(ii) the on-site or off-site treatment, storage, disposal or other handling of
any Hazardous Material originating on or from the MedCath Party Real Property;
or (iii) the placement of structures or materials into waters of the United
States; or (iv) the presence of any Hazardous Materials in any building,
structure or workplace or on any portion of the MedCath Party Real Property; or
(v) any violation of Environmental Laws at or on any part of the MedCath Real
Property, or arising from the activities of the MedCath Party or any Affiliate
of the MedCath Party at the MedCath Party Facilities, involving Hazardous
Materials.
     “Environmental Laws” means all Laws relating to pollution or the
environment, including the Comprehensive Environmental Recovery, Compensation,
and Liability Act, as amended, 42 U.S.C. § 9601, et seq. (“CERCLA”); the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. § 6901, et seq.
(“RCRA”), the Clean Air Act, 42 U.S.C § 7401, et seq., the Occupational Safety
and Health Act, 29 U.S.C. § 600, et seq. (“OSHA”), and all other Laws relating
to emissions, discharges, releases, or threatened releases of pollutants,
contaminants, chemicals, pesticides, or industrial, infectious, toxic or
hazardous substances or wastes into the environment (including ambient air,
surface water, groundwater, land surface or subsurface strata) or otherwise
relating to the processing, generation, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, infectious, toxic, or hazardous substances or wastes.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Controlled Group” means a group of Persons considered to be
aggregated with each other pursuant to Section 414(b), (c), (m) or (o) of the
Code.
     “Excluded MedCath Party Assets” has the meaning set forth in Section 2.2.
     “Excluded MedCath Party Contracts” has the meaning set forth in
Section 2.2.
     “Excluded MedCath Party Employees” has the meaning set forth in
Section 10.3(a).
     “Excluded MedCath Party Liabilities” has the meaning set forth in
Section 2.4.
     “Exhibits” means the exhibits to this Agreement.
     “Final Austin Purchase Price” means an amount equal to (i) $81,270,850 plus
(ii) the Final MedCath Party NWC Calculation minus (iii) the Final MedCath Party
Debt Calculation plus (iv) the Final MedCath Party Capital Expenditures
Calculation.
     “Final MedCath Party Capital Expenditures Calculation” means a calculation
of the aggregate amount of the MedCath Party Capital Expenditures and shall
include a schedule of all MedCath Party Capital Expenditures and reasonable
backup documentation of the expenditures

4



--------------------------------------------------------------------------------



 



actually paid by MedCath Party and its Affiliates in connection with the capital
expenditures identified on such schedule.
     “Final MedCath Party Debt Calculation” means a calculation of the aggregate
amount of the MedCath Party Debt as of the Closing Date as reflected on the
MedCath Party Closing Balance Sheet. The Final MedCath Party Debt Calculation
shall be prepared using the same methodologies and assumptions used in
connection with the preparation of the determination of the MedCath Party Debt
set forth on Schedule 1.1D.
     “Final MedCath Party NWC Calculation” means a calculation of the MedCath
Party Net Working Capital as of the Closing Date. The Final MedCath Party NWC
Calculation shall be prepared using the same methodologies and assumptions used
in connection with the preparation of the determination of MedCath Party Net
Working Capital set forth on Schedule 1.1E, except that the line item “Accrued
salaries” will be adjusted to eliminate any MedCath Party Accrued PTO in respect
of employees of MedCath Party and its Affiliates who are not offered employment
or who do not accept offers of employment with St. David’s or its Affiliates as
of Closing.
     “FTC” means the Federal Trade Commission.
     “GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time, as modified as described in
Schedule 5.6 and applied consistently by MedCath Party throughout the periods
involved.
     “General Partner” means Hospital Management, IV, Inc., a North Carolina
corporation and the general partner of MedCath Party.
     “Government Programs” means the federal Medicare, all applicable state
Medicaid and successor programs.
     “Governmental Entity” means any government or any agency, bureau, board,
directorate, commission, court, department, official, political subdivision,
tribunal or other instrumentality of any government, whether federal, state or
local, domestic or foreign.
     “Ground Lease” means that certain Lease Agreement dated as of December 11,
1990, as amended, by and between Ground Lessor and Sublessor.
     “Ground Lessor” means the State of Texas, acting by and through the Texas
Department of Mental Health and Mental Retardation.
     “Hazardous Materials” has the meaning set forth in the definition of
Environmental Condition.
     “Heart Hospital” means the hospital known as the Heart Hospital of Austin
located in Austin, Texas.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the related regulations and published interpretations.

5



--------------------------------------------------------------------------------



 



     “Immigration Act” means the Immigration Reform and Control Act of 1986, as
amended, and the rules and regulations promulgated thereunder.
     “Indemnifiable Losses” means all losses, liabilities, damages, costs
(including court costs and costs of appeal) and expenses (including reasonable
attorneys’ fees) actually incurred by an Indemnified Party.
     “Indemnified St. David’s Parties” has the meaning set forth in
Section 12.2.
     “Indemnified MedCath Party Parties” has the meaning set forth in
Section 12.1.
     “Indemnified Party” has the meaning set forth in Section 12.4(a).
     “Indemnifying Party” has the meaning set forth in Section 12.4(a).
     “Interim Balance Sheet Date” means the most recently ended calendar month
prior to the Closing Date for which financial statements are available for
MedCath Party in respect of the MedCath Party Facilities.
     “Interim Cash Payment” means an amount equal to the Interim Austin Purchase
Price.
     “Interim Austin Purchase Price” means an amount equal to (i) $81,270,850
plus (ii) the Interim MedCath Party NWC Calculation minus (iii) the Interim
MedCath Party Debt Calculation plus (iv) the Interim MedCath Party Capital
Expenditures Calculation.
     “Interim MedCath Party Capital Expenditures Calculation” means a
calculation of the aggregate amount of the MedCath Party Capital Expenditures as
of the Interim Balance Sheet Date and shall include a schedule of all MedCath
Party Capital Expenditures through the Interim Balance Sheet Date and reasonable
backup documentation of the expenditures actually paid by MedCath Party and its
Affiliates in connection with the capital expenditures identified on such
schedule.
     “Interim MedCath Party Debt Calculation” means a calculation of the
aggregate amount of the MedCath Party Debt as of the Interim Balance Sheet Date
as reflected on the MedCath Party Interim Balance Sheet. The Interim MedCath
Party Debt Calculation shall be prepared using the same methodologies and
assumptions used in connection with the preparation of the determination of the
MedCath Party Debt set forth on Schedule 1.1D.
     “Interim MedCath Party NWC Calculation” means a calculation of the MedCath
Party Net Working Capital as of the Interim Balance Sheet Date. The Interim
MedCath Party NWC Calculation shall be prepared using the same methodologies and
assumptions used in connection with the preparation of the determination of
MedCath Party Net Working Capital set forth on Schedule 1.1E.
     “JAMS” has the meaning set forth in Section 13.3(b).
     “Justice Department” means the United States Department of Justice.

6



--------------------------------------------------------------------------------



 



     “Law” means any constitutional provision, statute, ordinance or other law,
rule, regulation or order of any Governmental Entity.
     “Master Occupancy Agreement” has the meaning set forth in Section 2.1.
     “Material Adverse Effect” shall mean any fact, circumstance, event, change,
effect, condition or occurrence that, individually or in the aggregate, has had
or is reasonably likely to have a material adverse effect on (a) the business,
operations, property, financial condition or results of operations of the
MedCath Party Assets and the MedCath Party Facilities, taken as a whole, or
(b) St. David’s ability to operate the business of the MedCath Party Facilities
or the MedCath Party Assets after Closing; provided, however, that any adverse
effect arising out of, resulting from or attributable to any of the following
shall not constitute or be deemed to contribute to a Material Adverse Effect,
and otherwise shall not be taken into account in determining whether a Material
Adverse Effect has occurred: (i) a fact, circumstance, event, change, effect or
occurrence, or series of such items, to the extent affecting (A) the United
States or global economy generally or capital or financial markets generally,
including changes in interest or exchange rates or (B) the healthcare industry
generally, (ii) the negotiation, execution or the announcement of, or the
performance of obligations under, this Agreement or the other documents
contemplated by this Agreement or the consummation of the transactions
contemplated hereby, (iii) any changes or any proposed changes in Law or GAAP or
the enforcement or interpretation thereof, (iv) the transaction involving the
acquisition by St. David’s of, or any other relationship between St. David’s
and, Austin Heart P.A., and (v) any actions expressly permitted to be taken
pursuant to this Agreement or taken with the specific written consent of or at
the written request of St. David’s.
     “MedCath ESA” has the meaning set forth in Section 10.3(e).
     “MedCath Guaranty” has the meaning set forth in Section 11.13.
     “MedCath Party” has the meaning set forth in the Preamble hereto.
     “MedCath Party Accrued PTO” has the meaning set forth in Section 2.3(d).
     “MedCath Party ADA Liabilities” means any liabilities and obligations
required to cause the MedCath Party Facilities to be compliant with the physical
access requirements of the ADA, as well as any liabilities and obligations
related to claims, actions, suits, audits, proceedings, investigations,
judgments, orders or decrees that seek to require, or require, the MedCath Party
Facilities to be compliant with the physical access requirements of the ADA.
     “MedCath Party Affiliate” means MedCath Party, the General Partner and any
Affiliate of MedCath Party that owns or leases any of the MedCath Party Assets
or that employs the MedCath Party Employees. Without limiting the foregoing,
MedCath Party Affiliate shall not include Central Park Medical Office Building,
L.P. or any physician or Affiliate of a physician that is or has been a direct
or indirect partner of MedCath Party.
     “MedCath Party Agency Receivables” has the meaning set forth in
Section 2.2.
     “MedCath Party Assets” has the meaning set forth in Section 2.1.

7



--------------------------------------------------------------------------------



 



     “MedCath Party Balance Sheet Date” means September 30, 2009.
     “MedCath Party Capital Expenditures” means Approved Capital Expenditures
which are (i) required to be capitalized in accordance with GAAP on MedCath
Party’s balance sheet pertaining to the MedCath Party Facilities and
(ii) actually paid by MedCath Party between September 30, 2009 and the Closing
Date. MedCath Party Capital Expenditures shall further include Approved Capital
Expenditures in the amount of $741,341.48 as reflected on Schedule 5.24.
     “MedCath Party Closing Balance Sheet” means the balance sheet of MedCath
Party in respect of the MedCath Party Facilities as of the Closing Date. The
MedCath Party Closing Balance Sheet shall be prepared in accordance with GAAP
(except as provided in Schedule 5.6), applied on a basis consistent with the
MedCath Party September Balance Sheet.
     “MedCath Party Cost Reports” has the meaning set forth in Section 10.2.
     “MedCath Party Debt” means, as of the date of determination, an amount
equal to the aggregate amount outstanding under (i) long term indebtedness
(including, without limitation, current maturities thereof) identified on
Schedule 1.1D and (ii) capital lease obligations identified on Schedule 1.1D
(each of which were recorded as capital leases on MedCath Party’s balance sheet
in respect of the MedCath Party Facilities dated as of September 30, 2009),
which pertain to a MedCath Party Capital Expenditure or which were committed to
by MedCath Party in writing prior to September 30, 2009 and are specifically
identified on Schedule 1.1D, in each case determined in accordance with GAAP.
The amount of MedCath Party Debt as of September 30, 2009 was $107,364, as set
forth on Schedule 1.1D.
     “MedCath Party DRG Transition Patient” has the meaning set forth in
Section 10.1(a).
     “MedCath Party Employees” has the meaning set forth in Section 5.16(b).
     “MedCath Party Continuing Employee” has the meaning set forth in
Section 10.3(b).
     “MedCath Party Facilities” means the Heart Hospital.
     “MedCath Party Furniture and Equipment” means all equipment (including
movable equipment), vehicles, furniture or furnishings that are held or used by
MedCath Party or any MedCath Party Affiliate primarily or exclusively in the
business or operation of the MedCath Party Facilities (other than Excluded
MedCath Party Assets), including all such equipment, vehicles, furniture or
furnishings that have been fully depreciated for accounting purposes.
     “MedCath Party Historical Financial Information” has the meaning set forth
in Section 5.6(a).
     “MedCath Party Intellectual Property” means, to the extent held or used in
or ancillary to the business or operation of the MedCath Party Facilities,
patents, trademarks, trade names, service marks, copyrights and any applications
therefor, mask works, net lists, schematics, technology, know-how, trade
secrets, ideas, algorithms, processes, computer

8



--------------------------------------------------------------------------------



 



software programs and applications (in both source code and object code form),
and tangible or intangible proprietary information or material, except as set
forth on Schedule 1.1A.
     “MedCath Party Interim Balance Sheet” means the balance sheet of MedCath
Party in respect of the MedCath Party Facilities as of the Interim Balance Sheet
Date. The MedCath Party Interim Balance Sheet shall be prepared in accordance
with GAAP (except as provided in Schedule 5.6), applied on a basis consistent
with the MedCath Party September Balance Sheet.
     “MedCath Party Inventory” means all inventory and supplies held or used in
the business or operation of the MedCath Party Facilities.
     “MedCath Party Leased Real Property” means all real property subject to a
leasehold or subleasehold estate (and in which MedCath Party or MedCath Party
Affiliate is the tenant or subtenant and which includes the Sublease) held or
used primarily or exclusively in the business or operation of the MedCath Party
Facilities described on Schedule 1.1B, which constitutes all leasehold or
subleasehold interests held by MedCath Party or another MedCath Party Affiliate
and used primarily or exclusively in the business or operation of the MedCath
Party Facilities.
     “MedCath Party Net Working Capital” means, as of the date of determination,
the Net Working Capital of MedCath Party in respect of the MedCath Party
Facilities. The MedCath Party Net Working Capital as of December 31, 2009 was
$2,454,047, as set forth on Schedule 1.1E.
     “MedCath Party Owned Real Property” means all the real property described
on Schedule 1.1C, which constitutes all real property owned by MedCath Party or
any MedCath Party Affiliate and held or used primarily or exclusively in the
business or operation of the MedCath Party Facilities (other than Excluded
MedCath Party Assets), together with all leases and subleases therein,
improvements, buildings or fixtures located thereon or therein, all easements,
rights of way, and other appurtenances thereto (including appurtenant rights in
and to public streets), all architectural plans or design specifications
relating to the development thereof, and all claims and recorded or unrecorded
interests therein, including any and all options to acquire such real property.
     “MedCath Party Plans” has the meaning set forth in Section 5.15(a).
     “MedCath Party Real Property” means the MedCath Party Owned Real Property
and the MedCath Party Leased Real Property.
     “MedCath Party Retirement Plans” has the meaning set forth in
Section 5.15(g).
     “MedCath Party Returns” has the meaning set forth in Section 5.18(a).
     “MedCath Party September Balance Sheet” has the meaning set forth in
Section 5.6(a).
     “MedCath Party Transition Patient” has the meaning set forth in
Section 10.1.

9



--------------------------------------------------------------------------------



 



     “MedCath Party Transition Patient Services” has the meaning set forth in
Section 10.1.
     “MedCath Transition Services Agreement” has the meaning set forth in
Section 11.14.
     “Medicaid” means Title XIX of the Social Security Act.
     “Medicare” means Title XVIII of the Social Security Act.
     “MOB Sublease” means that certain Sublease Agreement dated as of
December 1, 1998, by and between MedCath Party, as sublessor, and MOB Sublessee,
as sublessee.
     “MOB Sublessee” means Central Park Medical Office Building Limited
Partnership, a Texas limited partnership.
     “Net Working Capital” means, as of the date of determination, an amount
equal to the following with respect to the applicable party, in each instance as
determined in accordance with GAAP, consistently applied: (a) the sum of the
amounts reflected in the entries (or line items) on the applicable balance sheet
entitled (i) “Inventories;” (ii) “Prepaid expenses;” and (iii) “Notes and other
receivables” arising from physician recruitment or other professional services
agreements with physicians; minus (b) the sum of the amounts reflected in the
entries (or line items) on the applicable balance sheet entitled (i) “Accrued
paid time off for employees;” and (ii) “Accrued real estate and personal
property taxes.”
     “OSHA” has the meaning set forth in the definition of Environmental Laws.
     “Parking License” has the meaning set forth in Section 9.7.
     “Perfusionist Agreement” has the meaning set forth in Section 11.17
     “Permit” means any license, permit or certificate of need required to be
issued by any Governmental Entity.
     “Permitted MedCath Party Encumbrances “ has the meaning set forth in
Section 5.12(a).
     “Person” means an association, a corporation, a limited liability company,
an individual, a partnership, a limited liability partnership, a trust or any
other entity or organization, including a Governmental Entity.
     “RCRA” has the meaning set forth in the definition of Environmental Laws.
     “Scheduled MedCath Party Contracts” has the meaning set forth in
Section 5.11(a).
     “Schedules” means the disclosure schedules to this Agreement.
     “Senior Management” means the individuals holding the following titles with
respect to the Heart Hospital: President, Chief Financial Officer and Vice
President of Clinical Services.

10



--------------------------------------------------------------------------------



 



          “St. David’s” has the meaning set forth in the Preamble hereto.
          “St. David’s Facility” has the meaning set forth in Section 6.3.
          “Sublease” means that certain Sublease Agreement dated as of
January 9, 1997, as amended on June 17, 1997 and October 31, 1997, by and
between Sublessor and MedCath Incorporated, a North Carolina corporation and
predecessor in interest under the Sublease to MedCath Party.
          “Sublessor” means West 38th Street, Ltd., a Texas limited partnership.
          “Survival Period” has the meaning set forth in Section 12.5.
          “Taxes” has the meaning set forth in Section 5.18(b).
          “Title Company” means First American Title Insurance Company.
          “TRICARE” means the Department of Defense’s managed healthcare program
for active duty military, active duty service families, retirees and their
families and other beneficiaries.
          “WARN Act” has the meaning set forth in Section 10.3(b).
          1.2 Interpretation. In this Agreement, unless the context otherwise
requires:
               (a) references to this Agreement are references to this Agreement
and to the Exhibits and Schedules;
               (b) references to Articles and Sections are references to
articles and sections of this Agreement;
               (c) references to any party to this Agreement shall include
references to its respective successors and permitted assigns;
               (d) references to a judgment shall include references to any
order, writ, injunction, decree, determination or award of any court or tribunal
or arbitrator in a binding arbitration; and
               (e) the terms “hereof,” “herein,” “hereby,” and derivative or
similar words will refer to this entire Agreement;
               (f) references to any document (including this Agreement) are
references to that document as amended, consolidated, supplemented, novated or
replaced by the parties from time to time;
               (g) unless the context requires otherwise, references to any Law
are references to that Law as of the Closing Date, and shall also refer to all
rules and regulations promulgated thereunder;

11



--------------------------------------------------------------------------------



 



               (h) the word “including” (and all derivations thereof) shall mean
including, without limitation;
               (i) references to time are references to Central Standard or
Daylight time (as in effect on the applicable day) unless otherwise specified
herein;
               (j) the gender of all words herein include the masculine,
feminine and neuter, and the number of all words herein include the singular and
plural;
               (k) provisions of this Agreement shall be interpreted in such a
manner so as not to inequitably benefit or burden any party through “double
counting” of assets or liabilities or failing to recognize benefits that may
result from any matters that impose losses or burdens on any party, including in
connection with the determination of the Cash Payment and the calculation of
losses on casualty claims; and
               (l) the terms “date hereof,” “date of this Agreement” and similar
terms shall mean the date set forth in the opening paragraph of this Agreement.
     2. SALE OF MEDCATH PARTY ASSETS AND CERTAIN RELATED MATTERS
          2.1 Sale of MedCath Party Assets. Subject to the terms and conditions
of this Agreement, MedCath Party shall, and shall cause the MedCath Party
Affiliates, to sell, convey, assign, transfer and deliver to St. David’s and St.
David’s agrees to purchase, accept and receive at Closing, all assets of every
description, and whether real, personal or mixed, tangible or intangible, other
than the Excluded MedCath Party Assets, owned or leased by the MedCath Party
Affiliates on the Closing Date and held or used primarily or exclusively in the
business or operation of the MedCath Party Facilities, including the following
items (collectively, the “MedCath Party Assets”): (i) fee simple title to the
MedCath Party Owned Real Property, and, to the extent permitted by Law, any
rights of MedCath Party or any of its Affiliates against third parties under
general warranty deeds related to any such Owned Real Property; (ii) MedCath
Party’s interest in the Contracts relating to the MedCath Party Leased Real
Property, which shall include, without limitation, the Sublease and good and
marketable title to the buildings and improvements on the real property that is
the subject of the Sublease; (iii) all MedCath Party Furniture and Equipment;
(iv) all MedCath Party Inventory; (v) assumable prepaid expenses, claims for
refunds and rights to offset in respect thereof (in each case to the extent
included in the Final MedCath Party NWC Calculation); (vi) to the extent
assignable under applicable Law, all financial, patient and medical staff
records held or used by the MedCath Party Affiliates primarily or exclusively in
the business or operation of the MedCath Party Facilities (but specifically
excluding any records maintained by Affiliates of MedCath Party in connection
with the provision of services by such Affiliates for the benefit of MedCath
Party); (vii) all of the interests of the MedCath Party Affiliates in all
Contracts in respect of the MedCath Party Assets that are listed on
Schedule 5.11(a), which shall include that certain Master Occupancy Agreement
dated as of July 24, 2009 (the “Master Occupancy Agreement”) by and between MOB
Sublessee and MedCath Party, and shall include all Contracts that both are not
listed on Schedule 5.11(a) and that are De Minimis Contracts that relate to the
operations of the MedCath Party Facilities and, at MedCath Party’s option, but
subject to the approval of St. David’s as provided in Section 11.15, an
allocable portion of any Contract that is available only to MedCath

12



--------------------------------------------------------------------------------



 



Party and its Affiliates and that relates to goods and services provided to the
MedCath Party Facilities or that otherwise relates to the MedCath Party Assets
(collectively, the “Assumed MedCath Party Contracts”), but excluding (A) except
as otherwise provided herein, Contracts relating to all pension, profit-sharing,
deferred compensation or any other employee health or other benefit plans
maintained by MedCath Party and its Affiliates and (B) the Excluded MedCath
Party Contracts; (viii) all Permits and Approvals issued or granted by
Governmental Entities to the extent assignable and which are held or used by the
MedCath Party Affiliates and relate to the ownership, development and business
or operation of the MedCath Party Assets (including any pending Permits and
Approvals related to any MedCath Party Assets); (ix) all MedCath Party
Intellectual Property; (x) all computers and other data processing equipment
held or used primarily in the business or operation of the MedCath Party
Facilities; (xi) any insurance proceeds to the extent provided in Section 11.12;
(xii) MedCath Party’s goodwill in respect of the MedCath Party Assets and
MedCath Party Facilities; (xiii) all tax returns and records related to the
business, operation or ownership of the MedCath Party Facilities including ad
valorem and sales and use tax returns and records (but specifically excluding
income tax returns, franchise tax returns and supporting materials for such
returns such as working papers and tax provisions); and (xiv) to the extent not
included in any of the foregoing, (A) any assets included in the determination
of the Final MedCath Party NWC Calculation or reflected on the MedCath Party
September Balance Sheet, except for assets used, consumed, or disposed of in the
ordinary course of business since the MedCath Party Balance Sheet Date and
(B) any assets purchased or otherwise acquired since the MedCath Party Balance
Sheet Date which are not reflected on the MedCath Party September Balance Sheet
but which are held or used primarily in the business or operation of the MedCath
Party Facilities. MedCath Party shall be permitted, at its expense, to retain
copies of all records that it reasonably determines may be required by MedCath
Party or the MedCath Party Affiliates in the future. MedCath Party shall cause
the MedCath Party Affiliates to convey good and marketable title to the MedCath
Party Assets and all parts thereof to St. David’s free and clear of all
Encumbrances, except for Permitted MedCath Party Encumbrances.
          2.2 Excluded MedCath Party Assets. Notwithstanding anything herein to
the contrary, the following assets are not intended by the parties to be a part
of the exchange of assets contemplated hereunder and are excluded from the
MedCath Party Assets (the “Excluded MedCath Party Assets”): (i) restricted and
unrestricted cash and cash equivalents, including investments in marketable
securities, certificates of deposit, bank accounts and promissory notes, except
to the extent such assets are included in the determination of the Final MedCath
Party NWC Calculation; (ii) any records which by Law MedCath Party or the
MedCath Party Affiliates are required to retain in their possession, provided
that St. David’s may, at its expense, and to the extent permitted by Law, retain
copies of such records; (iii) to the extent permitted by Sections 7.2 and 7.3
hereof, all assets disposed of or exhausted prior to Closing, including MedCath
Party Inventory, prepaid expenses and MedCath Party Furniture and Equipment,
except to the extent such assets are included in the determination of the Final
MedCath Party NWC Calculation; (iv) any proprietary information contained in
(A) MedCath Party’s employee or operation manuals or (B) any films or videos
used by MedCath Party for operational or training purposes; (v) any data
processing equipment, proprietary computer software and MedCath Party
Intellectual Property that is utilized in connection with the provision of
services by Affiliates of MedCath Party for the benefit of MedCath Party that is
listed on Schedule 1.1A; (vi) any Contracts which are available to only MedCath
Party and its Affiliates (provided, however, that

13



--------------------------------------------------------------------------------



 



MedCath Party shall have the option, exercisable in its sole discretion, but
subject to the approval of St. David’s as provided in Section 11.15, to cause an
assignment of an allocable portion of any such Contract that relates to goods or
services provided to the MedCath Party Facilities to St. David’s or to enter
into a new Contract with respect to such allocable portion, whereupon St.
David’s shall assume such new Contract), Contracts with managed care
organizations, health maintenance organizations, insurers and similar third
party payors, all Contracts that are both not listed on Schedule 5.11(a) and
that are not De Minimis Contracts that relate to the operations of the MedCath
Party Facilities, and Contracts listed on Schedule 2.2(vi) hereto (collectively,
the “Excluded MedCath Party Contracts”); (vii) all intercompany accounts of
MedCath Party and its Affiliates; (viii) all of MedCath Party’s insurance
proceeds arising in connection with the operation of the MedCath Party
Facilities or the MedCath Party Assets prior to Closing, except to the extent
provided in Section 11.12; (ix) any claims or rights against third parties
related to the MedCath Party Assets (including the Assumed MedCath Party
Contracts), contractual or otherwise, accruing or arising prior to the Closing,
except to the extent (A) included in the determination of the Final MedCath
Party NWC Calculation or (B) such claim or right would also relate to a period
after Closing, but only to the extent such right or claim relates to periods
after Closing; (x) all corporate records and stock books of MedCath Party and
its Affiliates, except to the extent that any equity interest in any such entity
is included in MedCath Party Assets; (xi) all assets used by MedCath Party and
its Affiliates in rendering corporate services to the MedCath Party Affiliates
or the MedCath Party Facilities that are located outside the MedCath Party
Facilities, except to the extent such assets are reflected on the MedCath Party
September Balance Sheet or are included in the Final MedCath Party NWC
Calculation; (xii) all accounts receivable generated in connection with the
operation of the MedCath Party Facilities; (xiii) rights to settlement and
retroactive adjustments, if any, for open cost reporting periods ending on or
prior to the Closing Date (whether open or closed) arising from or against the
U.S. Government under the terms of the Medicare program or TRICARE and against
any state under its Medicaid program and against any third-party payor programs
that settle on a cost report basis (“MedCath Party Agency Receivables”);
(xiv) MedCath Party’s Contracts with the United States government for
reimbursement under the Medicare program and TRICARE (and all associated
provider numbers) and with the State of Texas for reimbursement under the
Medicaid program (and all associated provider numbers); (xv) the names and
symbols used in connection with the MedCath Party Facilities and the MedCath
Party Assets which include the name “MedCath” or any variants thereof, or any
other names which are proprietary to the MedCath Party or its Affiliates;
(xvi) any assets used or operated by MedCath Party on a company-wide or
region-wide basis, unless such assets are reflected on the MedCath Party
September Balance Sheet or included in the Final MedCath Party NWC Calculation;
(xvii) equity interest in MOB Sublessee owned by MedCath Corporation or its
Affiliate; (xviii) assets listed on Schedule 2.2(xviii); and (xix) rights to
refunds of taxes and all other tax assets for periods prior to the Closing.
          2.3 Assumed MedCath Party Liabilities. As of Closing, St. David’s
agrees to assume the future payment and performance of the following liabilities
of MedCath Party and its Affiliates (collectively, the “Assumed MedCath Party
Liabilities”):
               (a) all obligations and liabilities that arise or accrue after
Closing under the Assumed MedCath Party Contracts;

14



--------------------------------------------------------------------------------



 



               (b) the MedCath Party Debt;
               (c) ad valorem and personal property taxes payable for calendar
year in which the Closing Date occurs that are included in the determination of
the Final MedCath Party NWC Calculation or prorated as of Closing;
               (d) obligations and liabilities as of the Closing Date in respect
of (i) accrued paid time off (the “MedCath Party Accrued PTO”) of employees of
MedCath Party and its Affiliates at each MedCath Party Facility as of the
Closing Date who are hired by St. David’s or its Affiliates, but only to the
extent such MedCath Party Accrued PTO is included in the determination of the
Final MedCath Party NWC Calculation; and (ii) obligations and liabilities
assumed by St. David’s under Section 10.3 and any related payroll taxes;
               (e) one-half of any state and local transfer, sales and recording
fees and similar taxes which may arise upon the consummation of the transactions
contemplated herein (excluding, for the avoidance of doubt, any taxes measured
by income or gain);
               (f) the Permitted MedCath Party Encumbrances; and
               (g) the MedCath Party ADA Liabilities.
          2.4 Excluded MedCath Party Liabilities. Except as expressly provided
to the contrary in Section 2.3, St. David’s is not obligated to pay or assume,
and none of the MedCath Party Assets shall be or become liable for or subject
to, any liability of any type or nature, including the following, whether fixed
or contingent, recorded or unrecorded, known or unknown and whether or not set
forth on the Schedules (collectively, the “Excluded MedCath Party Liabilities”):
               (a) current liabilities, accounts payable, long-term liabilities,
including those relating to the indebtedness which is the subject of that
certain Loan Modification Agreement dated as of January 6, 2006 by and between
HCPI Mortgage Corp. and MedCath Party, and all indebtedness and obligations or
guarantees of MedCath Party, except to the extent included in the Final MedCath
Party Debt Calculation or the determination of the Final MedCath Party NWC
Calculation;
               (b) any obligation or liability accruing, arising out of, or
relating to acts or omissions, in all such cases prior to Closing, including any
acts or omissions in connection with (i) any Assumed MedCath Party Contract
(other than the failure to obtain the consent of the counter-party thereto of
any Assumed MedCath Party Contract), (ii) the business or operation of the
MedCath Party Facilities, including all malpractice and general liability
claims, whether or not same are pending, threatened, known or unknown, (iii) the
MedCath Party Assets or (iv) any Medicare, Medicaid or other third-party payor
programs, including recoupment of previously paid or reimbursed amounts;
               (c) any obligation or liability accruing, arising out of, or
relating to any act or omission by MedCath Party and its Affiliates after
Closing;

15



--------------------------------------------------------------------------------



 



               (d) any obligation or liability accruing, arising out of, or
relating to any Excluded MedCath Party Contract;
               (e) (i) any federal, state or local tax obligations of MedCath
Party and its Affiliates in respect of periods (or portions thereof) ending on
or prior to Closing, including any income tax, any franchise tax, any tax
recapture and any sales and/or use tax and any payroll or withholding tax (other
than any ad valorem and personal property taxes that are included in the Final
MedCath Party NWC Calculation or prorated as of Closing), (ii) federal, state or
local income tax obligations or liabilities of MedCath Party and its Affiliates
resulting from the consummation of the transactions contemplated by this
Agreement, and (iii) one-half of any state and local transfer, sales and
recording fees and taxes which may arise upon the consummation of the
transactions contemplated herein;
               (f) any liability or obligation for severance with respect to
those members of Senior Management who remain employed by MedCath Party or any
of its Affiliates following the Closing Date, and any obligation or liability
for claims by or on behalf of employees of MedCath Party and its Affiliates
relating to periods prior to Closing, including liability for any pension,
profit sharing, deferred compensation, or any other employee health and welfare
benefit plans, liability for any EEOC claim, wage and hour claim, unemployment
compensation claim or workers’ compensation claim, and liability for all
employee wages and benefits, including accrued vacation and holiday pay and
taxes or other liability related thereto in respect of employees of MedCath
Party and its Affiliates, except to the extent that accruals for such
obligations are included in the determination of the Final MedCath Party NWC
Calculation;
               (g) any obligation or liability accruing, arising out of, or
relating to any federal, state or local investigations of, or claims or actions
against, MedCath Party or any of its Affiliates or any of their employees,
medical staff, agents, vendors or representatives, including, without
limitation, any investigations, claims or actions relating to the matters
described in correspondence dated January 10, 2010, from the Office of Inspector
General of the U. S. Department of Health & Human Services to MedCath Party;
               (h) any civil or criminal obligation or liability accruing,
arising out of, or relating to any acts or omissions of MedCath Party, its
Affiliates or their directors, officers, employees and agents that are claimed
to violate any Laws;
               (i) any obligation or liability accruing, arising out of or
relating to any actual or alleged violation of, or non-compliance with, Law
pertaining to the MedCath Party Assets, the MedCath Party Facilities or the
operation thereof, which existed or occurred, or is alleged to have existed or
occurred, prior to Closing; and
               (j) any liabilities or obligations existing on the Closing Date
which are required to be reflected on a balance sheet prepared in accordance
with GAAP and which were not reflected on the MedCath Party September Balance
Sheet, except for Assumed MedCath Party Liabilities.
          2.5 Purchase Price. Subject to the terms and conditions hereof, in
reliance on the representation and warranties herein set forth and as
consideration for the sale and purchase of

16



--------------------------------------------------------------------------------



 



the MedCath Party Facilities and the MedCath Party Assets set forth herein, St.
David’s shall tender to MedCath Party an amount equal to the Cash Payment. On
the Closing Date, St. David’s shall wire transfer an amount equal to the Interim
Cash Payment in immediately available federal funds to an account designated by
MedCath Party in writing at least two (2) days prior to Closing. The amount of
the Cash Payment will be further and finally adjusted and settled after Closing
as provided in Section 2.7.
          2.6 Interim Cash Payment. At least ten (10) days prior to the Closing
Date MedCath Party shall deliver to St. David’s (i) the MedCath Party Interim
Balance Sheet, (ii) the Interim MedCath Party NWC Calculation, (iii) the Interim
MedCath Party Debt Calculation, and (iv) the Interim MedCath Party Capital
Expenditures Calculation. Based upon such exchange of information, the parties
shall determine, calculate, and agree, in writing, upon the Interim Cash
Payment.
          2.7 Final Cash Payment. Not more than forty-five (45) days after the
Closing Date MedCath Party shall deliver to St. David’s (i) the MedCath Party
Closing Balance Sheet, (ii) the Final MedCath Party NWC Calculation, (iii) the
Final MedCath Party Debt Calculation, and (iv) the Final MedCath Party Capital
Expenditures Calculation. Subject to Section 2.8, based upon such exchange of
information, the parties shall determine, calculate and agree, in writing, upon
the Final Cash Payment.
          2.8 Dispute of Adjustments/Reconciliation of Cash Payment. Within
forty-five (45) days after the date on which St. David’s has received the
information to be provided by MedCath Party pursuant to Section 2.7, St. David’s
shall, in a written notice to MedCath Party, either accept or describe in
reasonable detail any proposed adjustments to the calculations exchanged and the
reasons therefor, and shall include pertinent calculations. If St. David’s fails
to deliver notice of acceptance or objection to such calculations within such
forty-five (45) day period, then St. David’s shall be deemed to have accepted
the calculations presented by MedCath Party. In the event that St. David’s and
MedCath Party are not able to agree on the Final Cash Payment within forty-five
(45) days from and after the receipt by MedCath Party of any objections raised
by St. David’s, St. David’s and MedCath Party shall each have the right to
require that such disputed determination be submitted to such independent
certified public accounting firm as St. David’s and MedCath Party may then
mutually agree upon in writing for computation or verification in accordance
with the provisions of this Agreement. The results of such accounting firm’s
report shall be binding upon St. David’s and MedCath Party, and such accounting
firm’s fees and expenses for each disputed determination shall be borne equally
by the parties. Appropriate payment shall be made by St. David’s or MedCath
Party, as appropriate, by wire transfer of immediately available federal funds
promptly upon (and in all events within three (3) business days after) agreement
between MedCath Party and St. David’s on the Final Cash Payment or determination
of the Final Cash Payment in accordance with this Section as follows: either
(i) St. David’s shall pay MedCath Party the amount by which the Final Cash
Payment exceeds the Interim Cash Payment or (ii) MedCath Party shall pay St.
David’s the amount by which the Interim Cash Payment exceeds the Final Cash
Payment. At all reasonable times following delivery by MedCath Party of the
information and calculations required by Section 2.7, MedCath Party shall make
available to St. David’s and its agents all books and records of MedCath Party
related to the determination of the Interim Cash Payment and the Final Cash
Payment, including all accounting work papers and journal entries underlying the

17



--------------------------------------------------------------------------------



 



determination of the Interim Cash Payment and the Final Cash Payment or any
component thereof. Any amounts due under this Section 2.8 shall bear interest
from the Closing Date until paid at a rate equal to the Applicable Rate per
annum.
          2.9 Proration. To the extent feasible, at the Closing, St. David’s and
MedCath Party shall prorate as of the Closing Date, in accordance with their
respective obligations herein, any costs or payments relating to the MedCath
Party Assets that relate to periods both before and after Closing which become
due and payable after the Closing Date with respect to (i) the Assumed MedCath
Party Contracts, (ii) ad valorem or similar taxes, duties or fees, if any, on
the MedCath Party Real Property, (iii) personal property taxes on the MedCath
Party Assets, and (iv) all utilities servicing any of the MedCath Party
Facilities, including water, sewer, telephone, electricity and gas service, in
each case to the extent not included on the determination of the Final MedCath
Party NWC Calculation. Any above-described obligations which are not known at
least five (5) business days prior to the Closing Date shall be similarly
apportioned, subject to the above, and paid by the responsible party as soon as
practicable after the Closing. Security deposits, advanced rent and any funds
other than routine rental payments held by or on behalf of MedCath Party in
respect of the leases under which MedCath Party is the landlord, together with
interest, if any, accrued thereon and inuring to the benefit of any tenants of
all or any portion of the MedCath Party Real Property shall not be apportioned.
To the extent not included in the Interim MedCath Party NWC Calculation and at
the Closing, such amounts (together with interest accrued thereon, if any) shall
be credited to St. David’s, and St. David’s shall assume and agree to pay such
deposits or apply such advanced rent, as applicable, to the extent St. David’s
receives a credit hereunder, to such tenants upon and subject to the terms of
the applicable leases. At the Closing, the parties agree to execute such notice
as may be required by applicable Law to be given to tenants under the related
leases regarding transfer of such deposits and advanced rent.
3. CLOSING
          3.1 Closing.
               (a) Subject to the satisfaction or waiver by the appropriate
party of all the conditions precedent to Closing specified in Articles 8 and 9,
the consummation of the sale and purchase of the MedCath Party Facilities and
the MedCath Party Assets and the other transactions contemplated by and
described in this Agreement (the “Closing”) shall take place at the offices of
HCA Inc., One Park Plaza, Nashville, Tennessee, at 10:00 a.m. local time not
later than the fifth (5th) business day after the conditions set forth in
Articles 8 and 9 have been satisfied or waived or at such other date and/or at
such other location as the parties hereto may mutually designate in writing (the
“Closing Date”). The parties shall use commercially reasonable efforts to cause
the conditions set forth in Articles 8 and 9 to be satisfied so that the Closing
will occur on March 31, 2010.
          3.2 Actions of St. David’s at Closing. At the Closing and unless
otherwise waived in writing by MedCath Party, St. David’s shall deliver to
MedCath Party the following:
               (a) An amount equal to the Interim Cash Payment by wire transfer
of immediately available funds to an account designated by MedCath Party;

18



--------------------------------------------------------------------------------



 



               (b) One or more Assignments of Contracts and Assumption of
Liabilities duly executed by St. David’s, pursuant to which St. David’s shall
assume the future payment and performance of the Assumed MedCath Party Contracts
and the Assumed MedCath Party Liabilities;
               (c) The MedCath Transition Services Agreements, duly executed by
St. David’s;
               (d) Copies of resolutions duly adopted by the board of directors
of the general partners of St. David’s, authorizing and approving St. David’s
performance of the transactions contemplated hereby and the execution and
delivery of this Agreement and the documents described herein, certified as true
and of full force and effect as of Closing, by the appropriate officers of the
general partners of St. David’s;
               (e) A certificate of St. David’s certifying that the conditions
set forth in Sections 8.1 and 8.4 have been satisfied;
               (f) Certificates of incumbency for the respective officers of St.
David’s or the general partners of St. David’s executing this Agreement and any
other Contract contemplated herein dated as of the Closing Date;
               (g) Certificates of existence and good standing of St. David’s
from its state of organization dated the most recent practical date prior to
Closing;
               (h) Such other instruments and documents MedCath Party reasonably
deems necessary to effect the transactions contemplated hereby.
          3.3 Actions of MedCath Party at Closing. At the Closing and unless
otherwise waived in writing by St. David’s, MedCath Party shall deliver to St.
David’s the following:
               (a) An Assignment of Sublease Agreement, duly executed by MedCath
Party or one of its Affiliates, in recordable form, assigning to St. David’s all
right, title and interest of MedCath Party in and to the Sublease and
transferring to St. David’s good and marketable title to the buildings and
improvements on the real property that is the subject of the Sublease;
               (b) Separate Consent and Estoppel Certificates, in form and
substance satisfactory to St. David’s, each duly executed by Ground Lessor and
Sublessor, respectively, pursuant to which each of Ground Lessor and Sublessor
consent to the assignment of the Sublease to St. David’s and to the assumption
of same by St. David’s;
               (c) One or more Assignments of Lease, duly executed by MedCath
Party or one of its Affiliates assigning to St. David’s MedCath Party’s interest
in the Contracts relating to any MedCath Party Leased Real Property (other than
the Sublease), together with, for those leases under which MedCath Party is the
landlord or sublandlord, notice letters addressed to each tenant named in such
leases or subleases, advising such tenant of the sale of the MedCath Party
Leased Real Property to St. David’s and of the requirement to pay rent to such
person as the agent for St. David’s or otherwise at the direction of St.
David’s;

19



--------------------------------------------------------------------------------



 



               (d) A tenant Estoppel Certificate, in form and substance
reasonably satisfactory to St. David’s, duly executed by the MOB Sublessee in
respect of the MOB Sublease;
               (e) One or more Assignments of Lease, duly executed by MedCath
Party or one of its Affiliates, in recordable form, assigning to St. David’s
MedCath Party’s interest as lessor under or sublessor under Contracts that lease
space to third parties, including the MOB Sublease.
               (f) One or more Bills of Sale and Assignment, duly executed by
MedCath Party and each applicable MedCath Party Affiliate, transferring to St.
David’s valid title to all tangible assets which are a part of the MedCath Party
Assets and valid title to all intangible assets which are a part of the MedCath
Party Assets, free and clear of all Encumbrances other than the Assumed MedCath
Party Liabilities and the Permitted MedCath Party Encumbrances;
               (g) One or more Assignments of Contracts and Assumption of
Liabilities duly executed by MedCath Party and each applicable MedCath Party
Affiliate, assigning MedCath Party’s and such MedCath Party Affiliate’s interest
in the Assumed MedCath Party Contracts to St. David’s;
               (h) The MedCath Transition Services Agreements, duly executed by
the appropriate Affiliate of MedCath Party;
               (i) Copies of resolutions duly adopted by MedCath Party and the
General Partner, authorizing and approving MedCath Party’s performance of the
transactions contemplated hereby and the execution and delivery of this
Agreement and the documents described herein, certified as true and in full
force and effect as of Closing by an appropriate officer of the General Partner;
               (j) A certificate of MedCath Party certifying that the conditions
set forth in Section 9.1 and Section 9.4 have been satisfied;
               (k) Certificates of incumbency for the respective officers of the
General Partner executing this Agreement and any other Contract contemplated
herein dated as of the Closing Date;
               (l) Certificates of existence and good standing of each MedCath
Party Affiliate, the General Partner and MedCath Party from its state of
organization dated the most recent practical date prior to Closing;
               (m) With respect to the MedCath Party Real Property and MedCath
Party Furniture and Equipment, a recent UCC lien search showing no liens on any
fixtures attached to any such MedCath Party Real Property or liens on MedCath
Party Furniture and Equipment, except for Permitted MedCath Party Encumbrances
and liens which shall be released at or prior to Closing; and
               (n) Such other instruments and documents as St. David’s
reasonably deems necessary to effect the transactions contemplated hereby.

20



--------------------------------------------------------------------------------



 



     3.4 Additional Acts. From time to time after Closing, MedCath Party and its
Affiliates shall execute and deliver such other instruments of conveyance and
transfer, and take such other actions as St. David’s reasonably may request, to
convey and transfer full right, title and interest to, vest in, and place St.
David’s in legal and actual possession of, any and all of the MedCath Party
Assets. MedCath Party and its applicable Affiliates shall also furnish St.
David’s with such information and documents in their possession or under their
control, or which MedCath Party or such Affiliates can execute or cause to be
executed, as will enable St. David’s to prosecute any and all petitions,
applications, claims and demands relating to or constituting a part of the
MedCath Party Assets.
          4. REPRESENTATIONS AND WARRANTIES OF ST. DAVID’S
     As of the date hereof and as of the Closing Date (except to the extent any
of the following speaks as of a specific date, such as the date hereof), St.
David’s represents and warrants to MedCath Party the following:
     4.1 Organization, Qualification and Capacity. St. David’s is a limited
liability limited partnership duly organized and validly existing in good
standing under the Laws of the State of Texas. The execution and delivery by St.
David’s of this Agreement and the documents described herein, the performance by
St. David’s of its obligations under this Agreement and the documents described
herein and the consummation by St. David’s of the transactions contemplated by
this Agreement and the documents described herein have been duly and validly
authorized and approved by all necessary partnership actions on the part of St.
David’s, none of which actions have been modified or rescinded and all of which
actions remain in full force and effect.
     4.2 Partnership Powers; Consents; Absence of Conflicts With Other
Agreements, Etc The execution, delivery and performance of this Agreement and
the documents described herein by St. David’s and the consummation by St.
David’s of the transactions contemplated by this Agreement and documents
described herein, as applicable:
          (a) are not in contravention or violation of the terms of the
certificate of limited partnership or the limited partnership agreement of St.
David’s;
          (b) except as set forth on Schedule 4.2, do not require any material
Approval or Permit of, or filing or registration with, or other action by, any
Governmental Entity to be made or sought by St. David’s or any of its
Affiliates; and
          (c) will not conflict in any material respect with, nor result in any
material breach or contravention of, any material Contract to which St. David’s
is a party or by which St. David’s is bound.
     4.3 Binding Agreement. This Agreement and all Contracts to which St.
David’s or any of its Affiliates will become a party hereunder are and will
constitute the valid and legally binding obligations of St. David’s and/or such
Affiliates and are and will be enforceable against it in accordance with the
respective terms hereof or thereof, except as enforceability may be restricted,
limited or delayed by applicable bankruptcy or other Laws affecting creditors’
rights generally and except as enforceability may be subject to general
principles of equity.

21



--------------------------------------------------------------------------------



 



     4.4 Solvency. St. David’s is not insolvent and St. David’s will not be
rendered insolvent as a result of any of the transactions contemplated by this
Agreement. For purposes hereof, the term “solvent” means that: (a) the fair
salable value of the tangible assets of St. David’s is in excess of the total
amount of its liabilities (including for purposes of this definition all
liabilities, whether or not reflected on a balance sheet prepared in accordance
with GAAP, and whether direct or indirect, fixed or contingent, secured or
unsecured, and disputed or undisputed); (b) St. David’s is able to pay its debts
or obligations in the ordinary course as they mature; and (c) St. David’s has
capital sufficient to carry on its businesses and all businesses which it is
about to engage.
     4.5 Litigation. There is no claim, action, suit, proceeding or
investigation pending or, to the knowledge of St. David’s, threatened against or
affecting St. David’s that has or would reasonably be expected to have a
material adverse effect on the ability of St. David’s to perform this Agreement
or any aspect of the transactions contemplated hereby.
     4.6 St. David’s Acknowledgements.
          (a) St. David’s has: (i) such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of the
transactions contemplated by this Agreement, including the purchase of the
MedCath Party Facilities and the MedCath Party Assets and the assumption of the
Assumed MedCath Party Liabilities; (ii) the ability to bear the economic risk in
connection with the consummation of the transactions contemplated by this
Agreement, including a complete loss of future revenue, income or profits
related to the MedCath Party Facilities and the MedCath Party Assets; and
(iii) been furnished with and has had access to such information as it has
considered necessary to make a determination to execute, deliver and perform its
obligations hereunder.
          (b) The decision of St. David’s to purchase the MedCath Party Assets
and to assume the Assumed MedCath Party Liabilities has been (i) made
voluntarily and of its own accord, based upon, (A) the extensive knowledge and
experience of St. David’s in financial and business matters relating to owning
and operating general acute care hospitals, (B) consultations with advisors of
St. David’s and (C) its investigation of the business, assets, risks and
prospects of the MedCath Party Facilities and MedCath Party Assets and (ii) made
without relying on any statement (whether oral or written), or any
representation or warranty of, MedCath Party or any Affiliate, officer or
director of MedCath Party, other than the representations and warranties
expressly contained in this Agreement and the other Contracts executed in
connection herewith.
     4.7 Statements True and Correct. This Agreement and the Schedules prepared
by St. David’s do not include, as of the date hereof, any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements made in this Agreement with respect to St. David’s not misleading.
          5. REPRESENTATIONS AND WARRANTIES OF MEDCATH PARTY
     As of the date hereof and as of the Closing Date (except to the extent any
of the following speaks as of a specific date, such as the date hereof), MedCath
Party represents and warrants to St. David’s the following:

22



--------------------------------------------------------------------------------



 



     5.1 Incorporation, Qualification and Capacity. MedCath Party is a limited
partnership duly organized and validly existing in good standing under the Laws
of the State of Texas. The General Partner is a corporation duly organized and
validly existing in good standing under the laws of the State of North Carolina
and is duly qualified and authorized to transact business in the State of Texas.
Each MedCath Party Affiliate is an entity, duly organized and validly existing
in good standing under the Laws of its state of organization. MedCath Party and
each MedCath Party Affiliate, respectively, is duly authorized, qualified to do
business and in good standing under all applicable Laws of any Governmental
Entity having jurisdiction over the business and operation of the MedCath Party
Assets to own its properties and conduct its business in the place and manner
now conducted. The execution and delivery by MedCath Party of this Agreement and
the documents described herein, the performance by MedCath Party of its
obligations under this Agreement and the documents described herein and the
consummation by MedCath Party of the transactions contemplated by this Agreement
and the documents described herein have been duly and validly authorized and
approved by all necessary limited partnership actions on the part of MedCath
Party and corporate actions on the part of the General Partner, none of which
actions have been modified or rescinded and all of which actions remain in full
force and effect.
     5.2 Limited Partnership Powers; Consents; Absence of Conflicts With Other
Agreements, Etc. The execution, delivery and performance of this Agreement and
the documents described herein by MedCath Party and the consummation by MedCath
Party and the MedCath Party Affiliates of the transactions contemplated by this
Agreement and documents described herein, as applicable:
          (a) are not in contravention or violation of the terms of the limited
partnership agreement of MedCath Party or the articles or certificate of
incorporation and bylaws (or other organic documents) of any MedCath Party
Affiliate;
          (b) except as set forth on Schedule 5.2, do not require any material
Approval or Permit of, or filing or registration with, or other action by, any
Governmental Entity to be made or sought by MedCath Party or any of its
Affiliates; and
          (c) assuming the Approvals and Permits set forth on Schedule 5.2 are
obtained, will not conflict in any material respect with, or result in any
violation of or default under (with or without notice or lapse of time or both),
or give rise to a right of termination, cancellation, acceleration or
augmentation of any obligation or to loss of a material benefit under, or result
in the creation of any material Encumbrance (other than Permitted MedCath Party
Encumbrances) upon any of the MedCath Party Assets under (a) any Assumed MedCath
Party Contract or (b) any Law applicable to any of the MedCath Party Assets;
provided that no representation or warranty is given with respect to consents or
approvals required to assign any of the Assumed MedCath Party Contracts.
     5.3 Affiliates and Minority Interests. Schedule 5.3 sets forth a true and
complete list of (i) any minority interests in the MedCath Party Assets,
(ii) any MedCath Party Assets which represent minority interests held by MedCath
Party or any of its Affiliates, (iii) any subsidiaries or wholly-owned
Affiliates of MedCath Party and (iv) any interest in another Person held by
MedCath Party.

23



--------------------------------------------------------------------------------



 



     5.4 No Outstanding Rights. Except as set forth on Schedule 5.4, there are
no outstanding rights (including any rights of first refusal or offer or rights
of reverter), options, or Contracts made on MedCath Party’s behalf giving any
Person any current or future right to require MedCath Party or any of its
Affiliates or, following the Closing Date, St. David’s, to sell or transfer to
such Person or to any third party any material interest in any of the MedCath
Party Assets. Schedule 5.4 also lists all equipment provided by vendors to the
MedCath Party Facilities (and the corresponding contractual arrangements)
without a direct allocation of fair market value in consideration of the
purchase of goods and supplies by the MedCath Party.
     5.5 Binding Agreement. This Agreement and all Contracts to which MedCath
Party or any of its Affiliates will become a party hereunder are and will
constitute the valid and legally binding obligations of MedCath Party and/or
such Affiliates and are and will be enforceable against it in accordance with
the respective terms hereof or thereof, except as enforceability may be
restricted, limited or delayed by applicable bankruptcy or other Laws affecting
creditors’ rights generally and except as enforceability may be subject to
general principles of equity.
     5.6 MedCath Party Financial Information.
          (a) Schedule 5.6 hereto contains the following financial statements
and financial information (collectively, the “MedCath Party Historical Financial
Information”):
               (i) unaudited balance sheets of the MedCath Party Facilities
dated as of September 30, 2009 (the “MedCath Party September Balance Sheet”) and
as of December 31, 2009; and
               (ii) unaudited statements of operations of the MedCath Party
Facilities for the twelve-month period ended on September 30, 2009 and for the
three-month period ended on December 31, 2009.
Except as disclosed on Schedule 5.6, the financial statements included in the
MedCath Party Historical Financial Information have been prepared, and the
Additional Financial Statements have been and will be prepared, in accordance
with GAAP, applied on a consistent basis throughout the periods indicated, and
MedCath Party has not changed any accounting policy or methodology in
determining the obsolescence of inventory throughout all periods presented.
Except as set forth on Schedule 5.6, the balance sheets contained in the MedCath
Party Historical Financial Information present fairly, and the balance sheets in
the Additional Financial Statements present fairly and will present fairly, in
all material respects the financial condition of the MedCath Party Facilities as
of the dates indicated thereon, and the statements of operations contained in
the MedCath Party Historical Financial Information present fairly, and the
statements of operations contained in the Additional Financial Statements
present fairly and will present fairly, in all material respects the results of
operations of the MedCath Party Facilities for the periods covered.
          (b) Except for (i) liabilities that are disclosed in this Agreement,
Contracts entered into in connection herewith and schedules and exhibits hereto
and thereto, and (ii) liabilities that were incurred after the MedCath Party
Balance Sheet Date in the ordinary course of business, as of the date hereof,
there are no material liabilities of any nature of

24



--------------------------------------------------------------------------------



 



MedCath Party or any of its Affiliates relating to the MedCath Party Facilities
or the MedCath Party Assets and the Assumed MedCath Party Liabilities that are
required in accordance with GAAP to be disclosed on the financial statements of
MedCath Party, except as set forth on Schedule 5.6.
     5.7 Permits and Approvals.
          (a) Set forth on Schedule 5.7 is a true and complete description of
all material Permits and Approvals issued or granted by a Governmental Entity
and owned or held by or issued to MedCath Party or any MedCath Party Affiliate
in connection with the MedCath Party Assets currently, and such Permits and
Approvals constitute all material Permits and Approvals necessary for the
conduct of the business and operation of the MedCath Party Facilities as
currently conducted and the use of the MedCath Party Assets by MedCath Party and
the MedCath Party Affiliates. MedCath Party and each MedCath Party Affiliate, as
the case may be, is or will be the duly authorized holder of such Permits and
Approvals listed on Schedule 5.7, all of which are in full force and effect and
unimpaired. Each MedCath Party Facility’s pharmacies, laboratories and all other
material ancillary departments located at such MedCath Party Facility or
operated for the benefit of such MedCath Party Facility and included within the
MedCath Party Assets, which are required to be specially licensed, are licensed
by the appropriate Governmental Entity, as set forth on Schedule 5.7.
          (b) Each MedCath Party Facility is in compliance in all material
respects with all Permits and Approvals required by Law. There are no provisions
in, or Contracts relating to, any such Permits and Approvals which precludes or
limits in any material respect MedCath Party or any MedCath Party Affiliate from
operating any of the MedCath Party Facilities as they are currently operated.
There is not now pending nor, to the knowledge of MedCath Party, threatened any
action by or before any Governmental Entity to revoke, cancel, rescind, modify
or refuse to renew any of the Permits and Approvals, and all of the material
Permits and Approvals are and shall be in good standing now and as of the
Closing.
          (c) Each of the MedCath Party Facilities is in compliance in all
material respects with all applicable fire code regulations. MedCath Party has
identified on Schedule 5.7 the most recent state licensing reports and lists of
deficiencies, if any, and the most recent fire marshal surveys and lists of
deficiencies, if any, for each of the MedCath Party Facilities.
     5.8 MedCath Party Intellectual Property. Except for MedCath Party
Intellectual Property constituting Excluded MedCath Party Assets:
          (a) MedCath Party and each MedCath Party Affiliate own or will own, or
are licensed or will be licensed or otherwise possess or will possess all
necessary rights to use, all MedCath Party Intellectual Property used in the
MedCath Party Facilities owned by MedCath Party or such MedCath Party Affiliate.
          (b) To the knowledge of MedCath Party, there is no unauthorized use,
disclosure, infringement or misappropriation of any MedCath Party Intellectual
Property rights of MedCath Party or any MedCath Party Affiliate or any of their
respective Affiliates, any trade secret material to MedCath Party or any of its
Affiliates, or any Intellectual Property right of any

25



--------------------------------------------------------------------------------



 



third party to the extent licensed by or through MedCath Party or any of its
Affiliates, by any third party, including any employee or former employee of
MedCath Party or any of its Affiliates, relating in any way to any of the
MedCath Party Assets. Other than in the ordinary course of business or otherwise
reflected in the MedCath Party Historical Financial Information, there are no
royalties, fees or other payments payable by MedCath Party or any of its
Affiliates to any Person by reason of the ownership, use, sale or disposition of
MedCath Party Intellectual Property related to any of the MedCath Party Assets.
          (c) Except as set forth on Schedule 5.8, MedCath Party and the MedCath
Party Affiliates are not nor will be as a result of the execution and delivery
of this Agreement or any of the documents described herein or the performance of
their obligations under this Agreement or any of the documents described herein,
in material breach of any license, sublicense or other Contract relating to the
MedCath Party Intellectual Property or the Intellectual Property rights of any
third party related to any of the MedCath Party Assets.
          (d) Except as set forth on Schedule 5.8, neither MedCath Party nor any
of its Affiliates has any patents, registered trademarks, registered service
marks or registered copyrights related to any of the MedCath Party Assets.
Except as set forth on Schedule 5.17, neither MedCath Party nor any of its
Affiliates has been served with process in any suit, action or proceeding which
involves a claim of infringement of any patents, trademarks, service marks,
copyrights or violation of any trade secret or other proprietary right of any
third party related to any of the MedCath Party Assets. The business of the
MedCath Party Facilities does not infringe any Intellectual Property or other
proprietary right of any third party. Neither MedCath Party nor any MedCath
Party Affiliate has brought any action, suit or proceeding for infringement of
MedCath Party Intellectual Property or breach of any license or Contract
involving MedCath Party Intellectual Property related to any of the MedCath
Party Assets against any third party.
     5.9 Medicare Participation/Accreditation.
          (a) Except as set forth on Schedule 5.9, Heart Hospital is eligible to
receive payment without restriction under Medicare and Medicaid and is a
“provider” with valid and current provider agreements and with one or more
provider numbers with the Government Programs through intermediaries. Except as
set forth on Schedule 5.9, each of the other MedCath Party Facilities that have
historically received Medicare or Medicaid reimbursement is eligible to receive
payment without restriction under Medicare and Medicaid and is a “provider” with
valid and current provider agreements and with one or more provider numbers with
the Government Programs through intermediaries. Except as set forth on
Schedule 5.9, each of Heart Hospital and the other MedCath Party Facilities that
have historically received payments under TRICARE is a “provider” with valid and
current provider agreements and with one or more provider numbers with TRICARE
and successor programs through intermediaries. Except as set forth on
Schedule 5.9, each of Heart Hospital and the other MedCath Party Facilities
referred to above is in compliance with the conditions of participation for the
Government Programs in all material respects and has received all Approvals or
qualifications necessary for capital reimbursement on the MedCath Party Assets.
Except as set forth on Schedule 5.9, there is not pending, nor to the knowledge
of MedCath Party threatened, any proceeding or investigation under the
Government Programs involving MedCath Party or any of the MedCath Party Assets.
The cost reports of MedCath Party and Heart Hospital and the other

26



--------------------------------------------------------------------------------



 



MedCath Party Facilities referred to above for the Government Programs and for
payment or reimbursement of any other MedCath Party Agency Receivables for the
fiscal years through September 30, 2008, required to be filed on or before the
date hereof have been properly filed and are complete and correct in all
material respects. Except as disclosed on Schedule 5.9, MedCath Party is in
material compliance with filing requirements with respect to cost reports of
Heart Hospital and other MedCath Party Facilities referred to above and such
reports do not claim, and none of Heart Hospital and the other MedCath Party
Facilities referred to above has received payment or reimbursement in excess of,
the amount provided by Law or any applicable agreement, except where excess
reimbursement was noted on the cost report. True and correct copies of all such
reports for the three (3) most recent fiscal years of MedCath Party and the
Heart Hospital and the other MedCath Party Facilities referred to above have
been furnished to St. David’s. Except as disclosed on Schedule 5.9 and except
for claims, actions and appeals in the ordinary course of business, there are no
material claims, actions or appeals pending before any commission, board or
agency, including any fiscal intermediary or carrier, Governmental Entity or the
Administrator of the Centers for Medicare & Medicaid Services, with respect to
any Government Program cost reports or claims filed on behalf of MedCath Party
with respect to any of Heart Hospital or the other MedCath Party Facilities
referred to above, on or before the date of this Agreement, or any disallowances
by any commission, board or agency in connection with any audit of such cost
reports. Except as disclosed on Schedule 5.9 and except for those in the
ordinary course of business, no validation review or program integrity review
(including any recovery audit contract review) related to Heart Hospital or any
of the other MedCath Party Facilities referred to above, the operation of Heart
Hospital or any of the other MedCath Party Facilities referred to above, or the
consummation of the transactions contemplated by this Agreement, or related to
any of the MedCath Party Assets has been conducted by any commission, board,
agency or Governmental Entity in connection with the Government Programs, and to
the knowledge of MedCath Party, no such reviews are scheduled, pending or
threatened against or affecting MedCath Party with respect to Heart Hospital,
any of the other MedCath Party Facilities referred to above or any of the
MedCath Party Assets, or the consummation of the transactions contemplated by
this Agreement.
          (b) All billing practices of MedCath Party with respect to the MedCath
Party Facilities to all third party payors, including the Government Programs
and private insurance companies, have been in material compliance with all
applicable Laws, regulations and polices of such third party payors and
Government Programs in all material respects, and neither MedCath Party nor the
MedCath Party Facilities have billed or received any payment or reimbursement in
excess of amounts allowed by Law.
          (c) MedCath Party has provided St. David’s copies of the Joint
Commission accreditation survey report and deficiency list, if any, and each
plan of correction, if any.
          (d) Neither MedCath Party nor any of its Affiliates nor to the
knowledge of MedCath Party, any partner, member, director, officer or employee
of MedCath Party nor any of its Affiliates, nor any agent acting on behalf of or
for the benefit of any of the foregoing, has directly or indirectly in
connection with any of the MedCath Party Facilities: (i) offered or paid any
remuneration, in cash or in kind, to, or made any financial arrangements with,
any past, present or potential customers, past or present suppliers, patients,
medical staff members, contractors or third party payors of MedCath Party or any
of the MedCath Party Facilities in

27



--------------------------------------------------------------------------------



 



order to obtain business or payments from such Persons; (ii) given or agreed to
give, or is aware that there has been made or that there is any agreement to
make, any gift or gratuitous payment of any kind, nature or description (whether
in money, property or services) to any customer or potential customer, supplier
or potential supplier, contractor, third party payor or any other Person other
than in connection with promotional or entertainment activities in the ordinary
course of business; (iii) made or agreed to make, or is aware that there has
been made or that there is any agreement to make, any contribution, payment or
gift of funds or property to, or for the private use of, any governmental
official, employee or agent where either the contribution, payment or gift or
the purpose of such contribution, payment or gift is or was illegal under the
Laws of the United States or under the Laws of any state or any other
Governmental Entity having jurisdiction over such payment, contribution or gift;
(iv) established or maintained any unrecorded fund or asset for any purpose or
made any misleading, false or artificial entries on any of its books or records
for any reason; or (v) made, or agreed to make, or is aware that there has been
made or that there is any agreement to make, any payment to any Person with the
intention or understanding that any part of such payment would be used for any
purpose other than that described in the documents supporting such payment.
          (e) Neither MedCath Party nor any of its Affiliates, nor to the
knowledge of MedCath Party, any partner, member, director, officer or employee
of MedCath Party nor any of its Affiliates, is a party to any Contract
(including any joint venture or consulting agreement) related to MedCath Party
or any of the MedCath Party Facilities or the MedCath Party Assets with any
physician, health care facility, hospital, nursing facility, home health agency
or other Person who is in a position to make or influence referrals to or
otherwise generate business for MedCath Party with respect to any of the MedCath
Party Facilities or the MedCath Party Assets, to provide services, lease space,
lease equipment or engage in any other venture or activity, to the extent that
any of the foregoing is prohibited by Law.
     5.10 Regulatory Compliance. Except as set forth on Schedule 5.10, MedCath
Party and each MedCath Party Affiliate are in compliance in all material
respects with all applicable statutes, rules, regulations and requirements of
Governmental Entities having jurisdiction over each MedCath Party Facility and
the MedCath Party Assets and the business operation of each MedCath Party
Facility and the MedCath Party Assets. MedCath Party and each MedCath Party
Affiliate have timely filed all material forms, applications, reports,
statements, data and other information required to be filed with Governmental
Entities; provided; that no representation or warranty is made with respect to
the MedCath Party Facilities’ compliance with the physical access requirements
of the ADA.
     5.11 Scheduled MedCath Party Contracts.
          (a) Attached hereto as Schedule 5.11(a) is a list of all Contracts to
which MedCath Party is a party or by which MedCath Party or any of the MedCath
Party Assets are bound, including all provider network agreements, clinical
affiliation agreements, medical director agreements, consulting agreements,
management services agreements, professional services agreements, transfer
agreements, recruitment agreements, employment agreements, real estate lease
agreements, personal property lease agreements, supply agreements and software
agreements. Schedule 5.11(a) clearly identifies those Contracts that are
Excluded MedCath Party Contracts and that will not be assumed by St. David’s.
Contracts which are listed on

28



--------------------------------------------------------------------------------



 



Schedule 5.11(a) and not designated therein as an Excluded MedCath Party
Contract are referred to herein as the “Scheduled MedCath Party Contracts.” Each
Scheduled MedCath Party Contract (i) is valid and existing (or constitutes a
month-to-month Contract under which goods or services are being provided after
the expiration of its original term), and MedCath Party or the applicable
MedCath Party Affiliate has duly performed in all material respects its
obligations under each Scheduled MedCath Party Contract to which it is a party
to the extent that such obligations to perform have accrued and (ii) except for
any breaches resulting from the failure to obtain the consent of the
counterparty thereto to the assignment of same to St. David’s, no material
breach or default, alleged material breach or default, or event which would
(with the passage of time, notice or both) constitute a material breach or
default under any Scheduled MedCath Party Contract by MedCath Party or the
applicable MedCath Party Affiliate or, to the knowledge of MedCath Party, and
except as set forth on Schedule 5.11(a), any other party or obligor with respect
thereto, has occurred.
          (b) With respect to any Contracts which pertain to MedCath Party
Leased Real Property or MedCath Party Owned Real Property in which MedCath Party
is a landlord or sublandlord, Schedule 5.11(b) is a true, correct and complete
rent roll which contains references to all of the leases, subleases, the monthly
rentals reserved thereunder, the date upon which collection or payment of the
monthly rentals commenced or is scheduled to commence and, if different from the
amount reserved, the amount being collected or paid thereunder, rents and other
charges in arrears and the period for which such rents and other charges are in
arrears, the amount of all deposits and advanced rent, however denominated,
held, collected or paid thereunder, all tenant concessions or leasing
commissions that remain to be performed or paid, the expiration date of each
lease and whether there are any options to renew or extend the same and the
terms thereof.
     5.12 Encumbrances; Real Property.
          (a) There are no Encumbrances (other than Permitted MedCath Party
Encumbrances) on the MedCath Party Assets that were created by, through or under
any MedCath Party Affiliate. MedCath Party or one of its Affiliates owns and
will convey fee simple interest in the MedCath Party Owned Real Property, if
any, and MedCath Party or one of its Affiliates will assign or cause the
applicable MedCath Party Affiliate to assign its leasehold interest in the
MedCath Party Leased Real Property, and all buildings and improvements located
thereon, to St. David’s subject to (i) any lien for taxes not yet due and
payable, (ii) liens securing the MedCath Party Debt or the MedCath Party Assumed
Liabilities, (iii) any lease obligations assumed in writing by St. David’s,
(iv) any Encumbrance arising from Laws of general application, (v) all
Encumbrances listed on Schedule 5.12(a), (vi) all Encumbrances reflected on the
survey described in Section 7.9(b) that are reasonably approved by St. David’s
and that do not materially interfere with the operations of the MedCath Party
Assets in a manner consistent with the current use by MedCath Party or its
Affiliates, and (vii) the Assumed MedCath Party Contracts (the foregoing items
(i) through (vii) being referred to herein as the “Permitted MedCath Party
Encumbrances”). MedCath Party agrees that title to the MedCath Party Real
Property shall not be altered between the date of this Agreement and Closing,
except to the extent not restricted by Sections 7.2 and 7.3. In the event the
title commitment obtained from the Title Company under Section 7.9(a) is
updated, such updated title commitment shall be identical in all material
respects to the previously issued title commitment reflecting the Permitted

29



--------------------------------------------------------------------------------



 



MedCath Party Encumbrances. In the event any additional matters appear in the
updated title commitment, which were not Permitted MedCath Party Encumbrances
and were not contained in the original title commitment, such matters, if they
are reasonably objected to in writing by St. David’s and they materially
interfere with the operation of the MedCath Party Assets in a manner consistent
with the current use of the MedCath Party Assets by MedCath Party and its
Affiliates or they materially adversely impact the marketability of the MedCath
Party Assets, shall not constitute Permitted MedCath Party Encumbrances;
otherwise such matters shall constitute Permitted MedCath Party Encumbrances.
          (b) (i) All buildings and improvements located on the MedCath Party
Real Property conform in all material respects with all applicable zoning
regulations, building codes and restrictions, public health, platting,
subdivision and other similar Laws and regulations, and, except as described on
Schedule 5.12(b), MedCath Party has not received written notice of an
outstanding violation of any applicable ordinance or other Law, order,
regulation or requirement, and has not received written notice of condemnation,
lien, assessment or the like, relating to any material part of the MedCath Party
Real Property or the operation thereof; (ii) all of the MedCath Party Real
Property is serviced by all necessary utilities, including water, sewage,
electricity and telephone, and MedCath Party is not aware of any inadequacies
with respect to such utilities; (iii) to the knowledge of MedCath Party, none of
the buildings or improvements on the MedCath Party Real Property is located in a
flood hazard area; (iv) all of the buildings and improvements located on the
MedCath Party Real Property are fully accessible by public roads and, to the
knowledge of the MedCath Party, no fact or condition exists that would result in
the termination of the current access from any building or improvement to any
presently existing highways and roads adjoining or situated on the MedCath Party
Real Property; and (v) each building or improvement on the MedCath Party Real
Property has direct access to a public street adjoining the MedCath Party Real
Property.
     5.13 Personal Property. MedCath Party or its Affiliates presently owns and
will hold on the Closing Date good title to all tangible personal property
assets and valid title to all intangible assets included in the MedCath Party
Assets free and clear of all Encumbrances, except Permitted MedCath Party
Encumbrances and rights of owners under Assumed MedCath Party Contracts or under
leases or licenses of assets leased or licensed in the ordinary course of
business.
     5.14 Insurance. Schedule 5.14 sets forth a true and complete list of all
insurance policies or self insurance funds maintained by MedCath Party as of the
date of this Agreement covering the ownership and operation of the MedCath Party
Assets or any of the MedCath Party Facilities, indicating the types of
insurance, policy numbers, terms, identity of insurers and amounts and coverages
(including applicable deductibles). MedCath Party has one or more “business
interruption” insurance policies in customary form and amount covering the
MedCath Party Facilities (which coverage includes post-Closing operations by St.
David’s), and proceeds of such policies after the Closing with respect to
insured events occurring prior to Closing are assignable to St. David’s. All of
such policies are now and will be until the Closing in full force and effect on
an occurrence basis with no premium arrearages. Such policies of insurance shall
not be assigned to St. David’s as part of the MedCath Party Assets and St.
David’s acknowledges that all of the coverages listed on Schedule 5.14 with
respect to the MedCath Party Assets will cease on the Closing Date.

30



--------------------------------------------------------------------------------



 



     5.15 Employee Benefit Plans.
          (a) Schedule 5.15 contains a true and complete list of all the
following agreements, plans or other Contracts, covering any employee of the
MedCath Party Facilities, which are presently in effect: (i) employee benefit
plans within the meaning of Section 3(3) of ERISA, and (ii) any other employee
benefit plan, program, policy, or arrangement, whether written or unwritten,
formal or informal, which MedCath Party currently sponsors, or to which MedCath
Party has any outstanding present or future obligations to contribute or other
liability, whether voluntary, contingent or otherwise (collectively, the
“MedCath Party Plans”). None of the MedCath Party Plans provide any retiree
medical or similar benefits.
          (b) The MedCath Party Assets are not, and MedCath Party does not
reasonably expect them to become, subject to an Encumbrance imposed under the
Code or under Title I or Title IV of ERISA including liens arising by virtue of
MedCath Party being part of an ERISA Controlled Group.
          (c) Neither MedCath Party nor any member of MedCath Party’s ERISA
Controlled Group has sponsored, contributed to or had an “obligation to
contribute” (as defined in ERISA Section 4212) to a “multiemployer plan” (as
defined in ERISA Sections 4001(a)(3) or 3(37)(A)) on or after September 26,
1980, on behalf of any employees of the MedCath Party Facilities.
          (d) Neither MedCath Party nor any member of MedCath Party’s ERISA
Controlled Group has at any time sponsored or contributed to a “single employer
plan” (as defined in ERISA Section 4001(a)(14)) to which at least two or more of
the “contributing sponsors” (as defined in ERISA Section 4001(a)(13)) are not
part of the same ERISA Controlled Group.
          (e) Except as set forth on Schedule 5.15, there are no material
actions, audits or claims pending or, to MedCath Party’s knowledge, threatened
against MedCath Party with respect to MedCath Party’s maintenance of the MedCath
Party Plans, other than routine claims for benefits and other claims that are
not material.
          (f) MedCath Party and MedCath Party’s ERISA Controlled Group have
complied in all material respects with the continuation coverage requirements of
Section 1001 of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, ERISA Sections 601 through 608 and Section 5000 of the Code.
          (g) All of MedCath Party’s Plans that are intended to satisfy
Section 401 of the Code (“MedCath Party Retirement Plans”) from which assets may
be involved in a “direct rollover” (as defined in Section 401(a)(31) of the
Code) or other transfer to St. David’s Retirement Plans have complied with the
requirements of Section 401(a) of the Code.
     5.16 Employees and Employee Relations.
          (a) Except as set forth on Schedule 5.16(a) (i) there is no pending
or, to MedCath Party’s knowledge, threatened employee strike, work stoppage or
labor dispute, (ii) to MedCath Party’s knowledge, no union representation
question exists respecting any MedCath

31



--------------------------------------------------------------------------------



 



Party Employees, no demand has been made for recognition by a labor organization
by or with respect to any MedCath Party Employees, no union organizing
activities by or with respect to any MedCath Party Employees are taking place,
and none of the MedCath Party Employees is represented by any labor union or
organization, (iii) no collective bargaining agreement exists or is currently
being negotiated by MedCath Party or any MedCath Party Affiliate, (iv) there is
no unfair labor practice claim against MedCath Party or any MedCath Party
Affiliate before the National Labor Relations Board, or any strike, dispute,
slowdown, or stoppage pending or, to MedCath Party’s knowledge, threatened
against or involving the MedCath Party Facilities and none has occurred, (v)
MedCath Party is in compliance in all material respects with all Laws and
Contracts respecting employment and employment practices, labor relations, terms
and conditions of employment, and wages and hours, (vi) neither MedCath Party
nor any MedCath Party Affiliate is engaged in any unfair labor practices,
(vii) there are no pending or, to MedCath Party’s knowledge, threatened
complaints or charges before any Governmental Entity regarding employment
discrimination, safety or other employment-related charges or complaints, wage
and hour claims, unemployment compensation claims, workers’ compensation claims
or the like and (viii) except as otherwise provided in this Agreement, neither
St. David’s nor any St. David’s Entity will be subject to any claim or liability
for severance pay as a result of the consummation of the transactions
contemplated by this Agreement through the Closing.
          (b) At a time mutually agreed upon by the parties after the date
hereof, MedCath Party shall deliver to St. David’s Schedule 5.16(b), which
Schedule will set forth a list of all of the employees of MedCath Party and each
other MedCath Party Affiliate who works primarily or exclusively for the benefit
of the business conducted at the MedCath Party Facilities as of the date of such
Schedule (the “MedCath Party Employees”) and the following information for each
MedCath Party Employee: current salary or wage rate, date and amount of most
recent merit increase, bonus and other compensation (which information may be
excluded from Schedule 5.16(b) so long as MedCath Party delivers a true and
correct schedule of such salary and wage rate information and the date and
amount of such recent increases, bonuses and other compensation to St. David’s
concurrently with the delivery of Schedule 5.16(b) to St. David’s), benefit
arrangements, accrued sick days, vacation days and holidays, periods of service,
date of hire, department and job title or other summary of the responsibilities
of each MedCath Party Employee as well as an indication as to whether such
MedCath Party Employee is part-time, fulltime or on a leave of absence and the
type of leave.
     5.17 Litigation or Proceedings.
          (a) Schedule 5.17 contains an accurate list and summary description of
all litigation and proceedings (even if it has since been finally settled or
adjudicated) which were instituted on or after January 1, 2008 or are currently
pending with respect to the MedCath Party Facilities, the MedCath Party Assets
or the business conducted thereon to which MedCath Party or any other MedCath
Party Affiliate is a party, as well as settlements and conciliation agreements
under which MedCath Party or any other MedCath Party Affiliate has current or
future obligations with respect to the MedCath Party Facilities, the MedCath
Party Assets or the business conducted thereon. Neither MedCath Party nor any
other MedCath Party Affiliate nor any of the MedCath Party Facilities is in
violation in any material respect under any Law relating to the operation of the
MedCath Party Facilities, the MedCath Party Assets or the business conducted
thereon, or under any order of any court or federal, state, municipal or other

32



--------------------------------------------------------------------------------



 



Governmental Entity wherever located. Except to the extent set forth on
Schedule 5.17, there are no claims, actions, suits, audits, compliance reports
or information requests, proceedings or investigations pending, or to the
knowledge of MedCath Party, threatened against or affecting (i) MedCath Party or
any other MedCath Party Affiliate with respect to the MedCath Party Facilities,
the MedCath Party Assets or the business conducted thereon, or (ii) any employee
who is employed at any of the MedCath Party Facilities, at law or in equity, or
before or by any Governmental Entity wherever located.
          (b) Other than as set forth on Schedule 5.17, neither MedCath Party
nor any other MedCath Party Affiliate is, or has been since January 1, 2008,
subject to any outstanding judgment, order or decree with respect to the MedCath
Party Assets.
          (c) Neither MedCath Party nor any MedCath Party Affiliate has engaged
in any transaction that would reasonably be expected to subject MedCath Party or
any other MedCath Party Affiliate (or any successor in interest to any such
parties) to any avoidance action with respect to the MedCath Party Assets.
Without limiting the generality of the foregoing, neither MedCath Party nor any
other MedCath Party Affiliate has with respect to the MedCath Party Assets
(i) received any material payments from its or their account debtors outside the
ordinary and usual course, (ii) acquired or sold any asset other than for
reasonably equivalent value or (iii) conducted any business with any
debtor-in-possession or bankrupt estate other than in the ordinary and usual
course.
     5.18 Tax Matters. Except as set forth on Schedule 5.18:
          (a) All tax returns, including income tax returns, sales tax returns,
employee payroll tax returns, employee unemployment tax returns and franchise
tax returns, for periods prior to and including Closing which are required have
been filed by MedCath Party (collectively “MedCath Party Returns”) have been
filed within the time (including any valid extensions thereof) and in the manner
provided by Law, and all MedCath Party Returns are or will be true and correct
and accurately reflect the tax liabilities of MedCath Party in all material
respects, and all amounts shown due on such tax returns have been paid on a
timely basis;
          (b) All federal, state, county and local income, franchise, margin,
payroll, withholding, property, sales, use and all other taxes, penalties,
interest and any other statutory additions (“Taxes”) which have become due with
respect to the MedCath Party Assets have been timely paid, any Taxes regarding
any period ended on or prior to the Closing Date which have not become due have
been paid or are adequately reflected on the MedCath Party Closing Balance
Sheet, whether shown on such returns or not;
          (c) There are no tax liens on any of the MedCath Party Assets other
than liens for Taxes not yet due;
          (d) Proper and accurate amounts have been withheld by MedCath Party
for all periods prior to the Closing in compliance with the payroll tax and
other withholding provisions of all applicable Laws, and all of such amounts
have been duly and validly remitted to the proper taxing authority; and

33



--------------------------------------------------------------------------------



 



          (e) No notice of a claim or pending investigation has been received,
or to the knowledge of MedCath Party, has been threatened, by any state, local
or other jurisdiction in which MedCath Party does not currently file tax
returns, alleging that MedCath Party has a duty to file tax returns and pay
taxes or is otherwise subject to the taxing authority of such jurisdiction, nor
has MedCath Party received any notice or questionnaire from such jurisdiction
which suggests or asserts that MedCath Party may have a duty to file such
returns and pay such taxes, or otherwise is subject to the taxing authority of
such jurisdiction.
     5.19 Environmental Matters. Except as set forth on Schedule 5.19 or in any
environmental report listed therein:
          (a) MedCath Party and each other MedCath Party Affiliate has for the
past five (5) years materially complied and is in material compliance (with
respect to each of the MedCath Party Facilities) with, and the MedCath Party
Real Property and all improvements on the MedCath Party Real Property are in
material compliance with, all Environmental Laws.
          (b) MedCath Party and each other MedCath Party Affiliate has caused
no, and to the knowledge of MedCath Party, no other Person located on property
adjacent to the MedCath Party Real Property has caused any, conditions that
could reasonably be predicted to result in any material liability under any
Environmental Law with respect to any of the MedCath Party Facilities or the
MedCath Party Real Property, nor is MedCath Party responsible for any liability
of any other Person under any Environmental Law with respect to any of the
MedCath Party Facilities or the MedCath Party Real Property. There are no
pending or, to the knowledge of MedCath Party, threatened actions, suits,
orders, claims, legal proceedings or other proceedings based on, and neither
MedCath Party nor any of its Affiliates has received any formal or informal
written notice of, any complaint, order, directive, citation, notice of
responsibility, notice of potential responsibility, or information request from
any Governmental Entity or any other Person or, nor does MedCath Party know of
or suspect any fact(s) which would reasonably be expected to form the basis for
any such actions or notices arising out of or attributable to any Environmental
Condition.
          (c) MedCath Party has been duly issued, and currently has and will
maintain through the Closing Date, all material Approvals and Permits required
under any Environmental Law with respect to any of the MedCath Party Facilities.
A true and complete list of such Permits, all of which are valid and in full
force and effect, is set forth in Schedule 5.19. MedCath Party is in material
compliance (with respect to each MedCath Party Facility) with, and the MedCath
Party Real Property and all improvements on the MedCath Party Real Property are
in material compliance with, all Approvals and Permits. Except in accordance
with such Approvals and Permits, there has been no release of material regulated
by such Approvals and Permits at, on, under, or from the MedCath Party Real
Property in violation of Environmental Laws.
           (d) The MedCath Party has operated, and the MedCath Party Real
Property contains, no underground improvements, including treatment or storage
tanks, or underground piping associated with such tanks, used currently or in
the past for the management of Hazardous Materials, and MedCath Party has not
used any portion of the MedCath Party Real Property as a dump or landfill.

34



--------------------------------------------------------------------------------



 



          (e) MedCath Party will promptly furnish to St. David’s written notice
of any material Environmental Condition or of any actions or notices described
in this Section 5.19, in each case in respect of the MedCath Party Facilities or
MedCath Party Real Property, it receives after the date hereof.
          (f) Except to the extent permitted under Environmental Laws, neither
PCBs, lead paint, nor asbestos-containing materials are present on or in the
MedCath Party Real Property.
          (g) No Encumbrance in favor of any Person relating to or in connection
with any claim under any Environmental Law has been filed or has attached to the
MedCath Party Real Property, other than Permitted MedCath Party Encumbrances.
     5.20 Immigration Act. MedCath Party is in compliance in all material
respects with the terms and provisions of the Immigration Act with respect to
each of the MedCath Party Facilities. For each MedCath Party Employee for whom
compliance with the Immigration Act by MedCath Party is required, MedCath Party
has obtained and retained a complete and true copy of each such employee’s
Form I9 (Employment Eligibility Verification Form) and all other records or
documents prepared, procured or retained by MedCath Party pursuant to the
Immigration Act to the extent MedCath Party is required to do so under the
Immigration Act. Neither MedCath Party nor any MedCath Party Affiliate has been
cited, fined, served with a Notice of Intent to Fine or with a Cease and Desist
Order (as such terms are defined in the Immigration Act) at any of the MedCath
Party Facilities, nor, to the knowledge of MedCath Party, has any action or
administrative proceeding been initiated or threatened against MedCath Party in
connection with any of the MedCath Party Facilities, by reason of any actual or
alleged failure to comply with the Immigration Act.
     5.21 WARN Act. At least five (5) days prior to Closing, MedCath Party shall
deliver to St. David’s Schedule 5.21, which Schedule shall list the full name,
job title, job site and unit,date of Employment Loss, and type of Employment
Loss (termination, layoff or reduction in work hours) of each employee of
MedCath Party and its Affiliates employed in any of the MedCath Party Facilities
who has experienced an Employment Loss in the ninety (90) days preceding the
date of such Schedule. For purposes of this Section, “employee” shall mean any
employee, including officers, managers and supervisors, but excluding employees
who are employed for an average of fewer than twenty (20) hours per week or who
have been employed for fewer than six (6) of the preceding twelve (12) months.
Except as set forth in this Agreement, MedCath Party does not presently intend
to take any action that would result in an Employment Loss by any employee of
MedCath Party or any of the MedCath Party Affiliates employed in any of the
MedCath Party Facilities between the date of this Agreement and the Closing
Date.
     5.22 OSHA. Except as provided in Schedule 5.22, MedCath Party and the
MedCath Party Affiliates have complied with all applicable Laws relating to
employee health and safety in all material respects, and MedCath Party and the
MedCath Party Affiliates have not received any written notice from any
Governmental Entity that past or present conditions of the MedCath Party
Facilities or MedCath Party Assets violate any applicable legal requirements or
otherwise

35



--------------------------------------------------------------------------------



 



will be made the basis of any claim, proceeding, or investigation, based on OSHA
violations or otherwise related to employee health and safety.
     5.23 MedCath Party Inventory. All of the MedCath Party Inventory existing
on the date hereof will exist on the Closing Date, except for MedCath Party
Inventory exhausted or added in the ordinary course of business between the date
of this Agreement and the Closing Date. Except to the extent of reserves
reflected in the MedCath Party Closing Balance Sheet, all of the MedCath Party
Inventory on hand on the date of this Agreement and to be on hand on the Closing
Date, consists and will consist in all material respects of items of a quality
usable or saleable in the ordinary and usual course of business. The quantities
of all MedCath Party Inventory are reasonable and justified under the normal
operations of each of the MedCath Party Facilities.
     5.24 Absence of Changes. Except as set forth in Schedule 5.24, between the
MedCath Party Balance Sheet Date and the date hereof, there has not been any
transaction or occurrence in which MedCath Party or any of its Affiliates, in
connection with the MedCath Party Facilities and MedCath Party Assets, has:
          (a) suffered any material damage, destruction or loss with respect to
or affecting any of the MedCath Party Assets;
          (b) written down or written up in any material amount the value of any
MedCath Party Inventory (including write-downs by reason of shrinkage or
markdowns), except for write-downs, write-ups, and write-offs in the ordinary
course of business;
          (c) disposed of or permitted to lapse any right to the use of any
MedCath Party Intellectual Property;
          (d) except for the MedCath Party Capital Expenditures, made any
material capital expenditure or commitment for additions to property, plant,
equipment, intangible or capital assets or for any other purpose, other than for
emergency repairs or replacement;
          (e) sold, transferred or otherwise disposed of any of the MedCath
Party Assets, except in the ordinary course of business;
          (f) granted or incurred any obligation for any increase in the
compensation of any employee who is employed at the MedCath Party Facilities
(including any increase pursuant to any MedCath Party Plans or other
commitment), except in the ordinary course of business pursuant to existing
personnel policies or MedCath Party Plans;
          (g) made any change in any method of accounting or accounting
principle, practice, or policy;
          (h) taken any other action neither in the ordinary course of business
nor provided for in this Agreement; or

36



--------------------------------------------------------------------------------



 



          (i) agreed, so as to legally bind St. David’s or affect the MedCath
Party Assets, whether in writing or otherwise, to take any of the actions set
forth in this Section 5.24 and not otherwise permitted by this Agreement.
     5.25 Medical Staff Matters. MedCath Party has delivered to St. David’s
correct and complete copies of the bylaws and rules and regulations of the
medical staff of Heart Hospital, as well as all information required under
Section 7.1(b) of the Agreement. Except as set forth on Schedule 5.25 (which
Schedule shall be updated after the date hereof as provided in Section 7.1(b))
hereto, since January 1, 2008, there have been no adversarial relationships with
physicians, appeals, challenges, disputes, disciplinary actions or corrective
actions instituted or,to MedCath Party’s knowledge, threatened involving
applicants, medical staff members or allied health professionals at Heart
Hospital, and all appeal periods in respect of any medical staff members or
applicants against whom an adverse action has been taken have expired. MedCath
Party has provided St. David’s with a written description of all adverse actions
taken by MedCath Party against medical staff members or applicants which are
reasonably likely to result in claims or actions against MedCath Party. Except
as set forth on Schedule 5.25, to the knowledge of MedCath Party, since
January 1, 2008 there have been investigations or proceedings instituted or
threatened involving any medical staff member of Heart Hospital by any
Governmental Entity or external review board having jurisdiction. Schedule 5.25
also describes all adverse actions taken by MedCath Party against any applicant,
medical staff member or allied health professional at Heart Hospital, and all
investigations or proceedings by any Governmental Entity or external review
board having jurisdiction involving any medical staff member at Heart Hospital
that was known to MedCath Party, that have been concluded within two (2) years
prior to the date hereof. Schedule 5.25 shall be prepared in such a manner as to
protect the confidentiality of the Persons involved in the matters described
thereon.
     5.26 Solvency. Neither MedCath Party nor any other MedCath Party Affiliate
is insolvent and MedCath Party and MedCath Party Affiliates will not be rendered
insolvent as a result of any of the transactions contemplated by this Agreement.
For purposes hereof, the term “solvent” means that: (a) the fair salable value
of each of MedCath Party’s and each other MedCath Party Affiliate’s tangible
assets is in excess of the total amount of its liabilities (including for
purposes of this definition all liabilities, whether or not reflected on a
balance sheet prepared in accordance with GAAP, and whether direct or indirect,
fixed or contingent, secured or unsecured, and disputed or undisputed); (b) each
of MedCath Party and each other MedCath Party Affiliate is able to pay its debts
or obligations in the ordinary course as they mature; and (c) each of MedCath
Party and each other MedCath Party Affiliate has capital sufficient to carry on
its businesses and all businesses which it is about to engage.
     5.27 Litigation. There is no claim, action, suit, proceeding or
investigation pending or, to the knowledge of MedCath Party, threatened against
or affecting MedCath Party or any other MedCath Party Affiliate that has or
would reasonably be expected to have a material adverse effect on MedCath
Party’s ability to perform this Agreement or any aspect of the transactions
contemplated hereby.

37



--------------------------------------------------------------------------------



 



     5.28 Sufficiency and Condition of Assets.
          (a) Except for the Excluded MedCath Party Assets and for the services
to be provided by MedCath Party and its Affiliates pursuant to the MedCath
Shared Service Agreements, the MedCath Party Assets constitute, in the
aggregate, all the assets and property used by MedCath Party in connection with
the operation of the MedCath Party Facilities as currently conducted in all
material respects. Except for the Excluded MedCath Party Assets, all the assets
and property of MedCath Party and MedCath Party Affiliates necessary in the
conduct of the MedCath Party Facilities as currently operated by MedCath Party
are located at the MedCath Party Real Property.
          (b) To the knowledge of MedCath Party, the improvements located on the
MedCath Party Real Property and all material tangible assets used by MedCath
Party or any other MedCath Party Affiliate in the operation of the MedCath Party
Facilities are in all material respects in reasonable operating condition and a
reasonable state of repair given their respective ages, ordinary wear and tear
excepted. Neither MedCath Party nor any other MedCath Party Affiliate is a party
to any material contract with respect to repairs or improvements to the MedCath
Party Real Property or the other MedCath Party Assets.
     5.29 Transactions with Affiliates. Except as set forth on Schedule 5.29
hereto and except to the extent specifically identified in the MedCath Party
Historical Financial Information, since January 1, 2008, to the knowledge of
MedCath Party no director, officer, employee or other individual who is an
Affiliate of MedCath Party, or any Person who is related by blood, marriage or
adoption to any of such Persons has: (i) borrowed money from or loaned money to
MedCath Party in a material amount which remains outstanding; (ii) had any
material agreement with MedCath Party (other than employment agreements, claims
for compensation, benefits, expense reimbursement and similar claims and
agreements in the ordinary course of business); or (iii) owned any interest in
any material property or assets (tangible or intangible) used in the operation
of the business at the MedCath Party Facilities.
     5.30 MedCath Party Facilities. The only assets owned by MedCath Party and
its Affiliates within a twenty-five (25) mile radius of the Heart Hospital
(other than the Excluded MedCath Party Assets) constitute the Heart Hospital.
     5.31 Statements True and Correct. This Agreement and the Schedules prepared
by MedCath Party do not include, as of the date hereof, any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements made in this Agreement with respect to MedCath Party and the MedCath
Party Assets not misleading.
6. COVENANTS OF ST. DAVID’S
     6.1 Notification of Certain Matters. At any time from the date of this
Agreement to the Closing Date, St. David’s shall give prompt written notice to
MedCath Party of (i) the occurrence, or failure to occur, of any event that has
caused any representation or warranty of St. David’s contained in this Agreement
to be untrue in any material respect and (ii) any failure of St. David’s to
comply with or satisfy, in any material respect, any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement. Such
notice shall provide

38



--------------------------------------------------------------------------------



 



a reasonably detailed description of the relevant circumstances and shall
include the amount which St. David’s believes, based on facts known to it, would
be payable by St. David’s pursuant to the indemnification provisions hereof.
     6.2 HSR Act Filings.
          (a) Within five (5) business days following the date hereof, St.
David’s shall make such premerger filings with the FTC and the Justice
Department as may be required under the HSR Act, concerning the transactions
contemplated by this Agreement. From the date of such filing until the Closing
Date, St. David’s shall file all reports or other documents required or
requested by the FTC or the Justice Department under the HSR Act or otherwise
and will comply promptly with any requests by the FTC or the Justice Department
for additional information concerning the transactions described herein, so that
the waiting period specified in the HSR Act will expire as soon as reasonably
possible after the execution and delivery of this Agreement. St. David’s agrees
to take all commercially reasonable actions necessary to insure that the waiting
period imposed under the HSR Act terminates or expires prior to thirty (30) days
after the date of this Agreement. Without limiting the foregoing, St. David’s
agrees to use commercially reasonable efforts to cooperate with MedCath Party
and oppose any preliminary injunction sought by any Governmental Entity
preventing the consummation of the transactions contemplated by this Agreement.
          (b) St. David’s shall cause its counsel to furnish to MedCath Party
such necessary information and reasonable assistance as MedCath Party may
reasonably request in connection with its preparation of necessary filings or
submissions under the provisions of the HSR Act. St. David’s will cause its
counsel to deliver to MedCath Party’s counsel copies of all correspondence,
filings or written communications by St. David’s or its Affiliates with any
Governmental Entity or staff members thereof, with respect to the transactions
contemplated by this Agreement, except for documents filed pursuant to Item 4(c)
of the Hart-Scott-Rodino Notification and Report Form or communications
regarding such documents or information submitted in response to any request for
additional information or documents pursuant to the HSR Act which reveal the
negotiating objectives or strategies or purchase price expectations of St.
David’s.
          (c) St. David’s shall bear fifty percent (50%) of all application fees
required in connection with any filings required under the HSR Act.
     6.3 Approvals. Between the date of this Agreement and the Closing Date, St.
David’s will (i) cooperate with MedCath Party and take all reasonable steps to
obtain, as promptly as practicable, all Approvals and Permits of any
Governmental Entities required of either party to consummate the transactions
contemplated by this Agreement and (ii) provide such other information and
communications to any Governmental Entity as may be reasonably requested.
MedCath Party understands and acknowledges that it is the intent of St. David’s
to cause the operations, hospital licensure and Medicare certification of St.
David’s Medical Center (the “St. David’s Facility”) to be expanded to encompass
and include the MedCath Party Assets. To this end, St. David’s and its
Affiliates will use commercially reasonable efforts to obtain all necessary
Approvals of Governmental Entities to accomplish such expansion of the
operations,

39



--------------------------------------------------------------------------------



 



licensure and certification of the St. David’s Facility to encompass and include
the MedCath Party Assets.
7. COVENANTS OF MEDCATH PARTY
     7.1 Information.
          (a) Between the date of this Agreement and the Closing Date, to the
extent permitted by Law, MedCath Party shall afford to the authorized
representatives and agents of St. David’s reasonable access to and the right to
inspect the plants, properties, books and records of MedCath Party relating to
the MedCath Party Assets, and will furnish St. David’s with such additional
financial and operating data and other information as to the business and
properties of MedCath Party relating to the MedCath Party Assets as St. David’s
may from time to time reasonably request. The right of access and inspection of
St. David’s shall be made in such a manner as not to interfere unreasonably with
the operation of the MedCath Party Assets. In this regard, St. David’s agrees
that such inspection shall not take place, and no employees or other personnel
at any MedCath Party Facility shall be contacted by the representatives of St.
David’s, without first coordinating such contact or inspection with James A.
Parker or his designee.
          (b) Without limiting the foregoing, prior to Closing, MedCath Party
will provide St. David’s the following information: (i) a list of all physicians
(including full name, age, medical specialty) who currently have privileges at
the MedCath Party Facilities as well as any whose privileges have terminated
during the last three years in connection with matters reported to the National
Practitioners Data Bank; (ii) reasonable information describing any disciplinary
or corrective action (whether by a MedCath Party Affiliate or any external
review body), to the extent that such action has resulted in information being
provided to the National Practitioner Data Bank; (iii) all reports from patient
satisfaction and physician satisfaction surveys (to the extent available) from
January 1, 2008; and (iv) agendas for medical staff meetings or any other
meetings, including hospital committee, board or governing body meetings,
involving any medical staff matter relating to a MedCath Party Facility since
January 1, 2008.
          (c) Notwithstanding the foregoing, St. David’s understands that
(x) with respect to documents and information deemed by MedCath Party in good
faith to be market sensitive or competitive in nature, (1) MedCath Party will
identify such documents and information to St. David’s, (2) if requested by St.
David’s, MedCath Party will provide such documents and information to the
outside attorneys and accountants of St. David’s (who will be bound by
confidentiality obligations) for their review, and (3) any report by such
attorneys and accountants to St. David’s with respect to such documents and
information will be in writing and subject to prior review and reasonable
approval by MedCath Party to confirm that any market sensitive or competitive
information is not made available to St. David’s, (y) litigation and other
materials (including internal/external legal audit letters, PRO information,
National Practitioner Data Bank reports, quality review information and other
physician specific confidential information and information subject to
confidentiality requirements of Law) that are deemed privileged or confidential
by MedCath Party will not be made available to St. David’s, and (z) MedCath
Party shall not be obligated to generate or produce information in any
prescribed format not customarily produced by MedCath Party.

40



--------------------------------------------------------------------------------



 



          (d) St. David’s hereby agrees to indemnify and hold harmless MedCath
Party against any loss, liability, damages, costs or expenses including
reasonable attorneys’ fees, incurred by MedCath Party as a result of the
exercise of the right of inspection related to physical assets granted to St.
David’s under this Section 7.1 provided, however, such indemnification
obligations shall exclude any claim, costs, expenses and liabilities arising out
of (i) the discovery of any Hazardous Materials resulting from such
investigations, which Hazardous Materials were in, on, or under the MedCath
Party Real Property prior to such investigations and (ii) the negligence of
MedCath Party or MedCath Party’s agents or representatives. St. David’s
acknowledges and agrees that any such physical inspection conducted by St.
David’s or its agents and representatives shall be solely at the risk of St.
David’s.
     7.2 Operations. From the date hereof until the Closing Date, except as set
forth in Schedule 7.2, MedCath Party shall, and shall cause the MedCath Party
Affiliates to, with respect to the MedCath Party Assets (unless prior written
consent of St. David’s is received, which will not be unreasonably withheld,
conditioned or delayed):
          (a) carry on its business related to the MedCath Party Assets in
substantially the same manner as it has heretofore and not make any material
change in personnel, operations, finance, accounting policies, or the MedCath
Party Assets other than in the ordinary course of business;
          (b) use its commercially reasonable efforts to maintain the MedCath
Party Assets and all parts thereof in as good working order and condition as at
present, ordinary wear and tear excepted;
          (c) use its commercially reasonable efforts to keep all Assumed
MedCath Party Contracts in full force and effect and to perform in all material
respects all of its obligations under Assumed MedCath Party Contracts relating
to or affecting the MedCath Party Assets and the MedCath Party Facilities’
business and operation;
          (d) use its commercially reasonable efforts to keep in full force and
effect present insurance policies or other comparable insurance on the MedCath
Party Assets;
          (e) use its commercially reasonable efforts to maintain and preserve
its business organization with respect to the MedCath Party Facilities intact,
retain its present employees at the MedCath Party Facilities and maintain its
relationship with physicians, medical staff, suppliers, customers and others
having business relations with the MedCath Party Facilities;
          (f) permit and allow reasonable access by St. David’s to make offers
of post- Closing employment to any of MedCath Party’s personnel and to establish
relationships with physicians, medical staff and others having business
relations with MedCath Party; provided that St. David’s shall have complied with
the terms of Section 7.1 in connection with such access;
          (g) use its commercially reasonable efforts to render title to the
MedCath Party Assets free and clear of all Encumbrances (except for the
Permitted MedCath Party Encumbrances), and to obtain appropriate Approvals from
all Governmental Entities necessary

41



--------------------------------------------------------------------------------



 



for the assignment of the MedCath Party Assets and consummation of the
transactions contemplated by this Agreement;
          (h) use its commercially reasonable efforts to cure any deficiencies
cited by any Governmental Entity or the Joint Commission in the most recent
surveys conducted by each or develop and timely implement a plan of correction
that is acceptable to any Governmental Entity or the Joint Commission;
          (i) use its commercially reasonable efforts to keep available for St.
David’s the services of the present officers, employees, medical staff,
consultants, sales agents and representatives of the MedCath Party Facilities;
          (j) comply in all material respects with all Laws applicable to the
conduct of the business and operation of the MedCath Party Facilities;
          (k) maintain in all material respects the levels and quality of
MedCath Party Inventory existing on the date hereof;
          (l) continue to pay accounts payable with respect to the MedCath Party
Facilities in the ordinary course of business;
          (m) use its commercially reasonable efforts to maintain all Approvals
and Permits relating to the MedCath Party Facilities, MedCath Party Assets and
Assumed MedCath Party Liabilities in good standing; and
          (n) promptly notify St. David’s of any material and adverse change to
the MedCath Party Assets.
     7.3 Negative Covenants. From the date hereof to the Closing Date, except as
set forth in Schedule 7.3, neither MedCath Party nor any MedCath Party Affiliate
will, with respect to the business or operation of the MedCath Party Facilities
or otherwise regarding the MedCath Party Assets, without the prior written
consent of St. David’s, which will not be unreasonably withheld, conditioned or
delayed:
          (a) enter into any Contract, or incur or agree to incur any liability,
except for Contracts and liabilities that can be terminated without cause or
penalty within ninety (90) days following Closing without the expenditure of
more than $25,000 within such ninety (90) day period;
          (b) increase compensation or benefits payable or to become payable or
make a bonus payment to or otherwise enter into one or more bonus Contracts with
any employee or agent or under any personal services Contract, except in the
ordinary course of business in accordance with existing personnel policies or to
induce employees to remain through the Closing; provided, however, that
notwithstanding the foregoing MedCath Party may not generally increase rates of
compensation in order to induce employees to remain through Closing;

42



--------------------------------------------------------------------------------



 



          (c) sell, assign or otherwise transfer or dispose of any material
MedCath Party Assets, except in the ordinary course of business with adequate
replacement thereof;
          (d) (i) materially amend, modify or terminate any Assumed MedCath
Party Contract; (ii) by action or inaction, abandon, terminate, cancel, forfeit,
waive or release any material rights of MedCath Party, in whole or in part, with
respect to the MedCath Party Assets or encumber any of the MedCath Party Assets,
except for Permitted MedCath Party Encumbrances; (iii) effect any corporate
merger, business combination, reorganization or similar transaction or take any
other action, corporate or otherwise, which could reasonably be expected to
affect adversely MedCath Party’s ability to perform in accordance with this
Agreement; (iv) cancel or permit the cancellation or lapse of insurance coverage
on the MedCath Party Assets or the MedCath Party Facilities; or (v) settle any
dispute or threatened dispute with any Governmental Entity regarding the MedCath
Party Assets in a manner that materially and adversely affects St. David’s;
          (e) except for the Permitted MedCath Party Encumbrances, create,
assume or permit to exist any new material Encumbrance upon any of the MedCath
Party Assets;
          (f) take any other action materially outside the ordinary course of
business except as otherwise permitted hereunder; or
          (g) except for MedCath Party Capital Expenditures, make any capital
expenditure commitment in excess of $100,000 for additions to property, plant,
equipment, intangible or capital assets or for any other purpose, other than for
emergency repairs or replacement.
     7.4 Notification of Certain Matters. At any time from the date of this
Agreement to the Closing Date, MedCath Party shall give prompt written notice to
St. David’s of (i) the occurrence, or failure to occur, of any event that has
caused any representation or warranty of MedCath Party contained in this
Agreement to be untrue in any material respect and (ii) any failure of MedCath
Party to comply with or satisfy, in any material respect, any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement. Such notice shall provide a reasonably detailed description of the
relevant circumstances and shall include the amount which MedCath Party
believes, based on facts known to it, would be payable by MedCath Party pursuant
to the indemnification provisions hereof.
     7.5 HSR Act Filings.
          (a) Within five (5) business days following the date hereof, MedCath
Party shall make such premerger filings with the FTC and the Justice Department
as may be required under the HSR Act, concerning the transactions contemplated
by this Agreement. From the date of such filing until the Closing Date, MedCath
Party shall file all reports or other documents required or requested by the FTC
or the Justice Department under the HSR Act or otherwise and will comply
promptly with any requests by the FTC or the Justice Department for additional
information concerning the transactions described herein, so that the waiting
period specified in the HSR Act will expire as soon as reasonably possible after
the execution and delivery of this Agreement. MedCath Party agrees to take all
commercially reasonable actions necessary to

43



--------------------------------------------------------------------------------



 



insure that the waiting period imposed under the HSR Act terminates or expires
prior to thirty (30) days after the date of this Agreement. Without limiting the
foregoing, MedCath Party agrees to use commercially reasonable efforts to
cooperate with St. David’s and oppose any preliminary injunction sought by any
Governmental Entity preventing the consummation of the transactions contemplated
by this Agreement.
          (b) MedCath Party shall cause its counsel to furnish St. David’s such
necessary information and reasonable assistance as St. David’s may reasonably
request in connection with its preparation of necessary filings or submissions
under the provisions of the HSR Act. MedCath Party will cause its counsel to
deliver to counsel for St. David’s copies of all correspondence, filings or
written communications by MedCath Party or its Affiliates with any Governmental
Entity or staff members thereof, with respect to the transactions contemplated
by this Agreement, except for documents filed pursuant to Item 4(c) of the
Hart-Scott-Rodino Notification and Report Form or communications regarding such
documents or information submitted in response to any request for additional
information or documents pursuant to the HSR Act which reveal MedCath Party’s
negotiating objectives or strategies or purchase price expectations.
          (c) MedCath Party shall bear fifty percent (50%) of all application
fees required in connection with any filing required under the HSR Act.
     7.6 Approvals. Between the date of this Agreement and the Closing Date,
MedCath Party will (i) cooperate with St. David’s and take all reasonable steps
to obtain, as promptly as practicable, all Approvals and Permits of any
Governmental Entities required of either party to consummate the transactions
contemplated by this Agreement (including any necessary Approvals of
Governmental Entities required in connection with the expansion of the
operations, licensure and certification of the St. David’s Facility to encompass
and include the MedCath Party Assets) and (ii) provide such other information
and communications to any Governmental Entity as may be reasonably requested.
     7.7 Additional Financial Information. On or before February 15, 2010,
MedCath Party will deliver to St. David’s copies of the unaudited balance sheet
and related unaudited statement of operations relating to the MedCath Party
Facilities for the month ended January 31, 2010, and within fifteen (15) days
following the end of each calendar month prior to the Closing Date, MedCath
Party will deliver to St. David’s copies of the unaudited balance sheet and the
related unaudited statement of operations relating to the MedCath Party
Facilities for each month then ended (all such financial statements are referred
to herein as the “Additional Financial Statements”).
     7.8 No-Shop Clause. From and after the date of the execution and delivery
of this Agreement by MedCath Party until the earlier of Closing or the
termination of this Agreement, MedCath Party shall not (and will not permit any
Affiliate or any other Person acting for or on behalf of MedCath Party or any of
its Affiliates), without the prior written consent of St. David’s (i) offer for
lease or sale its assets (or any material portion thereof) or any ownership
interest in any entity owning any of the MedCath Party Assets; (ii) solicit
offers to lease or buy all or any material portion of its assets or any
ownership interest in any entity owning any of the MedCath Party Assets;
(iii) hold discussions with any party (other than St. David’s) looking toward
such

44



--------------------------------------------------------------------------------



 



an offer or solicitation or looking toward a merger or consolidation of any
entity owning any of the MedCath Party Assets; (iv) enter into any agreement
with any party (other than St. David’s) with respect to the lease, sale or other
disposition of its assets (or any material portion thereof) or any ownership
interest in any entity owning any of the MedCath Party Assets or with respect to
any merger, consolidation or similar transaction involving any entity owning any
of the MedCath Party Assets; or (v) furnish or cause to be furnished any
information with respect to MedCath Party or its assets to any Person that
MedCath Party or such Affiliate or any such Person acting for or on their behalf
knows or has reason to believe is in the process of considering any such
acquisition, merger, consolidation, combination or reorganization, provided the
foregoing shall not prevent MedCath Corporation from including any information
it deems required by Law in any of its filings with the Securities and Exchange
Commission. If either MedCath Party or any such Affiliate or any such Person
acting for or on its behalf receives from any Person (other than from St.
David’s or a representative thereof) any offer, inquiry or informational request
referred to above, MedCath Party will promptly notify St. David’s of the
existence of such written inquiry or proposal. Nothing in this Section 7.8,
however, shall apply to or otherwise restrict any transaction involving a sale
of equity, merger, combination, a sale of all or substantially all of its assets
or similar transaction involving MedCath Corporation and any other Person.
     7.9 Title Policies and Surveys.
          (a) MedCath Party shall cause the Title Company to issue and deliver
to St. David’s as of the Closing Date a commitment from the Title Company to
issue an ALTA owner’s policy of title insurance, Form B, with extended coverage,
for the MedCath Party Real Property (which shall include leasehold policies with
respect to those portions of such MedCath Party Real Property leased by MedCath
Party Affiliates), together with improvements, buildings and fixtures thereon,
in amounts equal to the reasonable value assigned to such MedCath Party Real
Property by the parties and in the customary form prescribed for use in the
State of Texas, but with any creditors’ rights exception and any mandatory
arbitration provision deleted therefrom (unless such deletion would not be
customary under local practice). MedCath Party agrees to provide such
information as the Title Company may reasonably require in order to delete the
creditors’ rights exception. The commitment will provide for the issuance of a
title insurance policy (or policies) to St. David’s, as of Closing, which
policies shall insure fee simple title to MedCath Party Real Property owned by
MedCath Party or any MedCath Party Affiliate and leasehold title to that portion
of such MedCath Party Real Property leased by MedCath Party or any MedCath Party
Affiliate subject only to Permitted MedCath Party Encumbrances. MedCath Party
agrees to deliver any information as may be required by the Title Company under
the requirements section of the title insurance commitment or otherwise in
connection with the issuance of a title insurance policy to St. David’s. MedCath
Party also agrees to provide an affidavit of title and/or such other information
as the Title Company may reasonably require in order for the Title Company to
insure over the “gap” (i.e., the period of time between the effective date of
the Title Company’s last bringdown of title to such MedCath Party Real Property
and the Closing Date) and to use commercially reasonable efforts to cause the
Title Company to delete all standard exceptions from the final title insurance
policy.
     (b) St. David’s shall cause an as-built survey of the MedCath Party Real
Property to be prepared by a registered land surveyor or engineer, licensed in
the State of Texas, which survey shall be reasonably acceptable to St. David’s,
reflecting all improvements visible

45



--------------------------------------------------------------------------------



 



on the ground and all easements and rights of way of record or on the ground and
conforming to current ALTA/ACSM Minimum Detail Requirements for Land Title
Surveys, sufficient to cause the Title Company to delete the standard printed
survey exceptions from the title policy. Such survey shall contain a surveyor’s
certificate reasonably acceptable to St. David’s and shall be certified to St.
David’s, to the Title Company and to such other parties as St. David’s may
designate prior to the Closing. Such survey shall show access from the land to
dedicated roads and shall include a flood plain certification.
          (c) The costs of the title policy and survey referenced in this
Section 7.9 shall be borne one-half by St. David’s and one-half by MedCath
Party.
     8. CONDITIONS PRECEDENT TO OBLIGATIONS OF MEDCATH PARTY
      The obligations of MedCath Party hereunder are subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
unless waived in writing by MedCath Party:
     8.1 Compliance With Covenants. St. David’s shall have in all material
respects performed all obligations and complied with all covenants and
conditions required by this Agreement to be performed or complied with by it at
or prior to the Closing Date; provided that this condition will be deemed to be
satisfied unless both (i) St. David’s was given written notice of such failure
to perform or comply and did not or could not cure such failure to perform or
comply within thirty (30) days after receipt of such notice and (ii) the
respects in which such covenants and obligations have not been performed have
had a material adverse effect on the ability of St. David’s to timely consummate
the transactions described herein.
     8.2 HSR Act Waiting Period. MedCath Party shall have complied with all
waiting periods under the HSR Act.
     8.3 Action/Proceeding. No court or any other Governmental Entity shall have
issued an order restraining or prohibiting the transactions herein contemplated;
and no Governmental Entity with jurisdiction over the MedCath Party Facilities
shall have commenced or threatened in writing to commence any action or suit
before any court of competent jurisdiction or other Governmental Entity that
seeks to restrain or prohibit the consummation of the transactions herein
contemplated.
     8.4 Representations and Warranties. The representations and warranties of
St. David’s contained in this Agreement that are qualified by any type of
materiality standard shall be true in all respects, and the representations and
warranties of St. David’s that are not so qualified shall be true in all
material respects, when made and as of the Closing Date, as though such
representations and warranties had been made as of the Closing Date; provided,
however, that this condition will be deemed to be satisfied unless any breaches
of representations and warranties by St. David’s have had a material adverse
effect on the ability of St. David’s to timely consummate the transactions
described herein.
     8.5 Opinion of St. David’s Counsel. MedCath Party shall have received from
counsel to St. David’s an opinion dated as of the Closing Date and addressed to
MedCath Party, in form and substance satisfactory to MedCath Party, to the
effect that: (i) St. David’s is a limited partnership formed and validly
existing in good standing under the Laws of the State of Texas;

46



--------------------------------------------------------------------------------



 



(ii) St. David’s has the power and authority to execute, deliver and perform its
obligations under this Agreement; (iii) the execution, delivery and performance
of this Agreement by St. David’s has been duly authorized by all necessary
partnership action on the part of St. David’s; and (iv) this Agreement
constitutes the valid and binding obligation of St. David’s, enforceable against
St. David’s in accordance with its terms. Such opinion shall contain usual and
customary qualifications and assumptions. In rendering such opinion, such
counsel may rely upon certificates of governmental officials and may place
reasonable reliance upon certificates of officers of St. David’s.
9. CONDITIONS PRECEDENT TO OBLIGATIONS OF ST. DAVID’S
     The obligations of St. David’s hereunder are subject to the satisfaction,
on or prior to the Closing Date, of the following conditions unless waived in
writing by St. David’s:
     9.1 Compliance With Covenants. MedCath Party shall have in all material
respects performed all obligations and complied with all covenants and
conditions required by this Agreement to be performed or complied with by it at
or prior to the Closing Date; provided that this condition will be deemed to be
satisfied unless both (i) MedCath Party was given written notice of such failure
to perform or comply and did not or could not cure such failure to perform or
comply within thirty (30) days after receipt of such notice and (ii) the
respects in which such covenants and obligations have not been performed have
had or are reasonably likely to have a Material Adverse Effect.
     9.2 Pre-Closing Confirmations. St. David’s shall have:
          (a) obtained reasonable assurances that following Closing, St. David’s
will receive all required Approvals and Permits from all Governmental Entities
whose approval is required to consummate the transactions herein contemplated
and to expand the operations, hospital licensure and Medicare certification of
the St. David’s Facility to include the MedCath Party Assets so that the MedCath
Party Assets are operated under the hospital licensure and Medicare
certification of the St. David’s Facility, except for any such Approvals and
Permits the failure of which to obtain would not have or be reasonably likely to
have a Material Adverse Effect; and
          (b) complied with all waiting periods under the HSR Act.
     9.3 Action/Proceeding. No court or any other Governmental Entity shall have
issued an order restraining or prohibiting the transactions herein contemplated;
and no Governmental Entity with jurisdiction over the MedCath Party Facilities
shall have commenced or threatened in writing to commence any action or suit
before any court of competent jurisdiction or other Governmental Entity that
seeks to restrain or prohibit the consummation of the transactions herein
contemplated or otherwise seeks a remedy which would materially and adversely
affect the ability of St. David’s to enjoy the use and enjoyment of the MedCath
Party Assets.
     9.4 Representations and Warranties. The following representations and
warranties shall be true and correct in all material respects (unless such
representation and warranty is qualified by any type of materiality standard, in
which case such representation and warranty must be true and correct in all
respects) on the Closing Date: (i) the first sentence of

47



--------------------------------------------------------------------------------



 



Section 5.9(a), (ii) Section 5.12 and (iii) Section 5.13. All other
representations and warranties of MedCath Party contained in this Agreement that
are qualified by any type of materiality standard shall be true in all respects,
and all other representations and warranties of MedCath Party that are not so
qualified shall be true in all material respects, when made and as of the
Closing Date, as though such representations and warranties had been made as of
the Closing Date; provided, however, that this condition will deemed to be
satisfied unless any breaches of such representations or warranties (other than
the representations and warranties set forth in (x) the first sentence of
Section 5.9(a), (y) Section 5.12 and (z) Section 5.13, all of which must be true
and correct as provided in the first sentence of this Section) have had or are
reasonably likely to have a Material Adverse Effect. In the event that there are
breaches of representations and warranties made by MedCath Party hereunder that
have not had or are not reasonably likely to have a Material Adverse Effect
(other than the representations and warranties set forth in (x) the first
sentence of Section 5.9(a), (y) Section 5.12 and (z) Section 5.13, all of which
must be true and correct as provided in the first sentence of this Section),
(A) St. David’s shall not be excused from performance hereunder as a result of
such breaches and shall be obligated to complete the transaction described
herein, (B) St. David’s shall not assert the breach of such representations and
warranties as a basis for not consummating the transaction contemplated by this
Agreement, and (C) the sole remedy of St. David’s for such breaches of such
representations and warranties is to be indemnified as and to the extent set
forth in Article 12. In the event that there are any such breaches as of the
Closing Date, St. David’s seeks indemnification from MedCath Party in respect of
any such breaches and, prior to Closing, has delivered to MedCath Party a
written notice that reasonably describes such breaches, the Basket Amount
applicable to MedCath Party’s indemnification obligation pertaining to the
breaches identified in the written notice provided by St. David’s shall be
reduced from One Million Five Hundred Thousand Dollars ($1,500,000) to Seven
Hundred Fifty Thousand Dollars ($750,000).
     9.5 Opinion of MedCath Party’s Counsel. St. David’s shall have received
from counsel to MedCath Party an opinion dated as of the Closing Date and
addressed to St. David’s, in form and substance satisfactory to St. David’s, to
the effect that: (i) MedCath Party is a limited partnership formed and validly
existing in good standing under the Laws of the State of Texas; (ii) the General
Partner is a corporation formed and validly existing in good standing under the
Laws of the State of North Carolina and is duly qualified and authorized to
transact business in the State of Texas; (iii) each of MedCath Party and the
General Partner has the power and authority to execute, deliver and perform its
obligations under this Agreement; (iv) the execution, delivery and performance
of this Agreement by each of MedCath Party and the General Partner has been duly
authorized by all necessary limited partnership action on the part of MedCath
Party and corporate action on the part of the General Partner; (v) this
Agreement constitutes the valid and binding obligation of MedCath Party,
enforceable against MedCath Party in accordance with its terms (vi) MedCath
Corporation is a corporation formed and validly existing in good standing under
the laws of the State of Delaware; (vii) MedCath Corporation has the power and
authority to execute, deliver and perform its obligations under the MedCath
Guaranty; (viii) the execution, delivery and performance of the MedCath Guaranty
by MedCath Corporation has been duly authorized by all necessary corporate
action on the part of MedCath Corporation; (ix) the MedCath Guaranty constitutes
the valid and binding obligation of MedCath Corporation enforceable against
MedCath Corporation in accordance with its terms. Such opinion shall contain
usual and customary qualifications and assumptions. In rendering

48



--------------------------------------------------------------------------------



 



such opinion, such counsel may rely upon certificates of governmental officials
and may place reasonable reliance upon certificates of officers of MedCath
Party.
     9.6 Consent to Assignment of Sublease. Each of Ground Lessor and Sublessor
shall have executed and delivered to St. David’s a consent and estoppel
certificate, in form and substance satisfactory to St. David’s, pursuant to
which each of Ground Lessor and Sublessor shall have consented to the assignment
of the Sublease to St. David’s and to the assumption of the Sublease by St.
David’s.
     9.7 Parking. That certain License, Indemnification and Hold Harmless
Agreement Concerning Entry onto Premises dated as of September 18, 2002 (as
amended, the “Parking License”), by and between Ground Lessor and MedCath Party,
pursuant to which MedCath Party holds a license to use ninety-seven (97) parking
spaces, shall have been extended in writing beyond its current expiration date
of February 28, 2010, for a period of at least one (1) year without other
modifications to the underlying terms and conditions of the Parking License. St.
David’s shall have received a copy of such written extension or amendment to the
Parking License. Additionally, Ground Lessor shall have consented to the
assignment of the Parking License to, and the assumption of same by, St.
David’s. In the event that Ground Lessor does not consent to the assignment of
the Parking License to, and the assumption of same by, St. David’s, MedCath
Party may satisfy this condition by arranging for reasonable access to
ninety-seven (97) parking spaces by St. David’s in a single location that is
reasonably proximate to Heart Hospital and reasonably acceptable to St. David’s.
Such arrangement must be evidenced by a written Contract to which St. David’s is
a party that has a term of at least one (1) year from and after Closing and that
is otherwise upon terms and conditions reasonably satisfactory to St. David’s.
Additionally and in order to satisfy this condition, the monthly cost to St.
David’s (including employee transportation costs) of utilizing such parking
spaces shall not exceed the monthly cost incurred by MedCath Party for the
Parking License (and employee transportation costs), as such costs are reflected
in the statement of operations of the MedCath Party Facilities for the
twelve-month period ended on September 30, 2009. The failure by MedCath Party to
satisfy this condition, in and of itself, shall not constitute a breach of this
Agreement by MedCath Party.
     9.8 MedCath Transition Services Agreement. One or more Affiliates of each
of MedCath Party and St. David’s shall have entered into the MedCath Transition
Services Agreement.
10. TRANSITIONAL ARRANGEMENTS
     10.1 MedCath Party Transition Patients. To compensate MedCath Party for
services rendered and medicine, drugs and supplies provided on or before the
Closing Date (the “MedCath Party Patient Transition Services”) with respect to
patients admitted to Heart Hospital on or before the Closing Date (or who were
in Heart Hospital’s emergency department or in observation beds on the Closing
Date and immediately thereafter admitted to Heart Hospital) but who are not
discharged until after the Closing Date (such patients being referred to herein
as the “MedCath Party Transition Patients”), the parties shall take the
following actions:

49



--------------------------------------------------------------------------------



 



          (a) Medicare, Medicaid, TRICARE and Other DRG MedCath Party Transition
Patients. As soon as practicable after the Closing Date, MedCath Party shall
deliver to St. David’s a schedule itemizing the MedCath Party Patient Transition
Services provided by MedCath Party on or through the Closing Date to MedCath
Party Transition Patients whose care is reimbursed by the Medicare, Medicaid,
TRICARE or other third party payor program on a diagnostic related group basis,
case rate or similar basis (each a “MedCath Party DRG Transition Patient”). St.
David’s shall pay to MedCath Party an amount equal to (x) the DRG and outlier
payments, the case rate payments or other similar payments received by St.
David’s on behalf of each MedCath Party DRG Transition Patient, multiplied by a
fraction, the numerator of which shall be the total charges for MedCath Party
Patient Transition Services provided to such MedCath Party DRG Transition
Patient by MedCath Party, and the denominator of which shall be the sum of the
total charges for all services provided to such MedCath Party DRG Transition
Patient both before and after the Closing Date minus (y) any deposits or
co-payments made by such MedCath Party DRG Transition Patient to MedCath Party.
St. David’s shall make all payments to MedCath Party under this Section 10.1(a)
within three (3) business days after receipt of each DRG or outlier payment,
case rate payment or other similar payment accompanied by copies of remittances
and other supporting documentation as reasonably required by MedCath Party.
          (b) Other Patients. As of the Closing Date, MedCath Party shall
prepare cut-off billings for all patients not covered by Section 10.1(b).
MedCath Party shall be entitled to receive all amounts collected in respect of
such cut-off billings. St. David’s shall remit to MedCath Party any amounts St.
David’s receives after the Closing with respect to medical services rendered to
such cost-based Transition Patients on or prior to the Closing, including any
periodic interim payments or portions thereof applicable to the period on or
prior to the Closing.
     10.2 MedCath Party’s Cost Reports. MedCath Party will timely prepare all
cost reports relating to MedCath Party for periods ending on or prior to the
Closing Date or required as a result of the consummation of the transactions set
forth herein, including terminating cost reports for the Medicare, Medicaid and
TRICARE programs (the “MedCath Party Cost Reports”). St. David’s shall forward
to MedCath Party any and all correspondence relating to MedCath Party Cost
Reports within five (5) business days after receipt by St. David’s. St. David’s
shall remit any receipts of funds relating to MedCath Party Cost Reports
promptly after receipt by St. David’s and shall forward to MedCath Party any
demand for payments within three (3) business days after receipt by St. David’s.
MedCath Party shall retain all rights to MedCath Party Agency Receivables and to
MedCath Party Cost Reports including any amounts receivable or payable in
respect of such reports or reserves relating to such reports. Such rights shall
include the right to appeal any Medicare determinations relating to MedCath
Party Agency Receivables and MedCath Party Cost Reports. St. David’s, upon
reasonable notice, during normal business hours and at the sole cost and expense
of MedCath Party, will cooperate with MedCath Party in regard to the
preparation, filing, handling and appeal of any MedCath Party Cost Reports. Such
cooperation shall include the providing of statistics and obtaining files if in
the possession of St. David’s and the coordination with MedCath Party pursuant
to adequate notice of Medicare and Medicaid exit conferences or meetings as well
as providing to appropriate parties (including the Provider Reimbursement Review
Board), as determined to be reasonably necessary by MedCath Party, a letter
acknowledging that MedCath Party retained all rights to such appeals, and that
St. David’s agrees that MedCath Party has the right to pursue

50



--------------------------------------------------------------------------------



 



such appeals, either on MedCath Party’s behalf, or to the extent required by
Law, as a representative of St. David’s. MedCath Party shall retain the
originals of MedCath Party Cost Reports, correspondence, work papers and other
documents relating to MedCath Party Cost Reports and the MedCath Party Agency
Receivables. MedCath Party will furnish copies of such documents (other than
work papers) to St. David’s prior to the Closing to the extent then existing if
requested by St. David’s.
     10.3 MedCath Party Continuing Employees.
          (a) As of the Closing Date, MedCath Party shall terminate or cause its
Affiliates to terminate all MedCath Party Employees (other than any member of
Senior Management listed on Schedule 10.3(a) who has elected to remain employed
by MedCath Party or one of its Affiliates following the Closing Date and any
MedCath Party Employee who is not hired by St. David’s pursuant to HCA Inc.’s
employment policies and procedures (collectively “Excluded MedCath Party
Employees”)), and St. David’s or one of its Affiliates shall offer employment to
substantially all MedCath Party Employees (other than Excluded MedCath Party
Employees) at their existing base wage and salary levels and at benefit levels
consistent with those provided to similarly-situated employees at the St.
David’s Facility. St. David’s reserves the right, however, not to hire any
individual employee consistent with HCA Inc. employment policies and procedures.
St. David’s shall be responsible for, and hereby assumes, any and all
liabilities and obligations resulting from the termination of any such MedCath
Party Employee as set forth in this Section 10.3(a) (other than Excluded MedCath
Party Employees or MedCath Party Employees who do not accept an offer of
employment from St. David’s). MedCath Party may elect to make offers of
employment to one or more members of Senior Management for positions at other
facilities owned or operated by MedCath Party or its Affiliates. For purposes of
clarification, St. David’s shall be responsible for and assumes all liabilities
and obligations to pay amounts due to any MedCath Party Employee under the terms
of their Employment Agreements (to the extent such Employment Agreements are set
forth on Schedule 5.11(a)) to the extent that such liabilities and obligations
arise from a termination of their employment at any time by St. David’s, but St.
David’s shall not be responsible for (and MedCath Party and its Affiliates shall
retain) liabilities and obligations, if any, due from MedCath Party or its
Affiliates to such employees in connection with the termination of their
employment by MedCath Party or its Affiliates upon Closing.
          (b) The term “MedCath Party Continuing Employee” as used in this
Agreement means a MedCath Party Employee who accepts employment with St. David’s
or one of its Affiliates as of the Closing Date. All MedCath Party Continuing
Employees will be retained as employees-at-will (except to the extent that such
MedCath Party Continuing Employees are parties to Contracts providing for other
employment terms as disclosed on Schedule 5.11(a), in which case such MedCath
Party Continuing Employees shall be retained in accordance with the terms of
such Contracts). The terms of all such MedCath Party Continuing Employees’
employment with St. David’s shall be in accordance with usual and customary
practices for employees at other healthcare facilities owned and/or operated by
St. David’s and its Affiliates. St. David’s shall provide each MedCath Party
Continuing Employee with employee benefits, including but not limited to
retirement, welfare and paid time off, consistent with similarly-situated
employees at the St. David’s Facility. With respect to such employee benefits,
to the extent lawful and provided for under the policies and contracts of St.
David’s,

51



--------------------------------------------------------------------------------



 



St. David’s shall honor the MedCath Party Continuing Employees’ prior service
credit under the MedCath Party’s current welfare plans for purposes of
eligibility and satisfying pre-existing condition limitations in the welfare
benefit plans of St. David’s. St. David’s shall honor prior length of service
for purposes of eligibility and vesting in the retirement benefit plans and
other service-based plans of St. David’s such as paid time off, but shall not
accrue benefits or make contributions to such plans with respect to prior
service. For purposes of retirement benefit plans offered by St. David’s, such
vesting credit shall be extended at the rate of one (1) year of credit for each
whole twelve-month period elapsed since each MedCath Party Continuing Employee’s
most recent date of hire with MedCath Party as of Closing. St. David’s shall
carry over, and give credit for, the MedCath Party Accrued PTO for the MedCath
Party Continuing Employees based on the valid records of MedCath Party to the
extent the amounts do not exceed the maximum allowed accrual of three hundred
twenty (320) hours and to the extent the value of such time is included in the
determination of the Final MedCath Party NWC Calculation. Additionally, St.
David’s shall provide the MedCath Party Continuing Employees with sick leave,
extended illness and similar benefits at levels comparable to those available to
similarly situated employees of St. David’s. Participation in the St. David’s
Plans shall begin as soon as administratively feasible after the Closing Date
for participating MedCath Party Continuing Employees (and eligible dependents)
and for all other MedCath Party Continuing Employees who, given their MedCath
Party service, have met the age and service requirements for participation under
the respective St. David’s Plans. St. David’s shall employ a sufficient number
of MedCath Party Continuing Employees at each MedCath Party Facility for at
least a 90-day period following the Closing Date so as not to constitute a
“plant closing” or “mass layoff” (as those terms are used in the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq., the “WARN
Act”), with respect to any MedCath Party Facility. St. David’s shall be liable
and responsible for any notification required under the WARN Act (or under any
similar state or local Law) and shall indemnify MedCath Party and its Affiliates
from any claims arising out of a breach of this covenant. Subject to the terms
of any Employment Agreement assumed by St. David’s hereunder, in the event that
any member of Senior Management of any MedCath Party Facility is terminated by
St. David’s within twelve (12) months following the Closing Date, St. David’s
agrees to pay such individual severance benefits not less than the severance
benefits to which such individual would have been entitled under the severance
policies, practices, programs or plan of MedCath Party in effect as of the date
hereof, as previously delivered in writing to St. David’s.
          (c) Any applicable employee of MedCath Party and its Affiliates
identified as a current or former participant (and any eligible dependent
thereof) who is eligible to receive continuation coverage (within the meaning of
Code Section 4980B and Part 6 of Subtitle B of Title 1 of ERISA) will remain
covered through MedCath Party’s COBRA provider. Immediately following the
Closing Date and as a result of the transactions contemplated by this Agreement,
MedCath Party shall cease to offer COBRA benefits for any applicable group
health plan to former employees (and their dependents) who are employed by St.
David’s at any MedCath Party Facility as of the Effective Time. MedCath Party
will thereby be released of COBRA responsibility and liability for such
employees.
          (d) As of the Closing Date, MedCath Party will, at its expense or at
the expense of the applicable MedCath Party Plan, (i) terminate all MedCath
Party Plans, if any, relating solely to employees at any MedCath Party Facility,
(ii) terminate the participation of all

52



--------------------------------------------------------------------------------



 



employees employed at any MedCath Party Facility from all other MedCath Party
Plans, (iii) cause all MedCath Party Continuing Employees to be one hundred
percent (100%) vested in their accrued benefits under each MedCath Party
Retirement Plan, (iv) take such actions as are necessary to make, or cause such
MedCath Party Plans to make, timely appropriate distributions to such employees
to the extent required or permitted by, and in accordance with, such MedCath
Party Plans and applicable Law, as determined by MedCath Party and/or its
counsel, and (v) comply with all applicable Laws in connection with the
foregoing. MedCath Party shall indemnify and hold harmless St. David’s from and
against any and all liabilities and obligations whatsoever with respect to the
MedCath Party Plans or the acts or omissions of MedCath Party under this
Section 10.3.
          (e) At the option of St. David’s, MedCath Party and St. David’s shall
enter into a separate Employee Services Agreement (the “MedCath ESA”) as of
Closing, pursuant to which MedCath Party will continue the employment of all
MedCath Party Continuing Employees at their then-current positions, salaries,
wages and benefits (including workers’ compensation) for a period of up to three
(3) months subsequent to Closing, and MedCath Party shall lease the MedCath
Party Continuing Employees during such period to St. David’s. St. David’s shall
have the right not to lease any particular employee based upon HCA Inc. policies
and procedures for any reason whatsoever. Pursuant to the MedCath ESA, St.
David’s shall reimburse MedCath Party for actual out-of-pocket costs and
expenses incurred in providing the MedCath Party Continuing Employees. The
MedCath ESA will otherwise be upon such terms and conditions as St. David’s and
MedCath Party may agree. In the event that St. David’s elects to cause MedCath
Party to enter into the MedCath ESA described in this Section 10.3(e) the
provisions of Sections 10.3(a), 10.3(b), 10.3(c), and 10.3(d) hereof shall be
automatically amended without any additional action on the part of the parties
to change the phrase “Closing Date” or “Closing” to “the expiration or
termination date of the MedCath ESA.”
          (f) Notwithstanding any provision herein to the contrary, no term of
this Agreement shall be deemed to (i) create any Contract with any MedCath Party
Continuing Employee, (ii) give any MedCath Party Continuing Employee the right
to be retained in the employment of St. David’s or any of its Affiliates, or
(iii) interfere with the right of St. David’s to terminate employment of any
MedCath Party Continuing Employee at any time. Nothing in this Agreement shall
diminish the right of St. David’s to change or terminate its policies regarding
salaries, benefits and other employment matters at any time or from time to
time. The representations, warranties, covenants and agreements contained herein
are for the sole benefit of the parties hereto, and the MedCath Party Continuing
Employees are not intended to be and shall not be construed as beneficiaries
hereof.
     10.4 Misdirected Payments. If either party receives any amount from
patients or third-party payors which, under the terms of this Agreement, belongs
to the other party, the party receiving such amount shall remit within three
(3) business days said full amount to the other party.

53



--------------------------------------------------------------------------------



 



11. ADDITIONAL AGREEMENTS
     11.1 Fair Market Value/Allocations.
          (a) St. David’s and MedCath Party have heretofore engaged Value
Management Group, L.L.C. (the “Appraiser”) to appraise the fair market value of
the MedCath Party Assets as a going concern to verify that the valuation
ascribed to the MedCath Party Assets by the parties in this Agreement is within
the range of fair market value. St. David’s and MedCath Party shall each be
responsible for fifty percent (50%) of all costs and expenses incurred by the
Appraiser in connection with the valuation described in this Section 11.1. The
Appraiser shall share with both St. David’s and MedCath Party all information
used or developed in connection with the Appraiser’s fair market value
determinations.
          (b) St. David’s and MedCath Party shall agree prior to the Closing
Date upon an allocation of the MedCath Party Assets among the various classes of
assets in accordance with the provisions of Section 1060 of the Code and
applicable Treasury Regulations, and attach such allocation hereto as
Schedule 11.1(b). The parties agree that any tax returns, or other tax
information they may file or cause to be filed with any Governmental Entity
shall be prepared and filed consistent with such agreed upon allocation. In this
regard, the parties agree that, to the extent required, they will each properly
prepare and timely file Form 8594 in accordance with Section 1060 of the Code.
     11.2 Termination Prior to Closing.
          (a) Notwithstanding anything in this Agreement to the contrary, this
Agreement and the transactions contemplated by this Agreement may not be
terminated, except prior to Closing as follows:
               (i) by mutual consent in writing of MedCath Party and St.
David’s;
               (ii) by St. David’s or MedCath Party at any time after July 31,
2010 (the “Drop Dead Date”), if the Closing shall not have occurred by such
date; provided, that the right to terminate this Agreement under this
Section 11.2(a)(ii) shall not be available to any party whose failure to fulfill
any obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur by such date;
               (iii) by MedCath Party if St. David’s shall have breached in any
material respect any of the representations, warranties, covenants or other
agreements of St. David’s contained in this Agreement, which would give rise to
the failure of a condition set forth in Article 8, which breach cannot be or has
not been cured within thirty (30) days after the giving of written notice by
MedCath Party to St. David’s specifying such breach;
               (iv) by St. David’s if MedCath Party shall have breached in any
material respect any of MedCath Party’s representations, warranties, covenants
or other agreements contained in this Agreement, which would give rise to the
failure of a condition set forth in Article 9, which breach cannot be or has not
been cured within thirty (30) days after the giving of written notice by St.
David’s to MedCath Party specifying such breach;

54



--------------------------------------------------------------------------------



 



               (v) by St. David’s or MedCath Party, if any court or any other
Governmental Entity shall have issued an order restraining or prohibiting such
party from consummating the sale and purchase of the MedCath Party Assets as
provided herein and such order shall have become final and non-appealable so
long as the Party seeking to terminate this Agreement has complied with its
obligations set forth in Section 6.2 or Section 7.5, as the case may be; or
               (vi) by St. David’s pursuant to the terms and conditions of
Section 11.12.
          (b) In the event that this Agreement shall be terminated pursuant to
Section 11.2(a), all further obligations of the parties under this Agreement
shall terminate without further liability of any party to another; provided that
the obligations of the parties contained in this Section 11.2(b) and in
Article 12 shall survive any such termination. A termination under Section
11.2(a) shall not relieve any party of any liability for a breach of, or for any
misrepresentation under this Agreement, or be deemed to constitute a waiver of
any available remedy (including specific performance if available) for any such
breach or misrepresentation.
     11.3 Post-Closing Access to Information. MedCath Party and St. David’s
acknowledge that, subsequent to the Closing, MedCath Party and St. David’s may
each need access to information, documents or computer data in the control or
possession of the other, and MedCath Party may need access to the MedCath Party
Assets or the MedCath Party Facilities, for purposes of concluding the
transactions contemplated herein and for audits, investigations, compliance with
governmental requirements, regulations and requests, and the prosecution or
defense of third party claims. Accordingly, each of MedCath Party and St.
David’s agrees that, at the sole cost and expense of the other party, it will
make available to such other party and its agents, independent auditors and/or
Governmental Entities such documents and information as may be available
relating to the MedCath Party Facilities and the MedCath Party Assets in respect
of periods prior to Closing and will permit such other party to make copies of
such documents and information.
     11.4 St. David’s Preservation and MedCath Party Access to Records After the
Closing.
          (a) After the Closing, St. David’s shall keep and preserve in their
original form all medical and other records of the MedCath Party Facilities
existing as of the Closing and transferred to St. David’s hereunder for such
period as required by applicable Law. For purposes of this Agreement, the term
“records” includes all documents, electronic data and other compilations of
information in any form. St. David’s acknowledges that as a result of entering
into this Agreement and operating the MedCath Party Facilities it and its
Affiliates will gain access to patient and other information which is subject to
rules and regulations regarding confidentiality. St. David’s shall abide by any
such rules and regulations relating to the confidential information that it
acquires. St. David’s shall maintain the patient records held at each MedCath
Party Facility or delivered to St. David’s at Closing at the MedCath Party
Facilities after Closing in accordance with applicable Law (including, if
applicable, Section 1861(v)(i)(I) of the Social Security Act (42 U.S.C. §
1395(V)(1)(i)), and requirements of

55



--------------------------------------------------------------------------------



 



relevant insurance carriers, all in a manner consistent with the maintenance of
patient records generated at the MedCath Party Facilities after Closing. Upon
reasonable notice, during normal business hours and upon the receipt by St.
David’s of appropriate consents and authorizations, St. David’s shall afford to
representatives of MedCath Party, including its counsel and accountants, full
and complete access to, and the right to make copies of, the records transferred
to St. David’s at the Closing (including access to patient records in respect of
patients treated by Affiliates of MedCath Party at the MedCath Party
Facilities). In addition, MedCath Party shall be entitled to remove from the
MedCath Party Facilities any such patient records, but only for purposes of
pending litigation involving a patient to whom such records refer, as certified
in writing prior to removal by counsel retained by MedCath Party in connection
with such litigation. Any patient records so removed from the MedCath Party
Facilities shall be promptly returned to St. David’s following its use by
MedCath Party.
          (b) St. David’s shall reasonably cooperate with MedCath Party and its
insurance carriers in connection with the defense of claims made by third
parties against MedCath Party in respect of alleged events occurring while
MedCath Party operated the MedCath Party Facility; provided, MedCath Party shall
reimburse St. David’s its reasonable and documented out-of-pocket expenses
incurred in providing such cooperation. Such cooperation shall include, without
limitation, making all of the MedCath Party Continuing Employees reasonably
available for interviews, depositions, hearings and trial; and making all of the
MedCath Party Continuing Employees reasonably available to assist in the
securing and giving of evidence and in obtaining the presence and cooperation of
witnesses, all of which shall be done without payment of any fees or expenses to
St. David’s or to such MedCath Party Continuing Employees: provided, however,
that MedCath Party shall pay all reasonable and documented out-of-pocket
expenses incurred by such MedCath Party Continuing Employees (including for
travel). In addition, MedCath Party shall be entitled to remove from the MedCath
Party Facilities any records, but only for purposes of pending litigation
involving the Person to whom such records refer, as certified in writing prior
to removal by counsel retained by MedCath Party in connection with such
litigation. Any records so removed from the MedCath Party Facilities shall be
promptly returned to St. David’s following their use by MedCath Party.
     11.5 Capital Expenditures. This Agreement shall not be deemed to be an
acquisition or obligation of a capital expenditure or of funds within the
meaning of the certificate of need statute of any state, until the appropriate
Governmental Entities shall have granted a certificate of need or the
appropriate approval or ruled that no certificate of need or other approval is
required.
     11.6 Reproduction of Documents. This Agreement and all documents relating
hereto, including (a) consents, waivers and modifications which may hereafter be
executed, (b) the documents delivered at the Closing, and (c) financial
statements, certificates and other information previously or hereafter furnished
to MedCath Party or St. David’s, may, subject to the provisions of Section 13.8,
be reproduced by MedCath Party and by St. David’s by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process and MedCath Party and St. David’s may destroy any original documents so
reproduced. MedCath Party and St. David’s agree and stipulate that any such
reproduction shall be admissible in evidence as the original itself in any
judicial, arbitral or administrative proceeding (whether or not the original is
in existence and whether or not such reproduction was made by MedCath

56



--------------------------------------------------------------------------------



 



Party or St. David’s in the regular course of business) and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
     11.7 Tax Matters. Following the Closing, the parties shall cooperate fully
with each other and shall make available to the other, as reasonably requested
by and at the expense of the requesting party, all information, records or
documents relating to tax liabilities of the requesting party for all periods
ending on or prior to the Closing and shall preserve all such information,
records and documents (to the extent a part of the assets exchanged and
delivered at Closing) at least until the expiration of any applicable statute of
limitations or extensions thereof; provided, that neither party shall be
required to provide any of its income tax returns (or supporting materials
including working papers and tax provisions) or those of any Affiliate. Each
party shall retain all tax returns and supporting materials received pursuant to
Section 2.1 at least until the expiration of any applicable statute of
limitations or extensions with respect thereto and shall not destroy such items
without first offering such items back to the other party prior to destruction.
     11.8 Consented Assignment. Except for the Sublease and the Parking License,
St. David’s shall be responsible for obtaining any and all consents to assign
any Assumed MedCath Party Contract necessary or desirable in connection with the
transactions contemplated hereby. However, if any such consent is not obtained
as of the Closing (except for consents to the assignment of the Sublease and the
Parking License), such Assumed MedCath Party Contract will still be assigned to
and assumed by St. David’s under this Agreement effective as of the Effective
Time. Further, at the request of St. David’s, MedCath Party will cooperate in
any reasonable arrangement with St. David’s designed to provide for St. David’s
the benefits and obligations under any such Assumed MedCath Party Contract,
including enforcement of any and all rights of MedCath Party against the other
party or parties thereto arising out of the breach or cancellation by such other
party or otherwise.
     11.9 Post-Closing Operations. St. David’s acknowledges that it is an
experienced and knowledgeable owner and operator of facilities and assets
similar to the MedCath Party Assets, and will rely on its own expertise in
operating said assets from and after the Closing. St. David’s covenants for the
benefit of MedCath Party to operate the MedCath Party Assets in material
compliance with all applicable Laws, including Laws relating to the regulation
of the MedCath Party Facilities, operation of the MedCath Party Assets, and all
Environmental Laws, from and after the Closing.
     11.10 Post-Closing Assistance. St. David’s shall provide to MedCath Party,
at no charge to MedCath Party, reasonable office space, equipment and clerical
support within the MedCath Party Facilities for a period of 120 days following
the Closing Date. MedCath Party may use such space, equipment and clerical
support for purposes of collecting its accounts receivable, closing out its
books and records relating to its former facilities, for making appropriate
arrangements regarding any assets excluded hereunder and for other appropriate
purpose relating to the winding up of its operations and business at its former
facilities. All such activities will be reasonable and necessary in scope and
carried out so as to reasonably minimize any potential disruptions to and/or
interference with the conduct of the operations of the MedCath Party Facilities
by St. David’s.

57



--------------------------------------------------------------------------------



 



     11.11 MedCath Party Non-Competition Agreement.
          (a) MedCath Party recognizes and acknowledges that (i) the entering
into this Agreement by St. David’s is induced primarily because of the covenants
and assurances made by MedCath Party hereunder, (ii) the covenant not to compete
of MedCath Party is necessary to insure the continuation of the operations by
St. David’s and its Affiliates of the MedCath Party Facilities subsequent to
Closing, and (iii) irreparable harm and damage will be done to St. David’s in
the event that MedCath Party or any of its Affiliates competes with St. David’s
and its Affiliates within the area specified in this Section. Therefore, in
consideration of the premises and as a necessary inducement for St. David’s to
enter into this Agreement and consummate the transactions set forth herein,
MedCath Party agrees that for a period of five (5) years from and after the
Closing Date, neither MedCath Party nor any of its Affiliates shall, directly or
indirectly, own any interest in, manage, operate, control, participate in the
management or control of, be employed by, provide consulting services to, lend
money to or maintain or continue any interest whatsoever (financial or
otherwise) in (A) any general acute care hospital, specialty hospital providing
primarily cardiology services, surgical hospital or cardiac catheterization
center that is located within a twenty-five (25) mile radius of Heart Hospital
or (B) any acute care or specialty hospital providing primarily cardiology
services that is located within a forty (40) mile radius of Heart Hospital.
Notwithstanding the foregoing, in the event that MedCath Party or its Affiliates
acquires at least three (3) healthcare facilities in a single transaction, and
(x) one or more of such healthcare facilities is located within the non-compete
territory described in this Section 11.11(a) and (y) the annual net revenues in
the most recently completed fiscal year associated with such healthcare
facilities which are located within the non-competition territory described in
this Section 11.11(a) constitute less than ten percent (10%) of the total annual
net revenues in the most recently completed fiscal year of all healthcare
facilities acquired in such single transaction, MedCath Party or its Affiliate
may acquire and thereafter operate such healthcare facility without violating
the provisions of this Section 11.11(a). Additionally, Heart Hospital of San
Antonio, L.P., an Affiliate of MedCath Party that owns and operates a specialty
hospital in San Antonio, Texas, shall only be limited by the non-competition
covenants set forth in (A) above. For the avoidance of doubt, St. David’s
acknowledges that an Affiliate of MedCath Party owns an equity interest in MOB
Sublessee, which owns a medical office building located near the MedCath Party
Facilities in Austin, Texas, and that the ownership interest in MOB Sublessee,
MOB Sublessee’s ownership and operation of such medical office building and the
activities of MOB Sublessee’s tenants in such medical office building shall be
expressly exempted from the prohibitions of this Section; provided, however,
that occupancy of space in such medical office building by MedCath Party or any
of its Affiliates shall be subject to the prohibitions of this Section.
          (b) The parties hereto acknowledge and agree that any remedy at law
for any breach of the provisions of Section 11.11(a) hereof would be inadequate,
and St. David’s hereby consents to the granting by any court of competent
jurisdiction of an injunction or other equitable relief restraining any breach
or threatened breach thereof, without the necessity of posting a bond, cash or
otherwise, and without the necessity of actual monetary loss being proved or a
party’s establishing the inadequacy of any remedy at law. To the extent that a
court of competent jurisdiction determines that this Section 11.11 is illegal,
invalid or unenforceable in any respect, the illegal, invalid or unenforceable
provision shall be reformed in accordance with

58



--------------------------------------------------------------------------------



 



Section 13.12 hereof. Such injunctive relief shall be in addition to any other
remedies that may be available to MedCath Party under this Agreement, at law or
in equity.
          (c) Notwithstanding anything in this Section 11.11 to the contrary, a
Person that (A) owns and operates, or has entered into a binding agreement to
purchase and operate, one or more healthcare facilities, which if owned by
MedCath Party would breach the covenants of MedCath Party under
Section 11.11(a), prior to the date a Change in Control Transaction is announced
and (B) enters into a Change in Control Transaction with MedCath Corporation or
its Affiliates, may continue to own, operate and expand the healthcare
facilities owned by such Person, or that are acquired pursuant to a binding
agreement that was in effect, immediately prior to the announcement of a Change
in Control Transaction without being in violation of the covenants set forth in
Section 11.11(a). For avoidance of doubt a Person that enters into a Change in
Control Transaction with MedCath Corporation or its Affiliates and that does not
own or operate, or which is not a party to a binding agreement to purchase and
operate, a healthcare facility located within a twenty-five (25) mile radius of
the Heart Hospital, which if owned by MedCath Party would breach the covenants
of MedCath Party under Section 11.11(a), prior to the date a Change in Control
Transaction is announced, shall be deemed a successor and assign of MedCath
Party and its Affiliates and shall be subject to and bound by the provisions of
this Section 11.11.
          (d) Further, in no event shall any Person that purchases (A) one or
more hospital facilities from MedCath Corporation or one of its Affiliates (by
the acquisition of either the assets thereof or the equity securities of such
Affiliate) or (B) MedCath Corporation’s indirect equity interest in the MOB
Sublessee, in all such cases in a transaction that is not a Change in Control
Transaction, either be considered an assignee or successor of MedCath Party or
its Affiliates for purposes of this Section 11.11 or otherwise be bound by this
Section 11.11.
     11.12 Casualty. If, prior to the Closing Date, any part of the MedCath
Party Assets is destroyed or damaged by fire or the elements or by any other
cause, MedCath Party shall within ten (10) days after such casualty provide
written notice thereof to St. David’s. Such notice shall include copies of all
insurance policies then in force relating to the MedCath Party Assets covering
such casualty and MedCath Party’s initial good faith estimate of the cost to
repair such damage or destruction. St. David’s may, by written notice to MedCath
Party within twenty (20) days after the receipt by St. David’s of notice of the
casualty, elect in writing to terminate this Agreement if either (i) the cost to
repair such damage or replace such asset, if replacement is required, is
reasonably likely to exceed Ten Million Dollars ($10,000,000) or (ii) the
casualty has resulted or is reasonably likely to result in a material disruption
to the operations at the MedCath Party Facilities or if a material number of
beds are removed from service at the MedCath Party Facilities for a period of
greater than thirty (30) consecutive days and such disruption or removal of beds
has resulted, or is reasonably likely to result, in a material adverse change in
the business, financial condition or results of operations of MedCath Party
Assets or MedCath Party Facilities, taken as a whole. If any part of the MedCath
Party Assets is damaged or destroyed prior to the Closing Date but this
Agreement cannot be terminated or is not terminated by St. David’s pursuant to
this Section 11.12, the parties shall not be excused from performance hereunder
and St. David’s shall be obligated to purchase the MedCath Party Assets
hereunder and to complete the Closing pursuant to the terms and conditions set
forth herein. In such an event and as of Closing, St. David’s may, at its
option, either (i) reduce the Cash Payment (A) by

59



--------------------------------------------------------------------------------



 



the fair market value of the MedCath Party Assets damaged, lost or destroyed,
such value to be determined as of the date immediately prior to such damage,
loss or destruction or (B) by the estimated cost to replace or restore the
damaged, lost or destroyed MedCath Party Assets, or (ii) require MedCath Party
upon the Closing to transfer to St. David’s the proceeds (or the right to the
proceeds) of any applicable insurance, including any business interruption
insurance relating to periods after the Closing, plus an amount equal to the
deductible on such insurance. Any determination of the fair market value of, or
the estimated cost to replace, any MedCath Party Assets which are damaged, lost
or destroyed shall be made in good faith jointly by MedCath Party and St.
David’s prior to Closing. In the event that MedCath Party and St. David’s cannot
reach a resolution regarding the fair market value of, or the estimated cost to
replace, any such damaged, lost or destroyed MedCath Party Assets, the Closing
shall occur and the Cash Payment shall be subject to subsequent adjustment to
reflect the fair market value of, or the estimated cost to replace, such
damaged, lost or destroyed MedCath Party Assets after the Closing Date as
determined in accordance with the dispute resolution procedures in
Section 13.3(b).
     11.13 MedCath Corporation Guaranty. Contemporaneously with MedCath Party’s
execution and delivery of this Agreement, MedCath Corporation, the ultimate
parent entity of MedCath Party, has executed and delivered to St. David’s an
Unconditional Guaranty, in substantially the form of Exhibit A (the “MedCath
Guaranty”), pursuant to which MedCath Corporation shall unconditionally guaranty
MedCath Party’s performance under this Agreement.
     11.14 MedCath Transition Services Agreement. As of Closing, one or more
Affiliates of MedCath Party and of St. David’s will execute and deliver one or
more Transition Services Agreements (each, a “MedCath Transition Services
Agreement”), pursuant to which such Affiliates of MedCath Party will provide
certain specified transition services to and for the benefit of St. David’s and
its Affiliates. The MedCath Transition Services Agreements shall include,
without limitation, an agreement for the provision of (i) information technology
services and (ii) revenue cycle services. The term of each MedCath Transition
Services Agreement shall be for a period of nine (9) months from and after
Closing; provided that St. David’s and its Affiliates shall have the right to
terminate each such agreement without cause at any time by providing written
notice to MedCath Party at least sixty (60) days in advance of the desired
termination date. The services to be provided by Affiliates of MedCath Party
under each MedCath Transition Services Agreement shall be those services that
both are (i) currently being provided to MedCath Party or the Heart Hospital and
(ii) selected by St. David’s and identified in the applicable MedCath Transition
Services Agreement. The fees payable by St. David’s under each MedCath
Transition Services Agreements for the services provided shall be the same as or
calculated in the same manner as the fees currently paid by MedCath Party for
such services, as such current fees are reflected in the statement of operations
of the MedCath Party Facilities for the period ended December 31, 2009. In
addition, St. David’s will reimburse MedCath Party for all reasonable and
documented direct internal (excluding any overhead allocations) and
out-of-pocket costs incurred by MedCath Party in connection with (i) the
transition of St. David’s onto the systems provided by MedCath Party and its
Affiliates pursuant the Transition Services Agreements and (ii) the transition
of St. David’s from such systems to systems utilized by St. David’s and its
Affiliates. MedCath Party shall provide St. David’s with an invoice containing
reasonable detail of such costs. St. David’s shall pay such invoice within
thirty (30) days after receipt, absent any dispute over amounts to be paid. Upon
request, MedCath Party shall provide

60



--------------------------------------------------------------------------------



 



St. David’s with reasonable back-up documentation that supports the costs
reflected on each invoice. All monies received or collected by MedCath Party and
its Affiliates on or after the Closing Date through the performance of revenue
cycle services with respect to accounts receivable shall be deposited in an
account under the control of St. David’s or its Affiliates, or held in trust by
MedCath Party or its Affiliates on behalf of St. David’s and its Affiliates and
maintained separately from any MedCath funds, as further described in the
applicable MedCath Transition Services Agreement. Each MedCath Transition
Services Agreement shall be upon such terms and conditions as are customary in
similar circumstances and reasonably acceptable to the parties thereto. St.
David’s and Affiliates of MedCath Party shall use commercially reasonable and
good faith efforts to finalize the form of each MedCath Transition Services
Agreement as soon as reasonably practicable after the date hereof, but in all
events prior to Closing.
     11.15 National Contracts. As provided in Section 2.1(vii), St. David’s has
the right to approve the partial assignment to it of certain company-wide
Contracts held by MedCath Party or its Affiliates. MedCath Party shall identify
the company-wide Contracts that it desires to partially assign to St. David’s
and provide a schedule of same to St. David’s at least thirty (30) days prior to
the Closing Date. St. David’s shall have a period of twenty (20) days after the
receipt of such schedule to agree to partially assume any or all of the
company-wide Contracts listed thereon, and shall notify MedCath Party in writing
at least ten (10) days prior to the Closing Date of which company-wide Contracts
listed on such schedule it will partially assume and which it will not partially
assume. If St. David’s fails to timely provide such written notice, St. David’s
shall be deemed to have agreed to partially assume all company-wide Contracts
listed in the schedule it received from MedCath Party.
     11.16 Supplemental Reporting Endorsement. MedCath Party, at its sole cost
and expense, will obtain a supplemental insurance policy providing for extended
reporting periods for claims made after Closing in respect of events occurring
prior to or as of Closing to insure against professional and general liabilities
of MedCath Party relating to all periods prior to the Closing and to have the
effect of converting its current professional and general liability insurance
into occurrence coverage. Such “tail end” insurance shall have the term and
limits of coverage as reflected in Schedule 11.16. MedCath Party shall deliver
to St. David’s evidence of such supplemental reporting endorsement at least ten
(10) days prior to Closing.
     11.17 Perfusionist Agreement. St. David’s, at its sole cost and expense,
shall engage an independent appraiser to determine whether that certain Hospital
Professional Services Agreement (Perfusion) dated as of August 24, 1998, as
amended (the “Perfusionist Agreement”), by and between Capital Area
Profusionist, Inc. and MedCath Party (i) is upon commercially reasonable terms
and (ii) provides for fair market compensation for services performed. In the
event that such independent appraiser determines that the Perfusionist Agreement
is either not commercially reasonable or provides for compensation for services
performed in excess of fair market value, St. David’s shall not assume the
Perfusionist Agreement and such Contract shall be deemed to be an Excluded
MedCath Party Contract. St. David’s shall give MedCath Party written notice of
its intent not to assume the Perfusionist Agreement, if at all, on or before
March 15, 2010.

61



--------------------------------------------------------------------------------



 



     11.18 CVSTAT Program. As of Closing, pursuant to a separate License
Agreement (the “CVSTAT License Agreement”), and for and in consideration of the
consummation of the transactions described herein, MedCath Corporation shall
grant St. David’s a non-exclusive license to use the trademark “CVSTAT” and to
operate the CVSTAT program at the Heart Hospital as same is operated under the
hospital licensure and Medicare certification of the St. David’s Facility in the
following Texas counties: Travis, Williamson, Hays, Bastrop, Caldwell, Fayette,
Lee, Burnet, Blanco, Llano, Bell, Lampasas, Milam and Gillespie. The CVSTAT
License Agreement shall not require the payment of any license fees, royalties
or other fees, shall be for a term that is coterminous with the operation of the
MedCath Party Assets and shall be upon such other terms and conditions as
MedCath Corporation and St. David’s may mutually agree.
12. INDEMNIFICATION
     12.1 Indemnification by St. David’s. From and after the Closing Date, St.
David’s shall indemnify and hold harmless MedCath Party, its subsidiaries and
Affiliates, and its and their respective officers, directors, principals,
attorneys, agents employees or other representatives (collectively, “Indemnified
MedCath Party Parties”) from and against any and all Indemnifiable Losses that
such Indemnified MedCath Party incurs as a result of, or with respect to (i) any
inaccuracy in any of the representations or warranties made by St. David’s in
this Agreement, (ii) any material breach or nonfulfillment of any of the
covenants or other agreements made by St. David’s in this Agreement, (iii) any
of the Assumed MedCath Party Liabilities, and (iv) the ownership or operation of
the MedCath Party Assets and the MedCath Party Facilities after the Closing to
the extent such Indemnifiable Losses do not arise from Excluded MedCath Party
Liabilities or from matters for which MedCath Party is obligated to indemnify
Indemnified St. David’s Parties for hereunder.
     12.2 Indemnification by MedCath Party. From and after the Closing Date,
MedCath Party shall indemnify and hold harmless St. David’s, its subsidiaries
and Affiliates, and its and their respective officers, directors, principals,
attorneys, agents employees or other representatives (collectively, “Indemnified
St. David’s Parties”) from and against any and all Indemnifiable Losses that
such Indemnified St. David’s Party incurs as a result of, or with respect to
(i) any inaccuracy in any of the representations or warranties made by MedCath
Party in this Agreement, (ii) any material breach or non-fulfillment of any of
the covenants or other agreements made by MedCath Party in this Agreement,
(iii) any of the Excluded MedCath Party Liabilities, and (iv) any of the claims,
actions, suits, audits, compliance reports or information requests, proceedings,
investigations, judgments, orders or decrees listed in Schedule 5.17, or any
breach of the representations provided in Section 5.17. St. David’s acknowledges
that any representations and warranties made by MedCath Party as of the Closing
Date that address the operations of the MedCath Party Assets by MedCath Party
shall be deemed to be made immediately prior to the Effective Time.
     12.3 Limitation.
          (a) The liability of St. David’s for indemnification under
Section 12.1 shall be limited to an amount equal to the Final Cash Payment.

62



--------------------------------------------------------------------------------



 



          (b) The liability of MedCath Party for indemnification under
Section 12.2 shall be limited to an amount equal to the Final Cash Payment.
          (c) Neither St. David’s nor MedCath Party shall be required to make
any indemnification payment pursuant to Section 12.1(i) or 12.2(i),
respectively, unless the aggregate of all amounts for which indemnity would be
payable by such party exceeds One Million Five Hundred Thousand Dollars
($1,500,000) (the “Basket Amount”), and in such event, such party shall be
responsible for only the amount in excess of the Basket Amount; provided,
however, that the limitation on the liability of (i) St. David’s provided for in
this Section shall not apply to any Assumed MedCath Party Liability and
(ii) MedCath Party provided for in this Section shall not apply to any Excluded
MedCath Party Liability or a breach of the representations set forth in
Section 5.30. Neither St. David’s nor MedCath Party shall be required to make
any indemnification payment pursuant to Section 12.1(i) or 12.2(i) respectively
for any individual claim or matter involving Indemnified Losses of less than Ten
Thousand Dollars ($10,000.00).
          (d) The amount of any Indemnifiable Losses recovered or recoverable by
a MedCath Party Indemnified Party shall be reduced or reimbursed, as the case
may be, by any amount received by any MedCath Party Indemnified Party with
respect thereto under any insurance coverage or from any other party alleged to
be responsible therefor (less any out of pocket costs incurred to collect such
amounts). MedCath Party Indemnified Parties shall use reasonable efforts to
collect any amounts available under such insurance coverage and from such other
party alleged to have responsibility. If a MedCath Party Indemnified Party
receives an amount under insurance coverage or from such other party with
respect to Indemnifiable Losses at any time subsequent to any indemnification
provided by St. David’s pursuant to Section 12.1, then such MedCath Party
Indemnified Party shall promptly reimburse St. David’s for any payment made or
expense incurred by St. David’s in connection with providing such
indemnification up to such amount received by the MedCath Party Indemnified
Party.
          (e) The amount of any Indemnifiable Losses recovered or recoverable by
a St. David’s Indemnified Party shall be reduced or reimbursed, as the case may
be, by any amount received by any St. David’s Indemnified Party with respect
thereto under any insurance coverage or from any other party alleged to be
responsible therefor (less any out of pocket costs incurred to collect such
amounts). St. David’s Indemnified Parties shall use reasonable efforts to
collect any amounts available under such insurance coverage and from such other
party alleged to have responsibility. If a St. David’s Indemnified Party
receives an amount under insurance coverage or from such other party with
respect to Indemnifiable Losses at any time subsequent to any indemnification
provided by MedCath Party pursuant to Section 12.2, then such St. David’s
Indemnified Party shall promptly reimburse MedCath Party for any payment made or
expense incurred by MedCath Party in connection with providing such
indemnification up to such amount received by the St. David’s Indemnified Party.
     12.4 Notice and Control of Litigation.
          (a) If any claim or liability is asserted in writing against a Person
entitled to indemnification under this Article 12 (the “Indemnified Party”)
which would give rise to a claim under this Article 12, the Indemnified Party
shall notify the Person giving the indemnity (“Indemnifying Party”) in writing
of the same within ten (10) business days of receipt of such

63



--------------------------------------------------------------------------------



 



written assertion of a claim or liability; provided, however, that the failure
to provide such notice as so indicated shall not affect the Indemnifying Party’s
obligation to indemnify and the Indemnifying Party shall have no remedy by
reason of such failure except to the extent of any actual prejudice resulting
from such delay. The Indemnifying Party shall have the right to defend any such
claim, select the counsel and control the defense, settlement and prosecution of
any litigation. If the Indemnifying Party, within ten (10) business days after
notice of such claim, fails to defend such claim, the Indemnified Party will
(upon further notice to the Indemnifying Party) have the right to undertake the
defense, compromise or settlement of such claim on behalf of and for the account
and risk of the Indemnifying Party; provided, however, that such claim shall not
be compromised or settled without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed.
          (b) The Indemnified Party shall cooperate in all reasonable respects
with the Indemnifying Party in the investigation, trial and defense of any
lawsuit or action that may be subject to this Article 12 and any appeal arising
therefrom; provided, however, that the Indemnified Party may, at its own cost,
participate in the investigation, trial and defense of such lawsuit or action
and any appeal arising therefrom. The parties shall cooperate with each other in
any notifications to insurers.
     12.5 Survival. The representations and warranties contained in or made
pursuant to this Agreement (other than those set forth in the last sentence of
Section 4.1, 5.1 and in 5.9, and 5.18, which shall survive until the expiration
of the applicable statute of limitations) shall survive the Closing until two
(2) years after the Closing (the “Survival Period”) but shall not survive any
termination of this Agreement. The parties intend to shorten the statute of
limitations and agree that no claims or causes of action may be brought against
St. David’s or MedCath Party based upon, directly or indirectly, any of the
representations or warranties contained in this Agreement or any agreements
contained in Article 6 or Article 7 after the Survival Period or any termination
of this Agreement (except as provided in Section 11.2(b)). For the avoidance of
doubt, this Section 12.5 shall not affect any rights to bring claims after the
Survival Period based on (x) any covenant or agreement of the parties which
contemplates performance after the Closing, (y) the obligations of St. David’s
under Sections 12.1(ii), 12.1(iii), or 12.1(iv), or (z) the obligations of
MedCath Party under Sections 12.2(ii), 12.2(iii), or 12.2(iv).
     12.6 Exclusive Remedy. The representations, warranties and covenants
contained in or made pursuant to this Agreement shall be terminated and
extinguished upon the earlier of the end of the Survival Period or any
termination of this Agreement. Thereafter, subject to Section 11.2(b), none of
St. David’s, MedCath Party or any shareholder, partner, officer, director,
principal or Affiliate of any of the preceding shall be subject to any liability
of any nature whatsoever with respect to any such representation, warranty, or
covenant. Moreover, each party’s sole and exclusive remedy for any claim by it
for Indemnifiable Losses arising under this Agreement or in connection with or
as a result of the transactions contemplated by this Agreement (whether any such
claim shall be made in contract, breach of warranty, tort or otherwise), shall
be the remedies provided by this Article 12 and Sections 11.2(b), 13.3(b) and
13.3(c) except such limitation shall not apply in claims for fraud.
     12.7 Mitigation. The Indemnified Party shall take all reasonable steps to
mitigate all liabilities and claims, including availing itself as reasonably
directed by the Indemnifying Party

64



--------------------------------------------------------------------------------



 



of any defenses, limitations, rights of contribution, claims against third
parties and other rights at law, and shall provide such evidence and
documentation of the nature and extent of any liability as may be reasonably
requested by the Indemnifying Party. Each party shall act in a commercially
reasonable manner in addressing any liabilities that may provide the basis for
an indemnifiable claim (that is, each party shall respond to such liability in
the same manner that it would respond to such liability in the absence of the
indemnification provided for in this Agreement). Any request for indemnification
of specific costs shall include invoices and supporting documents containing
reasonably detailed information about the costs and/or damages for which
indemnification is being sought.
     12.8 Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
ELSEWHERE IN THIS AGREEMENT, NO PARTY TO THIS AGREEMENT (OR ANY OF ITS
AFFILIATES) SHALL, IN ANY EVENT, BE LIABLE TO ANY OTHER PARTY (OR ANY OF ITS
AFFILIATES) FOR SPECIAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES,
COSTS, EXPENSES, CHARGES OR CLAIMS, PURSUANT TO THIS ARTICLE 12 except to the
extent that Indemnifiable Losses resulting from a third party claim include
special, consequential, punitive, exemplary or indirect damages, costs,
expenses, charges or claims of the third party and then, only to the extent of
such Indemnifiable Losses, subject however, to all of the limitations set forth
in this Agreement.
     12.9 Treatment of Payments. All payments made pursuant to this Article 12
shall be treated as adjustments to the Cash Payment.
13. GENERAL
     13.1 Consents, Approvals and Discretion. Except as herein expressly
provided to the contrary, whenever this Agreement requires any consent or
approval to be given by either party or either party must or may exercise
discretion, the parties agree that such consent or approval shall not be
unreasonably withheld, conditioned or delayed and such discretion shall be
reasonably exercised.
     13.2 Legal Fees and Costs. In the event either party elects to incur legal
expenses to enforce or interpret any provision of this Agreement by judicial or
arbitral means, the prevailing party will be entitled to recover such legal
expenses, including attorney’s fees, costs and necessary disbursements, in
addition to any other relief to which such party shall be entitled.
     13.3 Choice of Law; Arbitration; Damages.
          (a) The parties agree that this Agreement shall be governed by and
construed in accordance with the Laws of the State of Texas without giving
effect to any choice or conflict of law provision or rule thereof.
          (b) Except as specifically provided for in paragraph (c) below and
elsewhere in this Agreement, all disagreements, disputes, claims or
controversies whatsoever arising out of or in connection with this Agreement or
the transactions contemplated by this Agreement shall be subject to binding
arbitration by a single arbitrator in accordance with the commercial arbitration
rules of the American Arbitration Association (“AAA”) or the existing Rules of
Practice and Procedures of the Judicial Arbitration and Mediation Services, Inc.
(“JAMS”), then pertaining.

65



--------------------------------------------------------------------------------



 



The forum for any arbitration shall be Austin, Texas. Recognition and
enforcement of any award rendered in such arbitration may be sought in any court
of competent jurisdiction. The party filing the arbitration shall have the right
to select either AAA or JAMS. The prevailing party in any arbitration proceeding
hereunder as determined by the arbitrator or in any legal proceedings or actions
arising from or in connection with this Agreement shall be entitled to recover
reasonable attorneys’ fees and costs. Nothing herein shall prohibit a party from
seeking equitable relief in a court of law to maintain the status quo while an
arbitration is pending hereunder. Arbitration conducted pursuant to this
Agreement will be confidential. The parties agree that the arbitrator shall have
no authority to award any consequential, punitive, incidental, or special
damages, including lost profits, loss of future revenue or income, or loss of
business reputation or opportunity and other damages that are not measured by
the prevailing party’s actual damages except to the extent that any such
consequential damages or lost profits are the proximate result of the issue
being arbitrated and the harm is reasonably foreseeable as of the date hereof.
Nothing in this Section 13.3 shall prevent the parties from agreeing to
substitute mediation for arbitration.
          (c) In the event of a breach of any party’s obligation to consummate
this Agreement or breach of any covenant by any party to this Agreement, without
limiting rights to recover damages, the non-breaching party shall be entitled to
enforce this Agreement as to such matters by injunctive relief and by specific
performance, such relief to be without the necessity of posting a bond, cash or
otherwise (unless required by applicable Law).
     13.4 Benefit; Assignment. Subject to provisions herein to the contrary,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns. No
party may assign this Agreement without the prior written consent of the other
party, which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that a party hereto may assign its interest (or a portion
thereof) in this Agreement to an Affiliate and St. David’s may assign its
interest (or portion thereof) to any Affiliate of HCA Inc., but in such event,
the assignor shall be required to remain obligated hereunder in the same manner
as if such assignment had not been effected.
     13.5 Effective Time; Accounting Date. The transactions contemplated hereby
shall be effective for accounting purposes as of 12:01 a.m. (the “Effective
Time”) on the calendar day immediately following the Closing Date, unless
otherwise agreed in writing by St. David’s and MedCath Party. The parties will
use commercially reasonable efforts to cause the Closing to be effective as of a
month end.
     13.6 No Brokerage. St. David’s and MedCath Party represent to each other
that no broker has in any way been contracted in connection with the
transactions contemplated hereby. Each of St. David’s and MedCath Party agrees
to indemnify the other party from and against all loss, cost, damage or expense
arising out of claims for fees or commissions of brokers employed or alleged to
have been employed by such indemnifying party.

66



--------------------------------------------------------------------------------



 



     13.7 Cost of Transaction. Whether or not the transactions contemplated
hereby shall be consummated and except as otherwise provided herein, the parties
agree as follows:
               (i) Except as provided otherwise elsewhere herein, St. David’s
will pay the fees, expenses and disbursements of St. David’s and its agents,
representatives, accountants, and counsel incurred in connection with the
subject matter hereof and any amendments hereto; and
               (ii) Except as provided otherwise elsewhere herein, MedCath Party
shall pay the fees, expenses and disbursements of MedCath Party and its agents,
representatives, accountants, and counsel incurred in connection with the
subject matter hereof and any amendments hereto.
               (iii) St. David’s and MedCath Party shall each pay one-half of
all costs and expenses associated with obtaining title policies, surveys and
environmental site assessments, the Appraiser, required filings under the HSR
Act and recording fees and associated taxes attendant to recording any deeds
conveying title to the other party hereunder.
     13.8 Confidentiality. The Confidentiality Agreement, dated as of June 1,
2009 (the “Confidentiality Agreement”), between HCA Inc. and MedCath Corporation
shall remain in full force and effect. It is understood by the parties hereto
that the information, documents and instruments delivered to MedCath Party by
St. David’s or the agents of St. David’s and the information, documents and
instruments delivered to St. David’s by MedCath Party or MedCath Party’s agents
are of a confidential and proprietary nature. Each of the parties hereto agrees
that both prior and subsequent to Closing it will maintain the confidentiality
of all such confidential information, documents or instruments delivered to it
by the other party hereto or its agents in connection with the negotiation of
this Agreement or in compliance with the terms, conditions and covenants hereof
and only disclose such information, documents and instruments to its duly
authorized officers, directors, representatives and agents unless (i) compelled
to disclose by judicial or administrative process (including, without
limitation, in connection with obtaining the necessary Approvals of this
Agreement and the transactions contemplated hereby) or by other requirements of
Law or (ii) disclosed in an action or proceeding brought by a party hereto in
pursuit of its rights or in the exercise of its remedies hereunder; provided,
however, that the parties hereto shall not disclose any confidential information
not required to be disclosed as part of such permitted disclosure. Each of the
parties hereto further agrees that if the transactions contemplated hereby are
not consummated, it will return all such documents and instruments and all
copies thereof in its possession to the other party to this Agreement. Each of
the parties hereto recognizes that any breach of this Section 13.8 would result
in irreparable harm to the other party to this Agreement and its Affiliates and
that therefore the non-breaching party shall be entitled to an injunction to
prohibit any such breach or anticipated breach, without the necessity of posting
a bond, cash or otherwise, in addition to all of their other legal and equitable
remedies. Nothing in this Section 13.8, however, shall prohibit the use of such
confidential information, documents or information for the purpose of securing
financing to either party to effect the exchange of assets hereunder or such
governmental filings as in the mutual opinion of MedCath Party’s counsel and
counsel for St. David’s are (i) required by Law or (ii) otherwise appropriate.
Also, this Section 13.8 shall not prohibit the disclosure by either party of any
information,

67



--------------------------------------------------------------------------------



 



instruments or documents that are required to be filed with Governmental
Entities by or under applicable securities related Laws.
     13.9 Press Release. Except as required by Law, at all times at or before
Closing, neither St. David’s nor MedCath Party will issue any report, statement
or release to the public with respect to this Agreement and the transactions
contemplated hereby without the prior written approval of the other party hereto
of the text of any such public report, statement or release. St. David’s
acknowledges that MedCath Corporation will file one or more Forms 8-K with the
Securities and Exchange Commission in connection with the transactions
contemplated by this Agreement.
     13.10 Waiver of Breach. The waiver by either party of breach or violation
of any provision of this Agreement shall not operate as, or be construed to
constitute, a waiver of any subsequent breach of the same or other provision
hereof.
     13.11 Notice. Any notice, demand or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when personally
delivered, when received by telegraphic or other electronic means (including
facsimile transmission) or overnight courier, or five (5) days after being
deposited in the United States mail, with postage prepaid thereon, certified or
registered mail, return receipt requested, addressed as follows:

         
 
  If to St. David’s:   c/o HCA Inc.
 
      One Park Plaza, B1 2 East
 
      Nashville, TN 37203
 
      Attention: Senior Vice President — Development
 
      Facsimile: (615) 344-2824
 
       
 
  with copies to:   HCA Inc.
 
      One Park Plaza, B1 2 East
 
      Nashville, TN 37203
 
      Attention: General Counsel
 
      Facsimile: (615) 344-1531
 
       
 
  If to MedCath Party   c/o MedCath Corporation
 
      10720 Sikes Place, Suite 300
 
      Charlotte, NC 28277
 
      Attention: Chief Financial Officer
 
      Facsimile: (704) 708-5035
 
       
 
  with copies to:   c/o MedCath Corporation
 
      10720 Sikes Place, Suite 300
 
      Charlotte, NC 28277
 
      Attention: General Counsel
 
      Facsimile: (704) 708-5035

68



--------------------------------------------------------------------------------



 



         
 
      Moore and Van Allen PLLC
 
      100 North Tryon Street
 
      Suite 4700
 
      Charlotte, NC 28202
 
      Attention: Hal A. Levinson, Esq.
 
      Facsimile: (704) 331-1159

or to such other address, and to the attention of such other Person or officer
as any party may designate.
     13.12 Severability. In the event any provision of this Agreement is held to
be invalid, illegal or unenforceable for any reason and in any respect, and if
the rights of St. David’s and MedCath Party under this Agreement will not be
materially or adversely affected thereby, (i) such provision will be fully
severable; (ii) this Agreement will be construed and enforced as if the illegal,
invalid or unenforceable provision had never compromised a part hereof;
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance here from; and (iv) in lieu of the illegal,
invalid or unenforceable provision, there will be added automatically as a part
of this agreement a legal, valid and enforceable provision as similar in terms
to the illegal, invalid or unenforceable provision as may be possible.
     13.13 No Inferences. Inasmuch as this Agreement is the result of
negotiations between sophisticated parties of equal bargaining power represented
by counsel, no inference in favor of, or against, either party shall be drawn
from the fact that any portion of this Agreement has been drafted by or on
behalf of such party.
     13.14 Divisions and Headings of this Agreement. The divisions of this
Agreement into articles, sections and subsections and the use of captions and
headings in connection therewith are solely for convenience and shall have no
legal effect in construing the provisions of this Agreement.
     13.15 No Third-Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of MedCath Party and St. David’s
and their respective permitted successors or assigns, and it is not the
intention of the parties to confer, and this Agreement shall not confer,
third-party beneficiary rights upon any other Person.
     13.16 Tax and Medicare Advice and Reliance. Except as expressly provided in
this Agreement, none of the parties (nor any of the parties’ respective counsel,
accountants or other representatives) has made or is making any representations
to any other party (or to any other party’s counsel, accountants or other
representatives) concerning the consequences of the transactions contemplated
hereby under applicable tax related Laws or under the Laws governing the
Medicare program. Each party has relied solely upon the tax and Medicare advice
of its own employees or of representatives engaged by such party and not on any
such advice provided by any other party hereto.
     13.17 Entire Agreement; Amendment. This Agreement supersedes all previous
Contracts (other than the Confidentiality Agreement) and constitutes the entire
agreement of

69



--------------------------------------------------------------------------------



 



whatsoever kind or nature existing between or among the parties representing the
within subject matter and no party shall be entitled to benefits other than
those specified herein. As between or among the parties, no oral statement or
prior written material not specifically incorporated herein shall be of any
force and effect. The parties specifically acknowledge that in entering into and
executing this Agreement, the parties rely solely upon the representations and
agreements contained in this Agreement and no others. All prior representations
or agreements, whether written or verbal, not expressly incorporated herein are
superseded and no changes in or additions to this Agreement shall be recognized
unless and until made in writing and signed by all parties hereto.
     13.18 Knowledge. Whenever any statement herein or in any schedule, exhibit,
certificate or other documents delivered to any party pursuant to this Agreement
is made “to its knowledge” or words of similar intent or effect of any party or
its representative, such person shall make such statement only if such facts and
other information which, as of the date the representation is given, are
actually known to the party making such statement, which, with respect to
Persons that are corporations, limited partnerships or limited liability
companies, means the knowledge of its officers (or its Affiliate’s officers)
listed on Schedule 13.18 after due investigation.
     13.19 Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each and all of which shall be deemed an original and all of which
together shall constitute but one and the same instrument. The facsimile
signature of any party to this Agreement or any Contract delivered in connection
with the consummation of the transactions described herein or a PDF copy of the
signature of any party to this Agreement or any Contract delivered in connection
with the consummation of the transactions described herein delivered by
electronic mail for purposes of execution or otherwise, is to be considered to
have the same binding effect as the delivery of an original signature on an
original Contract.
     13.20 Other Owners of the MedCath Party Assets. The parties acknowledge
that certain MedCath Party Assets may be owned by Affiliates of MedCath Party
and not MedCath Party. Notwithstanding the foregoing, and for purposes of all
representations, warranties, covenants and agreements contained herein, MedCath
Party agrees that (i) its obligations with respect to any MedCath Party Assets
shall be joint and several with any Affiliate which owns or controls such
MedCath Party Assets, (ii) the representations and warranties herein, to the
extent applicable, shall be deemed to have been made by, on behalf of and with
respect to, such Affiliates in their ownership capacity, and (iii) it has the
legal capacity to cause, and it shall cause, any Affiliate which owns or
controls any MedCath Party Assets to meet all of MedCath Party’s obligations
under this Agreement with respect to such MedCath Party Assets. MedCath Party
hereby waives any defense to a claim made by St. David’s under this Agreement
based on the failure of any Person who owns or controls the MedCath Party Assets
to be a party to this Agreement.
     13.21 Disclaimer of Warranties. Except as expressly set forth in Article 5
hereof, the MedCath Party Facilities and the MedCath Party Assets transferred to
St. David’s will be conveyed by MedCath Party and accepted by St. David’s in
their physical condition as of the Effective Time, “AS IS, WHERE IS AND WITH ALL
FAULTS, DEFECTS, IMPERFECTIONS, LIABILITIES AND NONCOMPLIANCE WITH LAWS,” WITH
NO

70



--------------------------------------------------------------------------------



 



WARRANTY OF HABITABILITY OR FITNESS FOR HABITATION, with respect to the MedCath
Party Real Property, and WITH NO WARRANTIES, INCLUDING, THE WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, with respect to any
personal property which is among the MedCath Party Assets, any and all of which
warranties (both express and implied) MedCath Party hereby disclaims. All of the
MedCath Party Assets shall be further subject to normal wear and tear on the
land, improvements and equipment in the ordinary course of business up to the
Effective Time.
     13.22 Schedules. Each Schedule, certificate provided hereunder and written
disclosure required hereby is incorporated by reference into this Agreement and
will be considered a part hereof as if set forth herein in full. Each Schedule
annexed hereto on the date hereof or to be annexed hereto after the date hereof
may be updated as necessary on or before the Closing Date, but no such updated
Schedule shall have the effect of further modifying or qualifying the
representation or warranty to which it pertains. The disclosures in the
Schedules of any information shall not be deemed to constitute an acknowledgment
that such information is required to be disclosed in connection with the
representations and warranties made by the parties in this Agreement or that it
is material, nor shall such information be deemed to establish a level or
standard of materiality for purposes of this Agreement. The disclosures in the
Schedules and in this Agreement set forth exceptions to the representations,
warranties and other agreements made by St. David’s and MedCath Party in this
Agreement and are intended to qualify such representations, warranties and other
agreements. The information set forth in the Schedules with respect to any
Section of this Agreement shall also be deemed to qualify each other Section of
this Agreement to which such information is applicable (regardless of whether or
not such other Section is qualified by reference to a Schedule).
* * *
[SIGNATURE PAGE FOLLOWS]

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase
Agreement to be executed in multiple originals by their authorized officers, all
as of the date and year first above written.

          ST. DAVID’S:   ST. DAVID’S HEALTHCARE PARTNERSHIP, L.P., LLP
      By:   Round Rock Hospital, Inc.,         general partner   

                        By:   /s/ JON FOSTER           Jon Foster, Vice
President             

          MEDCATH PARTY:   HEART HOSPITAL IV, L.P.
      By:   Hospital Management IV, Inc.,         its general partner   

                        By:   /s/ O. EDWIN FRENCH           Name:   O. Edwin
French          Title:   President and Chief Executive Officer     

 